Exhibit 10.4

EXECUTION VERSION

SECURITIES PURCHASE AGREEMENT

DATED AS OF DECEMBER 7, 2009

AMONG

THE PRINCETON REVIEW, INC.,

AS ISSUER

THE GUARANTORS PARTY HERETO

AND

THE PURCHASERS PARTY HERETO



--------------------------------------------------------------------------------

EXECUTION VERSION

 

ARTICLE 1 DEFINITIONS, INTERPRETATION AND ACCOUNTING TERMS

   1    Section 1.1.    Defined Terms    1    Section 1.2.    UCC Terms    27   
Section 1.3.    Accounting Terms and Principles    27    Section 1.4.   
Payments    28    Section 1.5.    Interpretation    28

ARTICLE 2 THE NOTES

   29    Section 2.1.    The Purchaser Securities    29    Section 2.2.   
Purchase of the Notes; Transfer of the Granted Series E Preferred Shares    29
   Section 2.3.    OID; AHYDO; Allocation of Purchase Price    29    Section
2.4.    Payment of the Notes    30    Section 2.5.    Optional Redemption    31
   Section 2.6.    Mandatory Redemption    31    Section 2.7.    Interest    32
   Section 2.8.    Reserved    33    Section 2.9.    Application of Payments   
33    Section 2.10.    Payments and Computations    33    Section 2.11.   
Evidence of Debt    33    Section 2.12.    Reserved    34    Section 2.13.   
Reserved    34    Section 2.14.    Taxes    35    Section 2.15.    Substitution
of Purchasers    37

ARTICLE 3 CONDITIONS TO ISSUANCE OF NOTES

   38    Section 3.1.    Conditions Precedent to Issuance of Notes    38

ARTICLE 4 REPRESENTATIONS AND WARRANTIES

   42    Section 4.1.    Corporate Existence; Compliance with Law    42   
Section 4.2.    Loan and Related Documents    42    Section 4.3.   
Capitalization    43    Section 4.4.    Ownership of Group Members    44   
Section 4.5.    Financial Statements    44    Section 4.6.    Material Adverse
Effect    45    Section 4.7.    Solvency    45    Section 4.8.    Litigation   
45    Section 4.9.    Taxes    45    Section 4.10.    Margin Regulations    46
   Section 4.11.    No Burdensome Obligations; No Defaults    46    Section
4.12.    Investment Company Act    46    Section 4.13.    Labor Matters    46   
Section 4.14.    ERISA    46    Section 4.15.    Environmental Matters    47   
Section 4.16.    Intellectual Property    47    Section 4.17.    Title; Real
Property    48    Section 4.18.    Full Disclosure    48    Section 4.19.   
Patriot Act    48    Section 4.20.      Educational Permits    48

 

i



--------------------------------------------------------------------------------

   Section 4.21.    Privacy Statements    49    Section 4.22.    Insurance    49
   Section 4.23.    No Child Left Behind    50

ARTICLE 5 FINANCIAL COVENANTS

   50    Section 5.1.    Maximum Consolidated Total Leverage    50    Section
5.2.    Reserved    50    Section 5.3.    Reserved    50    Section 5.4.   
Reserved    50    Section 5.5.    Reserved    50

ARTICLE 6 REPORTING COVENANTS

   50    Section 6.1.    Financial Statements    50    Section 6.2.    Other
Events    52    Section 6.3.    Copies of Notices and Reports    53    Section
6.4.    Taxes    53    Section 6.5.    Labor Matters    53    Section 6.6.   
ERISA Matters    53    Section 6.7.    Environmental Matters    54    Section
6.8.    Other Information    54

ARTICLE 7 AFFIRMATIVE COVENANTS

   54    Section 7.1.    Maintenance of Corporate Existence    54    Section
7.2.    Compliance with Laws, Etc.    55    Section 7.3.    Payment of
Obligations    55    Section 7.4.    Maintenance of Property    55    Section
7.5.    Insurance    55    Section 7.6.    Reserved    56    Section 7.7.   
Access to Books and Property    56    Section 7.8.    Reserved    56    Section
7.9.    Use of Proceeds    56    Section 7.10.    Additional Guaranties    56   
Section 7.11.    Post Closing    57    Section 7.12.    Board Observer    57   
Section 7.13.    Modification of Senior Credit Documents    58    Section 7.14.
   Right of First Offer    59    Section 7.15.    Incorporation of Series E
Preferred Stock Covenants    59

ARTICLE 8 NEGATIVE COVENANTS

   60    Section 8.1.    Indebtedness    60    Section 8.2.    Liens    62   
Section 8.3.    Asset Sales    62    Section 8.4.    Restricted Payments    63
   Section 8.5.    Acquisitions    64    Section 8.6.    Reserved    64   
Section 8.7.    Fundamental Changes    64    Section 8.8.    Reserved    64   
Section 8.9.    Transactions with Affiliates    65    Section 8.10.   
Modification of Certain Documents    65    Section 8.11.      Acquisition of
Senior Credit Facilities Indebtedness    65

 

ii



--------------------------------------------------------------------------------

ARTICLE 9 EVENTS OF DEFAULT

   66    Section 9.1.    Definition    66    Section 9.2.    Remedies    68

ARTICLE 10 MISCELLANEOUS

   69    Section 10.1.    Amendments, Waivers, Etc    69    Section 10.2.   
Assignments and Participations; Binding Effect    70    Section 10.3.    Costs
and Expenses    72    Section 10.4.    Indemnities    73    Section 10.5.   
Survival    74    Section 10.6.    Limitation of Liability for Certain Damages
   75    Section 10.7.    Lender-Creditor Relationship    75    Section 10.8.   
Right of Setoff    75    Section 10.9.    Sharing of Payments, Etc    75   
Section 10.10.    Marshaling; Payments Set Aside    75    Section 10.11.   
Notices    76    Section 10.12.    Reserved    76    Section 10.13.    Governing
Law    76    Section 10.14.    Jurisdiction    76    Section 10.15.    Waiver of
Jury Trial    77    Section 10.16.    Severability    77    Section 10.17.   
Execution in Counterparts    77    Section 10.18.    Entire Agreement    78   
Section 10.19.    Use of Name    78    Section 10.20.    Non-Public Information;
Confidentiality    78    Section 10.21.    Patriot Act Notice    79    Section
10.22.    Purchaser Representations and Warranties    79    Section 10.23.   
Transfer Restrictions    79    Section 10.24.    Unlegended Certificates    80

 

iii



--------------------------------------------------------------------------------

EXECUTION VERSION

 

  Exhibit A    -    Form of Assignment and Acceptance   Exhibit B-    -    Form
of Note   Exhibit C    -    Form of Compliance Certificate   Exhibit D    -   
Form of Guaranty Agreement   Schedule A    -    Adjusted EBITDA   Schedule B   
-    EBITDA Addbacks   Schedule I    -    Commitments   Schedule IA    -   
Granted Series E Preferred Shares   Schedule II    -    Address for Notice  
Schedule 4.2    -    Required Approvals   Schedule 4.3    -    Capitalization  
Schedule 4.4    -    Joint Ventures   Schedule 4.9    -    Tax Matters  
Schedule 4.13    -    Labor Matters   Schedule 4.14    -    ERISA   Schedule
4.15    -    Environmental Matters   Schedule 4.17    -    Locations of Real
Property   Schedule 4.20    -    Educational Permits   Schedule 4.22    -   
Insurance   Schedule 8.1    -    Indebtedness   Schedule 8.2    -    Liens

 

iv



--------------------------------------------------------------------------------

This Securities Purchase Agreement and the Obligations (as hereinafter defined)
evidenced hereby are subordinate in the manner and to the extent set forth in
that certain Senior Subordinated Subordination Agreement (as amended, restated,
supplemented or otherwise modified from time to time in accordance with the
terms thereof, the “Senior Subordinated Subordination Agreement”) dated, as of
December 7, 2009 among the Issuer (as hereinafter defined), the Guarantors (as
hereinafter defined), each other Person who becomes a Guarantor or Issuer
hereunder, the Purchasers (as hereinafter defined), and General Electric Capital
Corporation, as agent, to the Senior Indebtedness (as defined in the Senior
Subordinated Subordination Agreement); and each holder of Obligations, by its
acceptance hereof, shall be bound by the provisions of the Senior Subordinated
Subordination Agreement.

This Securities Purchase Agreement, dated as of December 7, 2009, is entered
into among THE PRINCETON REVIEW, INC. (the “Issuer”), the Guarantors party
hereto, and the Purchasers (as defined below).

The parties hereto agree as follows:

ARTICLE 1

DEFINITIONS, INTERPRETATION AND ACCOUNTING TERMS

Section 1.1. Defined Terms. As used in this Agreement, the following terms have
the following meanings:

“Acquired Company” means Penn Foster Education Group, Inc.

“Acquisition” means the purchase by the Issuer of all of the outstanding Stock
of the Acquired Company pursuant to the terms of the Acquisition Agreement.

“Acquisition Agreement” means that certain Stock Purchase Agreement, dated as of
October 16, 2009, by and among The Princeton Review, Inc., Penn Foster Holdings,
LLC and Penn Foster Education Group, Inc.

“Affected Purchaser” has the meaning specified in Section 2.15.

“Affiliate” means, with respect to any Person, each officer, director, general
partner or joint-venturer of such Person and any other Person that directly or
indirectly controls, is controlled by, or is under common control with, such
Person; provided, however, that no Credit Party shall be an Affiliate of the
Issuer; provided, further, that Sankaty shall not be an Affiliate of Bain
Capital. For purpose of this definition, “control” means the possession of
either (a) the power to vote, or the beneficial ownership of, 10% or more of the
Voting Stock of such Person or (b) the power to direct or cause the direction of
the management and policies of such Person, whether by contract or otherwise.
Notwithstanding the foregoing, for purposes of this Agreement, Bain Capital and
Prides Capital Fund I LP shall be deemed Affiliates of the Loan Parties.

“Agreement” means this Securities Purchase Agreement.



--------------------------------------------------------------------------------

“Approved Fund” means, with respect to any Purchaser, any Person (other than a
natural Person) that (a) is or will be engaged in making, purchasing, holding or
otherwise investing in commercial loans and similar extensions of credit, and
(b) is advised or managed by (i) such Purchaser, (ii) any Affiliate of such
Purchaser or (iii) any Person (other than an individual) or any Affiliate of any
Person (other than an individual) that administers or manages such Purchaser.

“Assignment” means an assignment agreement entered into by a Purchaser, as
assignor, and any Person, as assignee, pursuant to the terms and provisions of
Section 10.2 (with the consent of any party whose consent is required by Section
10.2), in substantially the form of Exhibit A, or any other form approved by the
Required Purchasers.

“Bain Capital” means, collectively, Bain Capital Venture Fund 2007, L.P.,
BCVI-TPR Integral L.P. and any investment fund that is an Affiliate of Bain
Capital Venture Fund 2007, L.P. or BCVI-TPR Integral L.P.

“Benefit Plan” means any employee benefit plan as defined in Section 3(3) of
ERISA (whether governed by the laws of the United States or otherwise) to which
any Group Member incurs or otherwise has any obligation or liability, contingent
or otherwise.

“Board of Directors” has the meaning specified in Section 7.12.

“Board Observer” has the meaning specified in Section 7.12.

“Bridge Agent” means the collateral agent from time to time named in the Bridge
Note Purchase Agreement.

“Bridge Intercreditor Agreement” means, to the extent entered into, the
Intercreditor Agreement, by and between the Purchasers and the Bridge Agent, and
acknowledged and agreed to by the Loan Parties, as the same may be amended,
restated or supplemented from time to time.

“Bridge Loan Documents” means all “Loan Documents” as defined in the Bridge Note
Purchase Agreement.

“Bridge Loan Maturity Date” so long as the Bridge Notes are outstanding, shall
have the meaning given the term “Maturity Date” in the Bridge Note Purchase
Agreement.

“Bridge Note Purchase Agreement” means that certain Bridge Note Purchase
Agreement, dated as of the Closing Date, by and among the Issuer, the Bridge
Agent and the Bridge Note Purchasers.

“Bridge Note Purchasers” means the purchasers of the Bridge Notes, and, if any
such Bridge Note Purchaser shall decide to assign all or a portion of its
Obligations (as such term is defined in the Bridge Loan Documents), such term
shall include any assignee of such Bridge Note Purchaser.

“Bridge Notes” means the term notes in the principal amount of $40,816,327
issued by Issuer on the Closing Date to the Bridge Note Purchasers.

“Business Day” means any day of the year that is not a Saturday, Sunday or a day
on which banks are required or authorized to close in New York City.

 

2



--------------------------------------------------------------------------------

“Canadian Subsidiary” means any Subsidiary organized under the laws of Canada or
any province or territory thereof.

“Capital Expenditures” means, for any Person for any period, (i) the aggregate
of all expenditures, whether or not made through the incurrence of Indebtedness,
by such Person and its Subsidiaries during such period for the acquisition,
leasing (pursuant to a Capital Lease), construction, replacement, repair,
substitution or improvement of fixed or capital assets or additions to equipment
and internal use software, in each case required to be capitalized under GAAP on
a Consolidated balance sheet of such Person and (ii) any capitalized product
development costs during such period that are required to be capitalized under
GAAP on a Consolidated balance sheet of such Person, excluding (a) interest
capitalized during construction and (b) any expenditure to the extent, for
purpose of the definition of Permitted Acquisition, such expenditure is part of
the aggregate amounts payable in connection with, or other consideration for,
any Permitted Acquisition consummated during or prior to such period.

“Capital Lease” means, with respect to any Person, any lease of, or other
arrangement conveying the right to use, any property (whether real, personal or
mixed) by such Person as lessee that has been or should be accounted for as a
capital lease on a balance sheet of such Person prepared in accordance with
GAAP.

“Capitalized Lease Obligations” means, at any time, with respect to any Capital
Lease, any lease entered into as part of any Sale and Leaseback Transaction of
any Person or any synthetic lease, the amount of all obligations of such Person
that is (or that would be, if such synthetic lease or other lease were accounted
for as a Capital Lease) capitalized on a balance sheet of such Person prepared
in accordance with GAAP.

“Cash Equity Investment” means the transaction or series of transactions whereby
Bain Capital and certain co-investors reasonably acceptable to Required
Purchasers (including members of management of the Acquired Company, it being
understood that up to a portion of the investment by such management may consist
of a roll over of such management’s equity investment in the Acquired Company),
have made a cash equity contribution of at least $25,000,000 in the aggregate by
means of common stock or preferred stock having terms reasonably acceptable to
Required Purchasers, and that all of such cash has been contributed to Issuer
and applied to the payment of consideration for the Acquisition under the
Acquisition Agreement and related transaction costs).

“Cash Equivalents” means (a) any readily-marketable securities (i) issued by, or
directly, unconditionally and fully guaranteed or insured by the United States
federal government or (ii) issued by any agency of the United States federal
government the obligations of which are fully backed by the full faith and
credit of the United States federal government, (b) any readily-marketable
direct obligations issued by any other agency of the United States federal
government, any state of the United States or any political subdivision of any
such state or any public instrumentality thereof, in each case having a rating
of at least “A-1” from S&P or at least “P-1” from Moody’s, (c) any commercial
paper rated at least “A-1” by S&P or “P-1” by Moody’s and issued by any Person
organized under the laws of any state of the United States, (d) any
Dollar-denominated time deposit, insured certificate of deposit, overnight bank
deposit or bankers’ acceptance issued or accepted by (i) any Purchaser or
(ii) any commercial bank that is (A) organized under the laws of the United
States, any state thereof or the District of Columbia, (B) “adequately
capitalized” (as defined in the regulations of its primary federal banking
regulators) and (C) has Tier 1 capital (as defined in such regulations) in
excess of $250,000,000

 

3



--------------------------------------------------------------------------------

and (e) shares of any United States money market fund that (i) has substantially
all of its assets invested continuously in the types of investments referred to
in clause (a), (b), (c) or (d) above with maturities as set forth in the proviso
below, (ii) has net assets in excess of $500,000,000 and (iii) has obtained from
either S&P or Moody’s the highest rating obtainable for money market funds in
the United States; provided, however, that the maturities of all obligations
specified in any of clauses (a), (b), (c) and (d) above shall not exceed 365
days.

“CERCLA” means the United States Comprehensive Environmental Response,
Compensation, and Liability Act (42 U.S.C. §§ 9601 et seq.).

“Certificates of Designation” means, collectively, the Certificate of
Designation of Series D Preferred Stock and the Certificate of Designation of
Series E Preferred Stock, as set out in the Series E Preferred Purchase
Agreement.

“Change in Control” means the occurrence of one or more of the following events:

(a) any sale, lease, exchange or other transfer (in a single transaction or a
series of related transactions) of all or substantially all of the assets of the
Issuer to any Person or “group” (within the meaning of the Securities Exchange
Act of 1934 and the rules of the Securities and Exchange Commission thereunder
in effect on the date hereof),

(b) the acquisition of ownership, directly or indirectly, beneficially or of
record, by any Person or “group” (within the meaning of the Securities Exchange
Act of 1934 and the rules of the Securities and Exchange Commission thereunder
as in effect on the date hereof), other than Bain Capital and its Affiliates, of
30% or more of the outstanding shares of the Voting Stock of the Issuer, or

(c) occupation of a majority of the seats (other than vacant seats) on the board
of directors of the Issuer by Persons who were neither (a) nominated by the
current board of directors or selected by the Persons who were the holders of
the Issuer’s preferred stock on the Closing Date nor (b) appointed by directors
so nominated, or

(d) the holders of the Issuer’s preferred stock, other than Bain Capital and its
Affiliates, appoint a majority of the seats on the board of directors of the
Issuer.

“Change in Control Redemption Amount” means, in the case of any optional
redemption of the Notes following the occurrence of a Change in Control or
Liquidation Event prior to the 18 month anniversary of the Closing Date, as of
any date of determination, an amount equal to the product of the aggregate
outstanding principal amount of the Notes multiplied by 1.9; provided, that for
purposes of this definition, the aggregate outstanding principal amount shall
not include either (1) PIK Interest accumulated and added to the principal
amount of the Notes to the date of such redemption or (2) accrued and unpaid
interest accumulated to the date of such redemption.

“Closing Date” means the first date on which the Notes are issued.

“Code” means the U.S. Internal Revenue Code of 1986.

“Commitment” means, with respect to each Purchaser, the commitment of such
Purchaser to purchase Notes from the Issuer on the Closing Date, which
commitment is in the amount set forth opposite such Purchaser’s name on
Schedule I under the caption “Commitment”. The aggregate amount of the
Commitments equals $25,000,000.00.

 

4



--------------------------------------------------------------------------------

“Common Stock” means the Issuer’s common stock, par value $0.01 per share.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.

“Consolidated” means, with respect to any Person, the accounts of such Person
and its Subsidiaries consolidated in accordance with GAAP.

“Consolidated EBITDA” means, with respect to any Person for any period,

(a) the Consolidated Net Income of such Person for such period plus

(b) the sum of, in each case to the extent included in the calculation of such
Consolidated Net Income but without duplication,

(i) any provision for United States federal income taxes or other taxes measured
by income,

(ii) Consolidated Interest Expense, amortization of debt discount and
commissions and other fees and charges associated with Indebtedness,

(iii) any loss from extraordinary items,

(iv) any depreciation, depletion and amortization expense,

(v) any aggregate net loss on the Sale of property outside the ordinary course
of business,

(vi) any other non-cash expenditure, charge or loss for such period (other than
any non-cash expenditure, charge or loss relating to write-offs, write-downs or
reserves with respect to accounts receivable and inventory), including the
amount of any compensation deduction as the result of any grant of Stock or
Stock Equivalents to employees, officers, directors or consultants,

(vii) restructuring charges of the Issuer incurred in Fiscal Year 2009 in an
aggregate amount not to exceed $5,200,000 through September 30, 2009 as set
forth on Schedule A hereto; and other restructuring amounts incurred in periods
in Fiscal Year 2010 and thereafter as proposed by the Issuer and approved by a
third party auditor and as reasonably agreed to by the Required Purchasers for
the purpose of normalizing EBITDA, including adjustments for system integration
and upgrade costs, duplicate technology and related costs of improving
technology efficiencies, in each case determined on a consolidated basis in
accordance with GAAP,

(viii) in connection with all Related Transactions, (A) (i) all financial
advisory fees, accounting fees, legal fees and other similar fees, transaction
expenses and related out-of-pocket costs (to the extent not capitalized)
incurred by all Group Members and (ii) non-recurring cash charges resulting from

 

5



--------------------------------------------------------------------------------

severance, restructuring, and integration incurred within 12 months from the
Closing Date as a result of the Acquisition as reasonably agreed to by the
Required Purchasers and so long as such amounts in clauses (i) and (ii) do not
exceed $10,800,000 in the aggregate, and (B) an amount equal to the annualized
cost savings implemented within 12 months from the Closing Date for headcount
reductions and combined back office operations resulting from the Acquisition as
reasonably agreed to by the Required Purchasers and not to exceed $ 1,000,000 in
the aggregate as set forth on Schedule B hereto,

(ix) in connection with all Permitted Acquisitions (regardless of whether
actually consummated) (or any other acquisition not meeting the definition of
“Permitted Acquisition” but as to which the Required Purchasers had waived the
relevant criteria set forth in the definition of “Permitted Acquisition”), all
financial advisory fees, accounting fees, legal fees and other similar fees,
transaction expenses and related out-of-pocket costs incurred by all Group
Members, as reasonably agreed to by the Required Purchasers, and non-recurring
cash charges resulting from severance incurred within the first 12 months of the
date of such Permitted Acquisition in an amount not to exceed $500,000 in the
aggregate and reasonably agreed to by the Required Purchasers and resulting
therefrom, and

(x) (1) start-up expenses as agreed to by Required Purchasers incurred in
connection with or on behalf of other investments made in the Strategic Ventures
in an aggregate amount not to exceed $7,500,000 in the aggregate over the term
of this Agreement and (2) any losses from the Strategic Ventures to the extent
not offset by positive contributions to Consolidated Net Income from the
Strategic Ventures; provided that, losses from Strategic Ventures shall not
exceed $2,500,000 in any trailing twelve month period, and

minus

(c) the sum of, in each case to the extent included in the calculation of such
Consolidated Net Income and without duplication,

(i) any credit for United States federal income taxes or other taxes measured by
net income,

(ii) any interest income,

(iii) any gain from extraordinary items and any other non-recurring gain,

(iv) any aggregate net gain from the Sale of property (other than accounts (as
defined in the applicable UCC) and inventory) out of the ordinary course of
business by such Person, (v) any other non-cash gain, including any reversal of
a charge referred to in clause (b)(vi) above by reason of a decrease in the
value of any Stock or Stock Equivalent,

 

6



--------------------------------------------------------------------------------

(v) any other cash payment in respect of expenditures, charges and losses that
have been added to Consolidated EBITDA of such Person pursuant to clause (b)(vi)
above in any prior period and

(vi) any excess positive contributions to Consolidated Net Income from the
Strategic Ventures which are not Loan Parties exceeding 10% of Consolidated
EBITDA in the aggregate or such higher amount as agreed to by the Required
Purchasers.

Notwithstanding the foregoing, EBITDA for each of the quarters during the 12
month period ending on September 30, 2009 shall be calculated in accordance with
Schedule A attached hereto.

“Consolidated Net Income” means, with respect to any Person, for any period, the
Consolidated net income (or loss) of such Person and its Subsidiaries for such
period; provided, however, that the following shall be excluded: (a) the net
income of any other Person in which such Person or one of its Subsidiaries has a
joint interest with a third-party (which interest does not cause the net income
of such other Person to be Consolidated into the net income of such Person),
except to the extent of the amount of dividends or distributions paid to such
Person or Subsidiary, (b) the net income of any Subsidiary of such Person that
is, on the last day of such period, subject to any restriction or limitation on
the payment of dividends or the making of other distributions, to the extent of
such restriction or limitation and (c) the net income of any other Person
arising prior to such other Person becoming a Subsidiary of such Person or
merging or consolidating into such Person or its Subsidiaries.

“Consolidated Senior Leverage Ratio” has the meaning defined in the Senior
Credit Agreement as in effect on the date hereof.

“Consolidated Total Debt” of any Person means all Indebtedness of a type
described in clause (a), (b), (c)(i), (d) or (f) of the definition thereof and
without duplication all Guaranty Obligations with respect to any such
Indebtedness, including, without limitation, all Guaranty Obligations of a Loan
Party with respect to Indebtedness of a Strategic Venture, in each case of such
Person and its Subsidiaries (other than any Subsidiary of such Person that is a
Strategic Venture) on a Consolidated basis.

“Consolidated Total Leverage Ratio” means, with respect to any Person as of any
date, the ratio of (a) Consolidated Total Debt of such Person outstanding as of
such date to (b) Consolidated EBITDA for such Person for the last period of four
consecutive Fiscal Quarters ending on or before such date.

“Contingent Indemnification Obligations” means, as of any date of determination,
Obligations for taxes, expenses, costs, indemnification or damages (excluding
principal of, interest on and fees relating to Indebtedness) in respect of which
no claim or demand for payment has been made (and, in the case of Obligations
for indemnification, no notice for indemnification has been issued by the
indemnitee).

“Constituent Documents” means, with respect to any Person, collectively and, in
each case, together with any modification of any term thereof, (a) the articles
of incorporation, certificate of incorporation, constitution or certificate of
formation of such Person, (b) the bylaws, operating agreement or joint venture
agreement of such Person, (c) any other constitutive,

 

7



--------------------------------------------------------------------------------

organizational or governing document of such Person, whether or not equivalent,
and (d) any other document setting forth the manner of election or duties of the
directors, officers or managing members of such Person or the designation,
amount or relative rights, limitations and preferences of any Stock of such
Person.

“Contractual Obligation” means, with respect to any Person, any provision of any
Security issued by such Person or of any document or undertaking (other than a
Loan Document) to which such Person is a party or by which it or any of its
property is bound or to which any of its property is subject.

“Copyrights” means all rights, title and interests (and all related IP Ancillary
Rights) arising under any Requirement of Law in or relating to copyrights,
database and design rights, whether or not registered or published, all
registrations and recordations thereof and all applications in connection
therewith.

“Corporate Chart” means a document in form reasonably acceptable to the Required
Purchasers and setting forth, as of a date set forth therein, for each Person
that is a Loan Party, that is subject to Section 7.10 or that is a Subsidiary or
joint venture of any of them, (a) the full legal name of such Person, (b) the
jurisdiction of organization and any organizational number and tax
identification number of such Person, (c) the location of such Person’s chief
executive office (or, if applicable, sole place of business) and (d) for each
Loan Party (other than the Issuer) the number of shares of each class of Stock
of such Person authorized, the number outstanding and the number and percentage
of such outstanding shares for each such class owned, directly or indirectly, by
any Loan Party or any Subsidiary of any of them.

“Credit Parties” means the Purchasers, each other Indemnitee and any other
holder of any Obligation of any Loan Party; and each, individually, a “Credit
Party”.

“Customary Permitted Liens” means, with respect to any Person, any of the
following:

(a) Liens (i) with respect to the payment of taxes, assessments or other
governmental charges or (ii) of suppliers, carriers, materialmen, warehousemen,
workmen or mechanics and other similar Liens, in each case imposed by law or
arising in the ordinary course of business, and, for each of the Liens in
clauses (i) and (ii) above for amounts that are not yet due and payable or that
are being contested in good faith by appropriate proceedings diligently
conducted and with respect to which adequate reserves or other appropriate
provisions are maintained on the books of such Person in accordance with GAAP;

(b) Liens of a collection bank on items in the course of collection arising
under Section 4-208 of the UCC as in effect in the State of New York or any
similar section under any applicable UCC or any similar Requirement of Law of
any foreign jurisdiction;

(c) pledges or cash deposits made in the ordinary course of business (i) in
connection with workers’ compensation, unemployment insurance or other types of
social security benefits (other than any Lien imposed by ERISA), (ii) to secure
the performance of bids, tenders, leases (other than Capital Leases) sales or
other trade contracts (other than for the repayment of borrowed money) or
(iii) made in lieu of, or to secure the performance of, surety, customs,
reclamation or performance bonds (in each case not related to judgments or
litigation);

 

8



--------------------------------------------------------------------------------

(d) judgment liens (other than for the payment of taxes, assessments or other
governmental charges) securing judgments and other proceedings not constituting
an Event of Default under Section 9.1(e) and pledges or cash deposits made in
lieu of, or to secure the performance of, judgment or appeal bonds in respect of
such judgments and proceedings;

(e) Liens (i) arising by reason of zoning restrictions, easements, licenses,
reservations, restrictions, covenants, rights-of-way, encroachments, minor
defects or irregularities in title (including leasehold title) and other similar
encumbrances on the use of real property or (ii) consisting of leases, licenses
or subleases granted by a lessor, licensor or sublessor on its property (in each
case other than Capital Leases) otherwise permitted under Section 8.3 that, for
each of the Liens in clauses (i) and (ii) above, do not, in the aggregate,
materially (x) impair the value or marketability of such real property or
(y) interfere with the ordinary conduct of the business conducted and proposed
to be conducted at such real property;

(f) Liens of landlords and mortgagees of landlords (i) arising by statute or
under any lease or related Contractual Obligation entered into in the ordinary
course of business, (ii) on fixtures and movable tangible property located on
the real property leased or subleased from such landlord, (iii) on the fee
interests in any real property subject to any lease, (iv) for amounts not yet
due or that are being contested in good faith by appropriate proceedings
diligently conducted and (v) for which adequate reserves or other appropriate
provisions are maintained on the books of such Person in accordance with GAAP;
and

(g) the title and interest of a lessor or sublessor in and to personal property
leased or subleased (other than through a Capital Lease), in each case extending
only to such personal property.

“Default” means any Event of Default and any event that, with the passing of
time or the giving of notice or both, would become an Event of Default.

“Disclosure Documents” means, collectively, (a) all confidential information
memoranda and related materials prepared in connection with the initial
syndication of the Facilities and (b) all other documents filed by any Group
Member with the United States Securities and Exchange Commission.

“Dollars” and the sign “$” each mean the lawful money of the United States of
America.

“Domestic Person” means any “United States person” under and as defined in
Section 770l(a)(30) of the Code.

“Educational Body” means any person, entity or organization, whether
governmental, government chartered, private or quasi-private (including, without
limitation, any accrediting body) that engages in granting or withholding
Educational Permits for, administers financial assistance to or for students of,
provides a license or authorization necessary for an institution to provide
education in a state or otherwise regulates or accredits schools in accordance
with

 

9



--------------------------------------------------------------------------------

standards relating to the performance, operation, financial conditions or
academic standards of such schools, including, without limitation, the
accrediting agencies and educational organizations set forth in Schedule 4.19.

“Educational Permit” means any license, permit, participation agreement,
consent, franchise, approval, authorization, certificate or accreditation issued
or required by law to be issued by any Educational Body to an educational
institution with respect to any aspect of such institutions’ operations,
including, without limitation, the permits, filings and notifications set forth
in Schedule 4.19.

“Electronic Transmission” means each document, instruction, authorization, file,
information and any other communication transmitted, posted or otherwise made or
communicated by e-mail or other equivalent service.

“Environmental Laws” means all Requirements of Law and Permits imposing
liability or standards of conduct for or relating to the regulation and
protection of human health, safety, the environment and natural resources,
including CERCLA, the SWDA, the Hazardous Materials Transportation Act (49
U.S.C. §§ 5101 et seq.), the Federal Insecticide, Fungicide, and Rodenticide Act
(7 U.S.C. §§ 136 et seq.), the Toxic Substances Control Act (15 U.S.C. §§ 2601
et seq.), the Clean Air Act (42 U.S.C. §§ 7401 et seq.), the Federal Water
Pollution Control Act (33 U.S.C. §§ 1251 et seq.), the Occupational Safety and
Health Act (29 U.S.C. §§ 651 et seq.), the Safe Drinking Water Act (42 U.S.C.
§§ 300(f) et seq.), all regulations promulgated under any of the foregoing, all
analogous Requirements of Law and Permits and any environmental transfer of
ownership notification or approval statutes, including the Industrial Site
Recovery Act (N.J. Stat. Ann. §§ 13:1K-6 et seq.).

“Environmental Liabilities” means all Liabilities (including costs of Remedial
Actions, natural resource damages and costs and expenses of investigation and
feasibility studies) that may be imposed on, incurred by or asserted against any
Group Member as a result of, or related to, any claim, suit, action,
investigation, proceeding or demand by any Person, whether based in contract,
tort, implied or express warranty, strict liability, criminal or civil statute
or common law or otherwise, arising under any Environmental Law or in connection
with any environmental, health or safety condition or with any Release and
resulting from the ownership, lease, sublease or other operation or occupation
of property by any Group Member, including the off-site disposal, or transport
or arrangement thereof, of Hazardous Materials, in each case, whether on, prior
or after the date hereof.

“ERISA” means the United States Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means, collectively, any Group Member, and any Person under
common control, or treated as a single employer, with any Group Member, within
the meaning of Section 414(b), (c), (m) or (o) of the Code.

“ERISA Event” means any of the following: (a) a reportable event described in
Section 4043(b) of ERISA (or, unless the 30-day notice requirement has been duly
waived under the applicable regulations, Section 4043(c) of ERISA) with respect
to a Title IV Plan, (b) the withdrawal of any ERISA Affiliate from a Title IV
Plan subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer, as defined in Section 4001(a)(2) of ERISA, (c) the
complete or partial withdrawal of any ERISA Affiliate from any Multiemployer
Plan, (d) with respect to any Multiemployer Plan, the filing of a notice of
reorganization, insolvency or

 

10



--------------------------------------------------------------------------------

termination (or treatment of a plan amendment as termination) under
Section 4041A of ERISA, (e) the filing of a notice of intent to terminate a
Title IV Plan (or treatment of a plan amendment as termination) under
Section 4041 of ERISA, (f) the institution of proceedings to terminate a Title
IV Plan or Multiemployer Plan by the PBGC, (g) the failure to make any required
contribution to any Title IV Plan or Multiemployer Plan when due, (h) the
imposition of a lien under Section 430(k) of the Code or Section 303(k) or 4068
of ERISA on any property (or rights to property, whether real or personal) of
any ERISA Affiliate, (i) the failure of a Benefit Plan or any trust thereunder
intended to qualify for tax exempt status under Section 401 or 501 of the Code
or other Requirements of Law to qualify thereunder and (j) any other event or
condition that might reasonably be expected to constitute grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Title IV Plan or Multiemployer Plan or for the imposition of any
liability upon any ERISA Affiliate under Title IV of ERISA other than for PBGC
premiums due but not delinquent.

“Event of Default” has the meaning specified in Section 9.1.

“Excess Cash Flow” has the meaning specified in the Senior Credit Agreement.

“Excluded Stock Issuances” means the issuance or Sale by the Issuer of its own
Stock after the Closing Date, to the extent the proceeds thereof up to an
aggregate amount not to exceed $30,000,000 are to be used for Permitted
Acquisitions, Capital Expenditures, payment of expenses incurred in connection
with or on behalf of other investments made in the Strategic Ventures and other
growth capital needs of the Issuer; provided, however, that (x) the proceeds of
such Excluded Stock Issuances shall not be used to cure any Default or Event of
Default pursuant to Articles 5, 6, 7 or 8 hereof and (y) no such Excluded Stock
Issuances shall be permitted if an Event of Default has occurred and is
continuing.

“Excluded Foreign Subsidiary” means any Subsidiary that is not a Domestic
Person; provided that no such Subsidiary shall be an “Excluded Foreign
Subsidiary” if, with substantially similar tax consequences, such Subsidiary has
entered into any Guaranty Obligations with respect to, such Subsidiary has
granted a security interest in any of its property to secure, or more than 66%
of the Voting Stock of such Subsidiary was pledged to secure, directly or
indirectly, any Indebtedness (other than the Obligations) of any Loan Party.

“Excluded Taxes” has the meaning specified in Section 2.14.

“Existing Agents” means Wells Fargo Foothill, LLC and General Electric Capital
Corporation.

“Existing Credit Agreements” means (i) that certain Credit Agreement, dated as
of July 2, 2008, among the Issuer, the lenders party thereto and Wells Fargo
Foothill, LLC and (ii) that certain Credit Agreement, dated as of March 27,
2007, by and among the Acquired Company, the lenders party thereto and General
Electric Capital Corporation, as agent.

“Falcon” has the meaning specified in Section 7.12.

“Falcon Partners” has the meaning specified in Section 7.12.

 

11



--------------------------------------------------------------------------------

“Federal Flood Insurance” means Federally backed Flood Insurance available under
the National Flood Insurance Program to owners of real property improvements
located in Special Flood Hazard Areas in a community participating in the
National Flood Insurance Program.

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as determined by the Required
Purchasers.

“Federal Reserve Board” means the Board of Governors of the United States
Federal Reserve System and any successor thereto.

“FEMA” means the Federal Emergency Management Agency, a component of the U.S.
Department of Homeland Security that administers the National Flood Insurance
Program.

“FIRREA” means the Financial Institutions Reform, Recovery and Enforcement Act
of 1989, as amended.

“Financial Covenant Triggering Date” means the date on which the Senior
Subordinated Notes cease to be outstanding.

“Financial Statement” means each financial statement delivered pursuant to
Section 4.5 or Section 6.1.

“Fiscal Quarter” means each 3 fiscal month period ending on
March 31, June 30, September 30 or December 31.

“Fiscal Year” means the twelve-month period ending on December 31.

“Flood Insurance” means, for any real property located in a Special Flood Hazard
Area, Federal Flood Insurance or private insurance that meets the requirements
set forth by FEMA in its Mandatory Purchase of Flood Insurance Guidelines. Flood
Insurance shall be in an amount equal to the full, unpaid balance of the Notes
and any prior liens on the real property up to the maximum policy limits set
under the National Flood Insurance Program, or as otherwise required by Required
Purchasers, with deductibles not to exceed $50,000.

“GAAP” means generally accepted accounting principles in the United States of
America, as in effect from time to time, set forth in the FASB Accounting
Standards Codification as of the date of determination. Subject to Section 1.3,
all references to “GAAP” shall be to GAAP applied consistently with the
principles used in the preparation of the Financial Statements described in
Section 4.5(a).

“Governmental Authority” means any nation, sovereign or government, any state or
other political subdivision thereof, any agency, authority or instrumentality
thereof and any entity or authority exercising executive, legislative, taxing,
judicial, regulatory or administrative functions of or pertaining to government,
including any central bank, stock exchange, regulatory body, arbitrator, public
sector entity, supra-national entity (including the European Union and the
European Central Bank) and any self-regulatory organization (including the
National Association of Insurance Commissioners).

 

12



--------------------------------------------------------------------------------

“Granted Series E Preferred Shares” has the meaning set forth in Section 2.1(b).

“Group Members” means, collectively, the Issuer and its Subsidiaries (excluding
the Strategic Ventures).

“Group Members’ Accountants” means PricewaterhouseCoopers LLP or other
nationally-recognized independent registered certified public accountants
acceptable to the Required Purchasers.

“Growth Capital Expenditures” means Capital Expenditures consisting of
investments by the Loan Parties in new facilities, systems, products and
equipment, new business offices and expansion of existing buildings, product
development, Investments related to a new corporate image, new communications
and technology equipment and new equipment required to meet growing demand.

“Guarantor” means each of Issuer’s existing and subsequently acquired or formed
direct and indirect subsidiaries (each, a “Subsidiary Guarantor”), other than an
Excluded Foreign Subsidiary and a Strategic Venture, and each other Person that
enters into any Guaranty Obligation with respect to any Obligation of any Loan
Party.

“Guaranty Agreement” means a guaranty agreement, in substantially the form of
Exhibit D, among the Purchasers, the Issuer and Guarantors from time to time
party thereto.

“Guaranty Obligation” means, as applied to any Person, any direct or indirect
liability, contingent or otherwise, of such Person for any Indebtedness, lease,
dividend or other obligation (the “primary obligation”) of another Person (the
“primary obligor”), if the purpose or intent of such Person in incurring such
liability, or the economic effect thereof, is to guarantee such primary
obligation or provide support, assurance or comfort to the holder of such
primary obligation or to protect or indemnify such holder against loss with
respect to such primary obligation, including (a) the direct or indirect
guaranty, endorsement (other than for collection or deposit in the ordinary
course of business), co-making, discounting with recourse or sale with recourse
by such Person of any primary obligation, (b) the incurrence of reimbursement
obligations with respect to any letter of credit or bank guarantee in support of
any primary obligation, (c) the existence of any Lien, or any right, contingent
or otherwise, to receive a Lien, on the property of such Person securing any
part of any primary obligation and (d) any liability of such Person for a
primary obligation through any Contractual Obligation (contingent or otherwise)
or other arrangement (i) to purchase, repurchase or otherwise acquire such
primary obligation or any security therefor or to provide funds for the payment
or discharge of such primary obligation (whether in the form of a loan, advance,
stock purchase, capital contribution or otherwise), (ii) to maintain the
solvency, working capital, equity capital or any balance sheet item, level of
income or cash flow, liquidity or financial condition of any primary obligor,
(iii) to make take-or-pay or similar payments, if required, regardless of
non-performance by any other party to any Contractual Obligation, (iv) to
purchase, sell or lease (as lessor or lessee) any property, or to purchase or
sell services, primarily for the purpose of enabling the primary obligor to
satisfy such primary obligation or to protect the holder of such primary
obligation against loss or (v) to supply funds to or in any other manner invest
in, such primary obligor (including to pay for property or services irrespective
of whether such property is received or such services are rendered); provided,
however, that “Guaranty Obligations” shall not include (x) endorsements for
collection or deposit in the ordinary course of business and (y) product
warranties given in the ordinary course of business. The outstanding amount of
any Guaranty Obligation shall equal the

 

13



--------------------------------------------------------------------------------

outstanding amount of the primary obligation so guaranteed or otherwise
supported or, if lower, the stated maximum amount for which such Person may be
liable under such Guaranty Obligation.

“Hazardous Material” means any substance, material or waste that is classified,
regulated or otherwise characterized under any Environmental Law as hazardous,
toxic, a contaminant or a pollutant or by other words of similar meaning or
regulatory effect, including petroleum or any fraction thereof, asbestos,
polychlorinated biphenyls and radioactive substances.

“Hedging Agreement” means any Interest Rate Contract, foreign exchange, swap,
option or forward contract, spot, cap, floor or collar transaction, any other
derivative instrument and any other similar speculative transaction and any
other similar agreement or arrangement designed to alter the risks of any Person
arising from fluctuations in any underlying variable.

“Indebtedness” of any Person means, without duplication, any of the following,
whether or not matured: (a) all indebtedness for borrowed money, (b) all
obligations evidenced by notes, bonds, debentures or similar instruments,
(c) all reimbursement and all obligations with respect to (i) letters of credit,
bank guarantees or bankers’ acceptances or (ii) surety, customs, reclamation or
performance bonds (in each case not related to judgments or litigation) other
than those entered into in the ordinary course of business, (d) all obligations
to pay the deferred purchase price of property or services, other than trade
payables incurred in the ordinary course of business, (e) all obligations
created or arising under any conditional sale or other title retention
agreement, regardless of whether the rights and remedies of the seller or lender
under such agreement in the event of default are limited to repossession or sale
of such property, (f) all Capitalized Lease Obligations, (g) all obligations,
whether or not contingent, to purchase, redeem, retire, defease or otherwise
acquire for value any of its own Stock or Stock Equivalents (or any Stock or
Stock Equivalent of a direct or indirect parent entity thereof) prior to the
date that is 365 days after the Maturity Date, valued at, in the case of
redeemable preferred Stock, the greater of the voluntary liquidation preference
and the involuntary liquidation preference of such Stock plus accrued and unpaid
dividends; provided that the Non-Convertible E Preferred Shares issued on the
Closing Date, and any replacement securities issued with respect thereto, shall
not be “Indebtedness” hereunder, (h) all payments that would be required to be
made in respect of any Hedging Agreement in the event of a termination
(including an early termination) on the date of determination and (i) all
Guaranty Obligations for obligations of any other Person constituting
Indebtedness of such other Person; provided, however, that the items in each of
clauses (a) through (i) above shall constitute “Indebtedness” of such Person
solely to the extent, directly or indirectly, (x) such Person is liable for any
part of any such item, (y) any such item is secured by a Lien on such Person’s
property or (z) any other Person has a right, contingent or otherwise, to cause
such Person to become liable for any part of any such item or to grant such a
Lien.

“Indemnified Matter” has the meaning specified in Section 10.4.

“Indemnitee” has the meaning specified in Section 10.4.

“Interest Payment Date” means March 31, June 30, September 30 and December 31 of
each year commencing on March 31, 2010 and ending on the Maturity Date, provided
that if any one of the foregoing dates is not a Business Day, such “Interest
Payment Date shall be extended to the next succeeding Business Day and interest
thereon shall be payable at the applicable interest rate during such extension.

 

14



--------------------------------------------------------------------------------

“Initial Projections” means those financial projections, dated December 4, 2009,
covering the Fiscal Years ending in 2009 through 2015 and delivered to the
Purchasers by the Issuer prior to the date hereof.

“Intellectual Property” means all rights, title and interests in or relating to
intellectual property and industrial property arising under any Requirement of
Law and all IP Ancillary Rights relating thereto, including all Copyrights,
Patents, Trademarks, Internet Domain Names, Trade Secrets and IP Licenses.

“Interest Rate Contracts” means all interest rate swap agreements, interest rate
cap agreements, interest rate collar agreements and interest rate insurance.

“Internet Domain Names” means all rights, title and interests (and all related
IP Ancillary Rights) arising under any Requirement of Law in or relating to
Internet domain names.

“Investment” means, with respect to any Person, directly or indirectly, (a) to
own, purchase or otherwise acquire, in each case whether beneficially or
otherwise, any investment in, including any interest in, any Security of any
other Person (other than any evidence of any Obligation), (b) to purchase or
otherwise acquire, whether in one transaction or in a series of transactions,
all or a significant part of the property of any other Person or a business
conducted by any other Person or all or substantially all of the assets
constituting the business of a division, branch, brand or other unit operation
of any other Person, (c) to incur, or to remain liable under, any Guaranty
Obligation for Indebtedness of any other Person, to assume the Indebtedness of
any other Person or to make, hold, purchase or otherwise acquire, in each case
directly or indirectly, any deposit, loan, advance, commitment to lend or
advance, or other extension of credit (including by deferring or extending the
date of, in each case outside the ordinary course of business, the payment of
the purchase price for Sales of property or services to any other Person, to the
extent such payment obligation constitutes Indebtedness of such other Person),
excluding deposits with financial institutions available for withdrawal on
demand, prepaid expenses, accounts receivable and similar items created in the
ordinary course of business, (d) to make, directly or indirectly, any
contribution to the capital of any other Person or (e) to Sell any property for
less than fair market value (including a disposition of cash or Cash Equivalents
in exchange for consideration of lesser value); provided, however, that such
Investment shall be valued at the difference between the value of the
consideration for such Sale and the fair market value of the property Sold.

“IP Ancillary Rights” means, with respect to any other Intellectual Property, as
applicable, all foreign counterparts to, and all divisionals, reversions,
continuations, continuations-in-part, reissues, reexaminations, renewals and
extensions of, such Intellectual Property and all income, royalties, proceeds
and Liabilities at any time due or payable or asserted under or with respect to
any of the foregoing or otherwise with respect to such Intellectual Property,
including all rights to sue or recover at law or in equity for any past, present
or future infringement, misappropriation, dilution, violation or other
impairment thereof, and, in each case, all rights to obtain any other IP
Ancillary Right.

“IP License” means all Contractual Obligations (and all related IP Ancillary
Rights) granting any right title and interest in or relating to any Intellectual
Property.

“IRS” means the Internal Revenue Service of the United States and any successor
thereto.

 

15



--------------------------------------------------------------------------------

“Junior Subordinated Subordination Agreement” means, to the extent entered into,
the Subordination Agreement, by and between the Purchasers and the holders of
the Senior Subordinated Notes, and acknowledged and agreed to by the Loan
Parties, as the same may be amended, restated or supplemented from time to time.

“Liabilities” means all claims, actions, suits, judgments, damages, losses,
liabilities, obligations, responsibilities, fines, penalties, sanctions, costs,
fees, taxes, commissions, charges, disbursements and expenses, in each case of
any kind or nature (including interest accrued thereon or as a result thereto
and fees, charges and disbursements of financial, legal and other advisors and
consultants), whether joint or several, whether or not indirect, contingent,
consequential, actual, punitive, treble or otherwise.

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
charge, deposit arrangement, encumbrance, easement, lien (statutory or other),
security interest or other security arrangement and any other preference,
priority or preferential arrangement of any kind or nature whatsoever, including
any conditional sale contract or other title retention agreement, the interest
of a lessor under a Capital Lease and any synthetic or other financing lease
having substantially the same economic effect as any of the foregoing.

“Liquidation Event” means (a) a liquidation, dissolution or winding up,
voluntary or involuntary, of the Issuer or (b) a sale, license, lease or
transfer of all or substantially all of Issuer’s assets on a Consolidated basis.

“Loan Documents” means, collectively, this Agreement, the Notes, the Guaranty
Agreement and, when executed, each document executed by a Loan Party and
delivered to the Purchasers in connection with or pursuant to any of the
foregoing or the Obligations, together with any modification of any term, or any
waiver with respect to, any of the foregoing.

“Loan Party” means the Issuer and each Guarantor.

“Maintenance Capital Expenditures” means Capital Expenditures consisting of
investments by the Loan Parties in existing facilities, products, publications,
and equipment, renewal of equipment, machinery and existing systems, Investments
to comply with new standards and all other preventive maintenance expenses.

“Majority Holders” means those Purchasers holding a majority of the
then-outstanding Commitments.

“Material Adverse Effect” means,

(A) on the Closing Date, any change or event that has had a material adverse
effect, individually or collectively, on the business, assets, liabilities,
operations, results of operations or financial condition of the Issuer, the
Acquired Company, or any of their subsidiaries, taken as a whole, other than any
change or effect that results or arises from or relates to:

(i) (w) changes in economic, regulatory or political conditions, financial,
securities or other market conditions or prevailing interest rates, (x) acts of
war, declared or undeclared, armed hostilities or acts of terrorism, (y) changes
in the industry in which Issuer, the Acquired Company, or any of their
subsidiaries operates or (z) changes in (including changes in interpretation or
application of)

 

16



--------------------------------------------------------------------------------

laws, regulations or accounting standards, principles or interpretations, to the
extent, in the cases clauses (w), (x), (y) and (z), such changes or acts do not
disproportionately affect Issuer, the Acquired Company, or any of their
subsidiaries, relative to other entities in Issuer’s, the Acquired Company’s, or
any of their subsidiaries’ industry,

(ii) seasonal variations in the Issuer’s, the Acquired Company’s, or any of
their subsidiaries’ business, or

(iii) the announcement of the Acquisition or the performance of obligations
under the Acquisition Agreement; provided, that in no event shall the mere
failure of Issuer, the Acquired Company or any of their subsidiaries to meet
budgeted or projected revenues or earnings constitute, in and of itself, a
Material Adverse Effect, and

(B) at all times thereafter, an effect that results in or causes, or could
reasonably be expected to result in or cause, a material adverse change in any
of

(i) the financial condition, business, performance, operations or property of
the Group Members, taken as a whole,

(ii) the ability of any Loan Party to perform its obligations under any Loan
Document and

(iii) the validity or enforceability of any Loan Document or the rights and
remedies of the Purchasers and the other Credit Parties under any Loan Document.

“Material Environmental Liabilities” means Environmental Liabilities exceeding
$500,000 in the aggregate.

“Maturity Date” has the meaning specified in Section 2.4(a).

“Moody’s” means Moody’s Investors Service, Inc.

“Multiemployer Plan” means any multiemployer plan, as defined in
Section 400l(a)(3) of ERISA, to which any ERISA Affiliate incurs or otherwise
has any obligation or liability, contingent or otherwise.

“National Flood Insurance Program” means the program created by the U.S.
Congress pursuant to the National Flood Insurance Act of 1968 and the Flood
Disaster Protection Act of 1973, as revised by the National Flood Insurance
Reform Act of 1994, that mandates the purchase of flood insurance to cover real
property improvements located in Special Flood Hazard Areas in participating
communities and provides protection to property owners through a Federal
insurance program.

“Non-Convertible E Preferred Shares” means those certain Non-Convertible E
Preferred Shares, issued in an aggregate principal amount of at least
$40,000,000, issued by the Issuer on the Closing Date.

 

17



--------------------------------------------------------------------------------

“Non-Excluded Taxes” means any Taxes other than Excluded Taxes and Other Taxes.

“Non-U.S. Purchaser Party” means each Purchaser, each SPV and each participant,
in each case that is not a Domestic Person.

“Note” means a promissory note of the Issuer, in substantially the form of
Exhibit B, payable to the order of a Purchaser in a principal amount equal to
the amount set forth opposite such Purchaser’s name on Schedule I under the
caption “Note Value”.

“Notes Redemption Amount” has the meaning specified in Section 2.6(e) of this
Agreement.

“Obligations” means, with respect to any Loan Party, all amounts, obligations,
liabilities, covenants and duties of every type and description owing by such
Loan Party to any Purchaser, any participant, any other Credit Party or any SPV
arising out of, under, or in connection with, any Loan Document, whether direct
or indirect (regardless of whether acquired by assignment), absolute or
contingent, due or to become due, whether liquidated or not, now existing or
hereafter arising and however acquired, and whether or not evidenced by any
instrument or for the payment of money, including, without duplication, (a) if
such Loan Party is the Issuer, all Notes, (b) all interest, whether or not
accruing after the filing of any petition in bankruptcy or after the
commencement of any insolvency, reorganization or similar proceeding, and
whether or not a claim for post-filing or post-petition interest is allowed in
any such proceeding, and (c) all other fees, expenses (including fees, charges
and disbursements of up to a maximum of two counsel for all Purchasers, except
that if there shall be a conflict of interest, as determined by the Purchasers
on advice of counsel, the Purchasers may engage and be reimbursed for additional
counsel, and except that Purchasers may retain and be reimbursed for such
special and/or local counsel as they reasonably determine are necessary),
interest, commissions, charges, costs, disbursements, indemnities and
reimbursement of amounts paid and other sums chargeable to such Loan Party under
any Loan Document. The Granted Series E Preferred Shares and any obligation
under the documents governing the issuance of Non-Convertible E Preferred Shares
shall not be “Obligations” hereunder.

“Optional Redemption Amount” means, in the case of the optional redemption of
the Notes, as of any date of determination:

(a) from the 18 month anniversary of the Closing Date and on or before the 36
month anniversary of the Closing Date, an amount equal to the greater of (i) the
Notes Redemption Amount and (ii) the product of the aggregate outstanding
principal amount of the Notes multiplied by 1.9; provided, that for purposes of
this paragraph (a), the aggregate outstanding principal amount shall not include
either (1) PIK Interest accumulated and added to the principal amount of the
Notes to the date of such redemption or (2) accrued and unpaid interest
accumulated to the date of such redemption;

(b) from the 36 month anniversary of the Closing Date and on or before the 48
month anniversary of the Closing Date, an amount equal to the greater of (i) the
Notes Redemption Amount and (ii) the product of the aggregate outstanding
principal amount of the Notes multiplied by 2.4; provided, that for purposes of
this paragraph (b), the aggregate outstanding principal amount shall not include
either (1) PIK Interest accumulated and added to the principal amount of the
Notes to the date of such redemption or (2) accrued and unpaid interest
accumulated to the date of such redemption; and

 

18



--------------------------------------------------------------------------------

(c) from and after the 48 month anniversary of the Closing Date, an amount equal
to the outstanding principal amount of the Notes multiplied by 102% plus any
accrued and unpaid interest thereon to the date of such redemption; provided,
that for purposes of this paragraph (c), the aggregate outstanding principal
amount shall include PIK Interest accumulated and added to the principal amount
of the Notes to the date of such redemption.

“Other Taxes” has the meaning specified in Section 2.14(c).

“Patents” means all rights, title and interests (and all related IP Ancillary
Rights) arising under any Requirement of Law in or relating to letters patent
and applications therefor.

“PBGC” means the United States Pension Benefit Guaranty Corporation and any
successor thereto.

“Permit” means, with respect to any Person, any permit, approval, authorization,
license, registration, certificate, concession, grant, franchise, variance or
permission from, and any other Contractual Obligations with, any Governmental
Authority, in each case having the force of law and applicable to or binding
upon such Person or any of its property or to which such Person or any of its
property is subject.

“Permitted Acquisition” means any Proposed Acquisition satisfying each of the
following conditions:

(a) the aggregate amounts payable in connection with, and other consideration
for (in each case, including all transaction costs and all Indebtedness,
liabilities and Guaranty Obligations incurred or assumed in connection therewith
or otherwise reflected in a Consolidated balance sheet of the Issuer and the
Proposed Acquisition Target), such Proposed Acquisition shall not exceed
$11,500,000 and all Permitted Acquisitions during the term of this Agreement
shall not exceed $46,000,000 in the aggregate,

(b) the Required Purchasers shall have received reasonable advance notice of
such Proposed Acquisition including a reasonably detailed description thereof at
least 30 days prior to the consummation of such Proposed Acquisition (or such
later date as may be agreed by the Required Purchasers) and on or prior to the
date of such Proposed Acquisition, the Required Purchasers shall have received
copies of the acquisition agreement and related Contractual Obligations and
other documents (including financial information and analysis, environmental
assessments and reports, opinions, certificates and lien searches) and
information reasonably requested by the Required Purchasers, and

(c) as of the date of consummation of any transaction as part of such Proposed
Acquisition and after giving effect to all transactions to occur on such date as
part of such Proposed Acquisition, and, after giving effect to such Permitted
Acquisition, the representations and warranties in Article 4 shall be true and
correct in all material respects as of such date (except to the extent they
expressly relate to an earlier date), and if the Senior Subordinated Notes are
no longer outstanding, the Issuer shall be in

 

19



--------------------------------------------------------------------------------

compliance with the financial covenant set forth in Article 5 of this Agreement
on a Pro Forma Basis as of the last day of the last Fiscal Quarter for which
Financial Statements have been delivered hereunder, and no Default or Event of
Default shall have occurred and be continuing.

“Permitted Indebtedness” means any Indebtedness of any Group Member that is not
prohibited by Section 8.1 or any other provision of any Loan Document.

“Permitted Lien” means any Lien on or with respect to the property of any Group
Member that is not prohibited by Section 8.2 or any other provision of any Loan
Document.

“Permitted Refinancing” means Indebtedness constituting a refinancing or
extension of Permitted Indebtedness that (a) has an aggregate outstanding
principal amount not greater than the aggregate principal amount of such
Permitted Indebtedness outstanding at the time of such refinancing or extension,
(b) has a weighted average maturity (measured as of the date of such refinancing
or extension) and maturity no shorter than that of such Permitted Indebtedness,
(c) is not entered into as part of a Sale and Leaseback transaction, and (d) is
not secured by any property or any Lien other than those securing such Permitted
Indebtedness; provided, however, that, notwithstanding the foregoing, (x) the
terms of such Permitted Indebtedness may be modified as part of such Permitted
Refinancing if such modification would have been permitted pursuant to Section
8.11 and (y) no Guaranty Obligation for such Indebtedness shall constitute part
of such Permitted Refinancing unless similar Guaranty Obligations with respect
to such Permitted Indebtedness existed and constituted Permitted Indebtedness
prior to such refinancing or extension.

“Person” means any individual, partnership, corporation (including a business
trust and a public benefit corporation), joint stock company, estate,
association, firm, enterprise, trust, limited liability company, unincorporated
association, joint venture and any other entity or Governmental Authority.

“Personal Information” means any information that uniquely identifies, or allows
the contact or location, of an individual.

“Privacy Statements” means, collectively, any and all of the privacy policies
published on the company sites or otherwise made available by the Issuer
regarding the collection, retention, use and distribution of any Personal
Information including the policies disclosing rights under the Family
Educational Rights and Privacy Act.

“Pro Forma Balance Sheet” has the meaning specified in Section 4.5(d).

“Pro Forma Basis” means, with respect to any determination for any period and
any Pro Forma Transaction, that such determination shall be made by giving pro
forma effect to each such Pro Forma Transaction, as if each such Pro Forma
Transaction had been consummated on the first day of such period, based on
historical results accounted for in accordance with GAAP and, to the extent
applicable, reasonable assumptions that are specified in detail in the relevant
Compliance Certificate, Financial Statement or other document provided to the
Purchasers in connection herewith, in accordance with Regulation S-X of the
Securities Act of 1933.

 

20



--------------------------------------------------------------------------------

“Pro Forma Transaction” means any transaction consummated as part of the
Acquisition or any Permitted Acquisition, together with each other transaction
relating thereto and consummated in connection therewith, including any
incurrence or repayment of Indebtedness.

“Projections” means, collectively, the Initial Projections and any document
delivered pursuant to Section 6.1(f).

“Proposed Acquisition” means (a) any proposed acquisition that is consensual
and, if required, approved by the board of directors of such Proposed
Acquisition Target, of all or substantially all of the assets or Stock of any
Proposed Acquisition Target by the Issuer or any Subsidiary of the Issuer or
(b) any proposed merger of any Proposed Acquisition Target with or into the
Issuer or any Subsidiary of the Issuer (and, in the case of a merger with the
Issuer, with the Issuer being the surviving corporation).

“Proposed Acquisition Target” means any Domestic Person or any brand, line of
business, division, branch, operating division or other unit operation of any
Person located in the United States.

“Pro Rata Outstandings” of any Purchaser at any time, means the outstanding
principal amount of the Notes owing to such Purchaser at such time.

“Pro Rata Share” means, with respect to any Purchaser at any time, the
percentage obtained by dividing (a) the sum of the Pro Rata Outstandings of such
Purchaser by (b) the sum of the Pro Rata Outstandings of all Purchasers.

“Purchaser” means, collectively, each financial institution or other Person that
(a) is listed on the signature pages hereof as a “Purchaser” or (b) from time to
time becomes a party hereto by execution of an Assignment, in each case together
with its successors.

“Purchaser Securities” means, collectively, the Notes and the Granted Series E
Preferred Shares.

“Register” has the meaning specified in Section 2.11(b).

“Related Documents” means, collectively, the Acquisition Agreement, the Senior
Subordinated Documents, the Bridge Loan Documents, the documents governing the
issuance of Non-Convertible E Preferred Shares, the Senior Credit Documents, the
payoff letters with respect to the Existing Credit Agreements executed and
delivered to the Purchasers in connection with Section 3.1(a)(xiii) and each
other document executed with respect to any of the foregoing or any Related
Transaction.

“Related Person” means, with respect to any Person, each Affiliate of such
Person and each director, officer, employee, agent, trustee, representative,
attorney, accountant and each insurance, environmental, legal, financial and
other advisor (including those retained in connection with the satisfaction or
attempted satisfaction of any condition set forth in Article 3) and other
consultants and agents of or to such Person or any of its Affiliates.

“Related Transactions” means, collectively, the consummation of the Acquisition,
the issuance of the Notes, the issuance of the Senior Subordinated Notes, the
consummation of the issuance of the Bridge Notes under the Bridge Note Purchase
Agreement, the issuance of the

 

21



--------------------------------------------------------------------------------

Non-Convertible E Preferred Shares, the Cash Equity Investment, the making of
the loans under the Senior Credit Agreement, the execution and delivery of all
Related Documents and the payment of all related fees, costs and expenses.

“Release” means any release, threatened release, spill, emission, leaking,
pumping, pouring, emitting, emptying, escape, injection, deposit, disposal,
discharge, dispersal, dumping, leaching or migration of Hazardous Material into
or through the environment.

“Remedial Action” means all actions required to (a) clean up, remove, treat or
in any other way address any Hazardous Material in the indoor or outdoor
environment, (b) prevent or minimize any Release so that a Hazardous Material
does not migrate or endanger or threaten to endanger public health or welfare or
the indoor or outdoor environment or (c) perform pre-remedial studies and
investigations and post-remedial monitoring and care with respect to any
Hazardous Material.

“Required Purchasers” means, at any time, Purchasers having at such time in
excess of 55% of the Pro Rata Outstandings; provided that at any time there are
2 or more Purchasers, Required Purchasers shall be at least 2 Purchasers.

“Requirements of Law” means, with respect to any Person, collectively, the
common law and all federal, state, local, foreign, multinational or
international laws, statutes, codes, treaties, standards, rules and regulations,
guidelines, ordinances, orders, judgments, writs, injunctions, decrees
(including administrative or judicial precedents or authorities) and the
interpretation or administration thereof by, and other determinations,
directives, requirements or requests of, any Governmental Authority, in each
case whether or not having the force of law and that are applicable to or
binding upon such Person or any of its property or to which such Person or any
of its property is subject.

“Responsible Officer” means, with respect to any Person, any of the president,
chief executive officer, chief financial officer, treasurer, assistant
treasurer, controller, managing member or general partner of such Person but, in
any event, with respect to financial matters, any such officer that is
responsible for preparing the Financial Statements delivered hereunder and, with
respect to the Corporate Chart and other documents delivered pursuant to Section
6.1(e), documents delivered on the Closing Date and documents delivered pursuant
to Section 7.10, the secretary or assistant secretary of such Person or any
other officer responsible for maintaining the corporate and similar records of
such Person.

“Restricted Payment” means (a) any dividend, return of capital, distribution or
any other payment or Sale of property for less than fair market value, whether
direct or indirect (including through the use of Hedging Agreements, the making,
repayment, cancellation or forgiveness of Indebtedness and similar Contractual
Obligations) and whether in cash, Securities or other property, on account of
any Stock or Stock Equivalent of the Issuer or any of its Subsidiaries, in each
case now or hereafter outstanding, including with respect to a claim for
rescission of a Sale of such Stock or Stock Equivalent and (b) any redemption,
retirement, termination, defeasance, cancellation, purchase or other acquisition
for value, whether direct or indirect (including through the use of Hedging
Agreements, the making, repayment, cancellation or forgiveness of Indebtedness
and similar Contractual Obligations), of any Stock or Stock Equivalent of any
Group Member or of any direct or indirect parent entity of the Issuer, now or
hereafter outstanding, and any payment or other transfer setting aside funds for
any such redemption, retirement, termination, cancellation, purchase or other
acquisition, whether directly or indirectly and whether to a sinking fund, a
similar fund or otherwise.

 

22



--------------------------------------------------------------------------------

“Revolving Credit Commitments” has the meaning specified in the Senior Credit
Agreement.

“Revolving Credit Facility” has the meaning specified in the Senior Credit
Agreement.

“Revolving Credit Outstandings” has the meaning specified in the Senior Credit
Agreement.

“S&P” means Standard & Poor’s Rating Services.

“Sale and Leaseback Transaction” means, with respect to any Person (the
“obligor”), any Contractual Obligation or other arrangement with any other
Person (the “counterparty”) consisting of a lease by such obligor of any
property that, directly or indirectly, has been or is to be Sold by the obligor
to such counterparty or to any other Person to whom funds have been advanced by
such counterparty based on a Lien on, or an assignment of, such property or any
obligations of such obligor under such lease.

“Sankaty” has the meaning specified in Section 7.12.

“Sankaty Advisors” has the meaning specified in Section 7.12.

“Securities Act” means the Securities Act of 1933, as amended.

“Security” means all Stock, Stock Equivalents, voting trust certificates, bonds,
debentures, instruments and other evidence of Indebtedness, whether or not
secured, convertible or subordinated, all certificates of interest, share or
participation in, all certificates for the acquisition of, and all warrants,
options and other rights to acquire, any Security.

“Sell” means, with respect to any property, to sell, convey, transfer, assign,
license, lease or otherwise dispose of, any interest therein or to permit any
Person to acquire any such interest, including, in each case, through a Sale and
Leaseback Transaction or through a sale, factoring at maturity, collection of or
other disposal, with or without recourse, of any notes or accounts receivable.
Conjugated forms thereof and the nouns “Sale” and “Sold” have correlative
meanings.

“Senior Credit Agent” means General Electric Capital Corporation together with
its successors and assigns.

“Senior Credit Agreement” means that certain Credit Agreement dated as of the
Closing Date by and among the Issuer and the lenders named therein, and Senior
Credit Agent, as amended, restated or supplemented from time to time in
accordance with the terms of the Senior Subordinated Subordination Agreement.

“Senior Credit Documents” means the Senior Credit Agreement and all documents
and instruments executed in connection therewith.

 

23



--------------------------------------------------------------------------------

“Senior Subordinated Notes” means the 17.5% Senior Subordinated Notes, in an
aggregate principal amount of approximately $51,020,408, issued by the Issuer in
Dollars on the Closing Date.

“Senior Subordinated Note Purchase Agreement” means that certain Senior
Subordinated Note Purchase Agreement, dated as of the Closing Date, by and among
the Issuer and the holders of the Senior Subordinated Notes, as amended,
restated and supplemented from time to time in accordance with the terms of the
Senior Subordinated Subordination Agreement.

“Senior Subordinated Documents” means the Senior Subordinated Note Purchase
Agreement and all documents and instruments executed in connection therewith.

“Senior Subordinated Subordination Agreement” means the Subordination Agreement,
dated as of the Closing Date, between the Purchasers and the Senior Credit
Agent, and acknowledged and agreed to by the Loan Parties, as the same may be
amended, restated or supplemented from time to time.

“Series E Preferred Purchase Agreement” means that certain Series E Preferred
Stock Purchase Agreement, dated as of the date hereof, by and among the Issuer,
Bain Capital Venture Fund 2007, L.P., BCVI-TPR Integral, L.P., Prides Capital
Fund I L.P., Falcon and the other purchasers party thereto.

“Series C Preferred Stock” means the Issuer’s Series C Convertible Preferred
Stock, par value $0.01 per share.

“Series D Preferred Stock” means the Issuer’s Series D Convertible Preferred
Stock, par value $0.01 per share.

“Series E Preferred Stock” means the Issuer’s Series E Non-Convertible Preferred
Stock, par value $0.01 per share.

“Solvent” means, with respect to any Person as of any date of determination,
that, as of such date, (a) the value of the assets of such Person (both at fair
value and present fair saleable value) is greater than the total amount of
liabilities (including contingent and unliquidated liabilities) of such Person,
(b) such Person is able to pay all liabilities of such Person as such
liabilities mature and (c) such Person does not have unreasonably small capital.
In computing the amount of contingent or unliquidated liabilities at any time,
such liabilities shall be computed at the amount that, in light of all the facts
and circumstances existing at such time, represents the amount that can
reasonably be expected to become an actual or matured liability.

“Special Flood Hazard Area” means an area that FEMA’s current flood maps
indicate has at least a one percent (1%) chance of a flood equal to or exceeding
the base flood elevation (a 100-year flood) in any given year.

“SPV” means any special purpose funding vehicle identified as such in a writing
by any Purchaser to the other Purchasers.

“Stock” means all shares of capital stock (whether denominated as common stock
or preferred stock), equity interests, beneficial, partnership or membership
interests, joint venture interests, participations or other ownership or profit
interests in or equivalents (regardless of how designated) of or in a Person
(other than an individual), whether voting or non-voting.

 

24



--------------------------------------------------------------------------------

“Stock Equivalents” means all securities convertible into or exchangeable for
Stock or any other Stock Equivalent and all warrants, options, restricted stock
units or other rights to purchase, subscribe for or otherwise acquire any Stock
or any other Stock Equivalent, whether or not presently convertible,
exchangeable or exercisable.

“Strategic Ventures” means one or more joint ventures or partnerships to which
any Loan Party is a party, or any other Investment made by any Loan Party in
another Person, whether or not such joint venture, partnership or other Person
is itself a Subsidiary, satisfying the following conditions:

(a) Community College Initiative. Relationships with community colleges to
assist the expansion of their capacity to offer courses in the allied health
fields pursuant to agreements which provide for (i) the Issuer or another Loan
Party providing capital and a facility to the community college to allow the
community college to create a special institute that would develop and offer
courses (or offering certain existing courses) separate and apart from the other
courses offered by the college, (ii) an operating budget agreed to by both the
college and the Issuer or such other Loan Party each year and (iii) the Issuer
or such other Loan Party taking the risk of any losses incurred by the
institute, and also being entitled to all the profits of the institute.

(b) National Labor College (of the AFL/CIO). Pursuant to an agreement reasonably
approved by the Required Purchasers, the Issuer or another Loan Party partnering
with The National Labor College to expand the National Labor College’s
enrollment by creating on-line educational opportunities as well as enhanced
land-based opportunities pursuant to which the Issuer or another Loan Party
would make commitments to contribute capital and certain products and services,
and in return would receive compensation in the form of a profits interest in
the venture, as well as other possible revenue streams.

(c) Channel Marketing Partnerships. Pursuant to agreements reasonably approved
by the Required Purchasers, the Issuer or another Loan Party partnering with
entities such as (i) the National Education Association (“NEA”) which have large
membership, customer or client bases to which educational services may be
marketed to for purposes including, but not limited to, creating a national
Masters of Education program and (ii) The University of Northern Iowa (“UNI”)
for purposes of creating a program to facilitate the granting of masters degrees
to teachers pursuant to which (x) UNI would be the degree granting institution
and provide, among other things, teachers and course material and (y) the Issuer
would provide, among other things, an online learning platform and marketing
expertise.

“Subordination Agreements” “means the Bridge Intercreditor Agreement, the Junior
Subordinated Subordination Agreement and the Senior Subordinated Subordination
Agreement.

“Subsidiary” means, with respect to any Person, any corporation, partnership,
joint venture, limited liability company, association or other entity, the
management of which is, directly or indirectly, controlled by, or of which an
aggregate of more than 50% of the outstanding Voting Stock is, at the time,
owned or controlled directly or indirectly by, such Person or one or more
Subsidiaries of such Person.

 

25



--------------------------------------------------------------------------------

“Substitute Purchaser” has the meaning specified in Section 2.15(a).

“SWDA” means the Solid Waste Disposal Act (42 U.S.C. §§ 6901 et seq.).

“Tax Affiliate” means, (a) the Issuer and its Subsidiaries and (b) any Affiliate
of the Issuer with which the Issuer files or is eligible to file consolidated,
combined or unitary tax returns.

“Tax Returns” has the meaning specified in Section 4.9.

“Taxes” has the meaning specified in Section 2.14.

“Title IV Plan” means a pension plan subject to Title IV of ERISA, other than a
Multiemployer Plan, to which any ERISA Affiliate incurs or otherwise has any
obligation or liability, contingent or otherwise.

“Trademarks” means all rights, title and interests (and all related IP Ancillary
Rights) arising under any Requirement of Law in or relating to trademarks, trade
names, corporate names, company names, business names, fictitious business
names, trade styles, service marks, logos and other source or business
identifiers and, in each case, all goodwill associated therewith, all
registrations and recordations thereof and all applications in connection
therewith.

“Trade Secrets” means all right, title and interest (and all related IP
Ancillary Rights) arising under any Requirement of Law in or relating to trade
secrets.

“Treasury Rate” shall mean the yield to maturity at the time of computation of
U.S. Treasury securities with a constant maturity (as compiled and published in
the most recent Federal Reserve Statistical Release H.15 (519) (“Statistical
Release”) which has become publicly available at least two Business Days prior
to the date fixed for prepayment (or, if such Statistical Release is no longer
published, any publicly available source for similar market data)) most nearly
equal to the then remaining term of the Notes to the twenty-four month or thirty
month anniversary of the Closing Date, as applicable; provided, however, that if
the then remaining term of the Term Loans to the twenty-four month or thirty
month anniversary of the Closing Date, as applicable, is not equal to the
constant maturity of a U.S. Treasury security for which a weekly average yield
is given, the Treasury Rate will be obtained by linear interpolation (calculated
to the nearest one-twelfth of a year) from the weekly average yields of U.S.
Treasury securities for which such yields are given, except that if the then
remaining term of the Notes to the twenty-four month or thirty month anniversary
of the Closing Date, as applicable, is less than one year, the weekly average
yield on actually traded U.S. Treasury securities adjusted to a constant
maturity of one year will be used.

“UCC” means the Uniform Commercial Code of any applicable jurisdiction and, if
the applicable jurisdiction shall not have any Uniform Commercial Code, the
Uniform Commercial Code as in effect in the State of New York.

“United States” means the United States of America.

 

26



--------------------------------------------------------------------------------

“U.S. Purchaser Party” means each Purchaser, each SPV and each participant, in
each case that is a Domestic Person.

“Voting Stock” means Stock of any Person having ordinary power to vote in the
election of members of the board of directors, managers, trustees or other
controlling Persons, of such Person (irrespective of whether, at the time, Stock
of any other class or classes of such entity shall have or might have voting
power by reason of the occurrence of any contingency).

“Wholly Owned Subsidiary” of any Person means any Subsidiary of such Person, all
of the Stock of which (other than nominal holdings and director’s qualifying
shares) is owned by such Person, either directly or through one or more Wholly
Owned Subsidiaries of such Person.

“Withdrawal Liability” means, at any time, any liability incurred (whether or
not assessed) by any ERISA Affiliate and not yet satisfied or paid in full at
such time with respect to any Multiemployer Plan pursuant to Section 4201 of
ERISA.

Section 1.2. UCC Terms. The following terms have the meanings given to them in
the applicable UCC: “commodity account”, “commodity contract”, “commodity
intermediary”, “deposit account”, “entitlement holder”, “entitlement order”,
“equipment”, “financial asset”, “general intangible”, “goods”, “instruments”,
“inventory”, “securities account”, “securities intermediary” and “security
entitlement”.

Section 1.3. Accounting Terms and Principles.

(a) GAAP All accounting determinations required to be made pursuant hereto
shall, unless expressly otherwise provided herein, be made in accordance with
GAAP. No change in the accounting principles used in the preparation of any
Financial Statement hereafter adopted by the Issuer shall be given effect if
such change would affect a calculation that measures compliance with any
provision of Article 5 or Article 8 unless the Issuer and the Required
Purchasers agree to modify such provisions to reflect such changes in GAAP and,
unless such provisions are modified, all Financial Statements, Compliance
Certificates and similar documents provided hereunder shall be provided together
with a reconciliation between the calculations and amounts set forth therein
before and after giving effect to such change in GAAP. Notwithstanding any other
provision contained herein, all terms of an accounting or financial nature used
herein shall be construed, and all computations of amounts and ratios referred
to in Article 5 and Article 8 shall be made, without giving effect to any
election under Statement of Financial Accounting Standards 159 (or any other
Financial Accounting Standard having a similar result or effect) to value any
Indebtedness or other liabilities of any Credit Party or any Subsidiary of any
Credit Party at “fair value.”

(b) Pro Forma All components of financial calculations made to determine
compliance with Article 5 shall be adjusted on a Pro Forma Basis to include or
exclude, as the case may be, without duplication, such components of such
calculations attributable to any Pro Forma Transaction consummated after the
first day of the applicable period of determination and prior to the end of such
period, as determined in good faith by the Issuer based on assumptions expressed
therein and that were reasonable based on the information available to the
Issuer at the time of preparation of the Compliance Certificate setting forth
such calculations.

 

27



--------------------------------------------------------------------------------

Section 1.4. Payments. The Required Purchasers may set up standards and
procedures to determine or redetermine the equivalent in Dollars of any amount
expressed in any currency other than Dollars and otherwise may, but shall not be
obligated to, rely on any determination made by any Loan Party. Any such
determination or redetermination by the Required Purchasers shall be conclusive
and binding for all purposes, absent manifest error. No determination or
redetermination by any Credit Party or Loan Party and no other currency
conversion shall change or release any obligation of any Loan Party or of any
Credit Party (other than the Required Purchasers and their Related Persons)
under any Loan Document, each of which agrees to pay separately for any
shortfall remaining after any conversion and payment of the amount as converted.
The Required Purchasers may round up or down, and may set up appropriate
mechanisms to round up or down, any amount hereunder to nearest higher or lower
amounts and may determine reasonable de minimis payment thresholds.

Section 1.5. Interpretation.

(a) Certain Terms. Except as set forth in any Loan Document, all accounting
terms not specifically defined herein shall be construed in accordance with GAAP
(except for the term “property”, which shall be interpreted as broadly as
possible, including, in any case, cash, Securities, other assets, rights under
Contractual Obligations and Permits and any right or interest in any property).
The terms “herein”, “hereof” and similar terms refer to this Agreement as a
whole. In the computation of periods of time from a specified date to a later
specified date in any Loan Document, the terms “from” means “from and including”
and the words “to” and “until” each mean “to but excluding” and the word
“through” means “to and including.” In any other case, the term “including” when
used in any Loan Document means “including without limitation.” The term
“documents” means all writings, however evidenced and whether in physical or
electronic form, including all documents, instruments, agreements, notices,
demands, certificates, forms, financial statements, opinions and reports. The
term “incur” means incur, create, make, issue, assume or otherwise become
directly or indirectly liable in respect of or responsible for, in each case
whether directly or indirectly, and the terms “incurrence” and “incurred” and
similar derivatives shall have correlative meanings.

(b) Certain References. Unless otherwise expressly indicated, references (i) in
this Agreement to an Exhibit, Schedule, Article, Section or clause refer to the
appropriate Exhibit or Schedule to, or Article, Section or clause in, this
Agreement and (ii) in any Loan Document, to (A) any agreement shall include,
without limitation, all exhibits, schedules, appendixes and annexes to such
agreement and, unless the prior consent of any Credit Party required therefor is
not obtained, any modification to any term of such agreement, (B) any statute
shall be to such statute as modified from time to time and to any successor
legislation thereto, in each case as in effect at the time any such reference is
operative and (C) any time of day shall be a reference to New York time. Titles
of articles, sections, clauses, exhibits, schedules and annexes contained in any
Loan Document are without substantive meaning or content of any kind whatsoever
and are not a part of the agreement between the parties hereto. Unless otherwise
expressly indicated, the meaning of any term defined (including by reference) in
any Loan Document shall be equally applicable to both the singular and plural
forms of such term.

 

28



--------------------------------------------------------------------------------

ARTICLE 2

THE NOTES

Section 2.1. The Purchaser Securities.

(a) The Notes. The Issuer has authorized the issuance of its junior subordinated
notes, in the aggregate original principal amount of $25,510,204.00 in the form
set forth as Exhibit B attached hereto (referred to herein individually as a
“Note” and collectively as the “Notes”, which terms shall also include any notes
delivered in exchange therefor or replacement thereof).

(b) The Series E Preferred Stock. The Issuer has agreed to grant to the
Purchasers, for no additional consideration, an aggregate of 4,275 shares of
Series E Preferred Stock (the “Granted Series E Preferred Shares”).

Section 2.2. Purchase of the Notes; Transfer of the Granted Series E Preferred
Shares.

(a) Purchase of the Notes. Subject to and in reliance upon the representations,
warranties, terms and conditions of this Agreement, each Purchaser agrees,
severally and not jointly, to purchase one or more Notes from the Issuer in
accordance with such Purchaser’s Commitment for the purchase price set forth
opposite such Purchaser’s name on Schedule 1. The Notes shall be purchased at a
closing to be held at a location as agreed to by the Issuer and the Purchasers
on the Closing Date. At such closing, the Issuer will issue to each Purchaser
the applicable Note(s) in the amount set forth opposite such Purchaser’s name on
Schedule 1 under the caption “Note Value” against receipt of immediately
available funds by wire transfer to an account or accounts designated by the
Issuer prior to the Closing Date (or in such other manner as is set forth on
Schedule 1). All outstanding Commitments shall terminate on the Closing Date
after giving effect to the issuance of the Notes and the receipt of proceeds
thereof by the Issuer on such date. Any amount of principal which is repaid may
not be reborrowed.

(b) The Series E Preferred Stock. Subject to and in reliance upon the
representations, warranties, terms and conditions of this Agreement , the Issuer
shall issue to each Purchaser the number of Granted Series E Preferred Shares
opposite such Purchaser’s name on Schedule IA attached hereto for the purchase
price set forth opposite such Purchaser’s name on Schedule 1. At the Closing,
the Issuer will issue to each Purchaser a stock certificate representing the
Granted Series E Preferred Shares to be issued to such Purchaser under this
Section 2.2(b).

Section 2.3. OID; AHYDO; Allocation of Purchase Price.

(a) The Issuer and the Purchasers intend, for applicable income tax purposes:
that (i) the Notes be treated as debt for federal income tax purposes; (ii) the
Notes issued to each Purchaser be treated as constituting a single debt
instrument for purposes of Sections 1271 through 1275 of the Code and the
Treasury Regulations thereunder (pursuant to Treasury Regulations
Section 1.1275-2(c)); (iii) such debt instrument be treated as issued with
original issue discount (“OID”); (iv) such debt instrument be treated as
described in Treasury Regulations Section 1.1272-1(c)(2) and therefore is
governed by the rules set out in Treasury Regulations Section 1.1272-1(c),

 

29



--------------------------------------------------------------------------------

including Section 1.1272-1(c)(5), and is not governed by the rules set out in
Treasury Regulations Section 1.1275-4; (v) any calculation by the Issuer
regarding the amount of OID for any accrual period on the Notes shall be subject
to review and approval of the Required Purchasers, which approval shall not be
unreasonably withheld, delayed or conditioned; and (vi) they shall adhere to
this Agreement for federal income tax purposes and not take any action or file
any tax return, report or declaration inconsistent herewith (including with
respect to the amount of OID on the Notes as determined in accordance with the
preceding clause (iv)), unless required to do so by applicable law. The
inclusion of this Section 2.3(a) is not an admission by any Purchaser that it is
subject to United States taxation.

(b) AHYDO: Notwithstanding anything to the contrary contained elsewhere in this
Agreement, if (1) the Notes remain outstanding after the fifth anniversary of
the initial issuance thereof and (2) the aggregate amount of the accrued but
unpaid interest on the Notes (including any amounts treated as interest for
federal income tax purposes, such as “original issue discount”) as of any
Testing Date (as hereinafter defined) occurring after such fifth anniversary
exceeds an amount equal to the Maximum Accrual (as hereinafter defined), then
all such accrued but unpaid interest on the Notes (including any amounts treated
as interest for federal income tax purposes, such as “original issue discount”)
as of such time in excess of an amount equal to the Maximum Accrual shall be
paid in cash by the Issuer to the holders of the Notes on such Testing Date, it
being the intent of the parties hereto that the deductibility of interest under
the Notes shall not be limited or deferred by reason of Section 163(i) of the
Code. For these purposes, the “Maximum Accrual” is an amount equal to the
product of the issue price (as defined in Code Sections 1273(b) and 1274(a)) of
such Notes and their yield to maturity, and a “Testing Date” is any Interest
Payment Date and the date on which any “accrual period” (within the meaning of
Section 1272(a)(5) of the Code) closes. Any accrued interest that for any reason
has not theretofore been paid shall be paid in full on the date on which the
final principal payment on a Note is made.

(c) Allocation of Purchase Price. In furtherance of the foregoing Section
2.3(a), the Issuer and the Purchasers acknowledge that the purchase price for
each of the Notes and the Granted Series E Preferred Shares represents their
relative fair market values, and agree to be bound by such allocation for all
tax purposes in accordance with Treasury Regulation Section 1.1273-2(h), unless
otherwise required by applicable law.

Section 2.4. Payment of the Notes.

(a) The Notes shall mature on June 7, 2016 (the “Maturity Date”) or sooner upon
acceleration of the Obligations as provided for herein. The Issuer
unconditionally promises to pay to the Purchasers the then unpaid principal
amount of the Notes on the Maturity Date, plus (i) any and all accrued but
unpaid interest and fees thereon, (ii) all costs, expenses and indemnities
payable pursuant to the Loan Documents, and (iii) other Obligations then due and
owing under this Agreement or any other Loan Document.

(b) All payments (including prepayments) to be made by Issuer on account of
principal, interest and fees shall be made without withholding, set off or
counterclaim and shall be made to each Purchaser at such office as such
Purchaser shall direct, in each case on or prior to 3:00 p.m., New York time, in
Dollars and in immediately available funds.

 

30



--------------------------------------------------------------------------------

(c) If any Purchaser or Participant (a “benefited Purchaser”) shall at any time
receive any payment of all or part of its portion of the Notes, or interest
thereon, or fees in a greater proportion than any such payment to any other
Purchaser in respect of such other Purchaser’s portion of the Notes, or interest
thereon, or fees, and such greater proportionate payment is not expressly
permitted hereunder, such benefited Purchaser shall purchase for cash from the
other Purchasers a participation in such portion of each such other Purchaser’s
portion of the Notes as shall be necessary to cause such benefited Purchaser to
share the excess payment ratably with each of the other Purchasers; provided,
however, that if all or any portion of such excess payment is thereafter
recovered from such benefited Purchaser, such purchase shall be rescinded, and
the purchase price and benefits returned, to the extent of such recovery, but
without interest. Each Purchaser so purchasing a portion of another Purchaser’s
portion of the Notes may exercise all rights of payment (including rights of
set-off) with respect to such portion as fully as if such Purchaser were the
direct holder of such portion.

Section 2.5. Optional Redemption. (i) Prior to the 18 month anniversary of the
Closing Date, the Issuer may not redeem the Notes other than as set forth in
Section 2.6(c); and (ii) from and after the 18 month anniversary of the Closing
Date, the Issuer may optionally redeem the outstanding principal amount of any
Note in whole or in part at any time by paying to the Purchasers an amount equal
to the Optional Redemption Amount.

Section 2.6. Mandatory Redemption. Subject to Section 2.6(e), upon the election
of the Majority Holders, the Notes shall be mandatorily redeemable upon the
earliest to occur of the following:

(a) Reserved.

(b) Reserved.

(c) The occurrence of a Change in Control or other Liquidation Event; or

(d) Following the Financial Covenant Triggering Date, the Consolidated Total
Leverage Ratio exceeding on any applicable date of determination a ratio of 6.00
to 1.00

(e) Applicable Redemption Amount. Upon the mandatory redemption of the Notes
pursuant to this Section 2.6(e), such redemption shall be for an amount equal to
the outstanding principal amount of the Notes plus any accrued and unpaid
interest thereon to the date of such redemption (the “Notes Redemption Amount”)
and in the case of a Change in Control or Liquidation Event that occurs prior to
the 18 month anniversary of the Closing Date, such redemption shall be for an
amount equal to the Change in Control Redemption Amount.

(f) Reserved.

(g) Reserved.

 

31



--------------------------------------------------------------------------------

Section 2.7. Interest.

(a) Subject to Section 2.7(c), the principal amount of the Notes and all other
outstanding Obligations shall bear interest from the Closing Date until the
Notes are paid in full at a fixed rate of 17.5% per annum which shall be
paid-in-kind (“PIK Interest”); PIK Interest shall be added to the principal
amount of the Notes on the applicable Interest Payment Date and shall thereafter
constitute principal for all purposes under this Agreement. Accrued interest on
the principal of any Note shall be payable in cash on the date such principal
becomes due and owing, whether on the Maturity Date, upon earlier prepayment,
upon acceleration, or otherwise. Notwithstanding anything contained herein to
the contrary, the interest rate as set out in this Section 2.7 shall increase by
1.00% upon the occurrence and during the continuance of any Event of Default
under and as defined in the Senior Subordinated Note Purchase Agreement, which
Event of Default remains uncured for a period of forty five (45) days or more.

(b) Reserved.

(c) Default Interest. Notwithstanding the rates of interest specified in
clause (a) above or elsewhere in any Loan Document, upon the occurrence of any
Event of Default, and in each case, for so long as such Event of Default shall
have occurred and be continuing, the principal balance of all Obligations
(including any Obligation that bears interest by reference to the rate
applicable to any other Obligation) then due and payable shall bear interest at
a rate that is 2.00% per annum in excess of the interest rate otherwise
applicable to such Obligations from time to time for the first six (6) months
that such Event of Default is continuing, and thereafter, such default interest
rate shall increase by .50% for each six (6) months for so long as such Event of
Default is continuing; provided, that such rate of interest shall not exceed a
rate that is 5.00% per annum at any time. The default interest rate described in
this Section 2.7(c) shall be payable on demand or, in the absence of demand, on
the date that would otherwise be applicable. The default interest described
herein shall be PIK Interest, provided, however, such default interest may be
payable in cash to the extent permitted under the terms of the Junior
Subordinated Subordination Agreement.

(d) Savings Clause. Anything herein to the contrary notwithstanding, the
obligations of the Issuer hereunder shall be subject to the limitation that
payments of interest shall not be required, for any period for which interest is
computed hereunder, to the extent (but only to the extent) that contracting for
or receiving such payment by the respective Purchaser would be contrary to the
provisions of any law applicable to such Purchaser limiting the highest rate of
interest which may be lawfully contracted for, charged or received by such
Purchaser, and in such event the Issuer shall pay such Purchaser interest at the
highest rate permitted by applicable law (“Maximum Lawful Rate”); provided,
however, that if at any time thereafter the rate of interest payable hereunder
is less than the Maximum Lawful Rate, the Issuer shall continue to pay interest
hereunder at the Maximum Lawful Rate until such time as the total interest
received by the Purchasers, is equal to the total interest that would have been
received had the interest payable hereunder been (but for the operation of this
paragraph) the interest rate payable since the Closing Date as otherwise
provided in this Agreement; and provided further that if any Purchaser shall
receive interest in an amount that exceeds the Maximum Lawful Rate, the excess
interest shall be applied to the principal of the Notes or, if it exceeds such
unpaid principal, refunded to the Issuer.

 

32



--------------------------------------------------------------------------------

Section 2.8. Reserved.

Section 2.9. Application of Payments.

(a) Application of Optional Redemption Amounts. Unless otherwise provided in
this Section 2.9 or elsewhere in any Loan Document, all payments and any other
amounts received by the Purchasers from or for the benefit of the Issuer shall
be applied to repay the Obligations the Issuer designates.

(b) Reserved.

(c) Reserved.

(d) Application of Payments Generally. If sufficient amounts are not available
to repay all outstanding Obligations described in any priority level set forth
in this Section 2.9 the available amounts shall be applied, unless otherwise
expressly specified herein, to such Obligations ratably based on the proportion
of the Credit Parties’ interest in such Obligations. Any priority level set
forth in this Section 2.9 that includes interest shall include all such
interest, whether or not accruing after the filing of any petition in bankruptcy
or the commencement of any insolvency, reorganization or similar proceeding, and
whether or not a claim for post-filing or post-petition interest is allowed in
any such proceeding.

Section 2.10. Payments and Computations.

(a) Procedure. The Issuer shall make each payment under any Loan Document not
later than 3:00 p.m. on the day when due to the applicable Purchasers to such
accounts as each such Purchaser shall direct, by wire transfer or ACH transfer
(which shall be the exclusive means of payment hereunder) in immediately
available Dollars and without setoff or counterclaim.

(b) Computations of Interest and Fees. All computations of interest and of fees
shall be made by the Purchasers on the basis of a year of 360 days, in each case
for the actual number of days (including the first day but excluding the last
day) occurring in the period for which such interest and fees are payable. Each
determination of an interest rate or the amount of a fee hereunder shall be made
by the Purchasers and shall be conclusive, binding and final for all purposes,
absent manifest error.

(c) Payment Dates. Whenever any payment hereunder shall be stated to be due on a
day other than a Business Day, the due date for such payment shall be extended
to the next succeeding Business Day without any increase in such payment as a
result of additional interest or fees; provided, however, that such interest and
fees shall continue accruing as a result of such extension of time.

Section 2.11. Evidence of Debt.

(a) Records of Purchasers. Each Purchaser shall maintain in accordance with its
usual practice accounts evidencing Indebtedness of the Issuer to such Purchaser
resulting from each Note of such Purchaser from time to time, including the
amounts of principal and interest payable and paid to such Purchaser from time
to time under this

 

33



--------------------------------------------------------------------------------

Agreement. In addition, each Purchaser having sold a participation in any of its
Obligations or having identified an SPV as such to the other Purchasers, acting
as agent of the Issuer solely for this purpose and solely for tax purposes,
shall establish and maintain at such address as such Purchaser shall notify the
Issuer a record of ownership, in which such Purchaser shall register by book
entry (A) the name and address of each such participant and SPV (and each change
thereto, whether by assignment or otherwise) and (B) the rights, interest or
obligation of each such participant and SPV in any Obligation and in any right
to receive any payment hereunder. As provided, in clause (d) below, the entries
made in the accounts maintained pursuant to this clause shall, to the extent
permitted by applicable Requirements of Law, be prima facie evidence of the
existence and amounts of the obligations recorded therein.

(b) Register. Issuer, solely for tax purposes, shall establish and maintain at
such address as the Issuer may notify the Purchasers (A) a record of ownership
(the “Register”) in which the Issuer agrees to register by book entry the
interests (including any rights to receive payment hereunder) of each Purchaser,
each of their obligations under this Agreement to participate in each Note, and
any assignment of any such interest, obligation or right and (B) accounts in the
Register in accordance with its usual practice in which it shall record (1) the
names and addresses of the Purchasers (and each change thereto pursuant to
Section 10.2 (Assignments and Participations; Binding Effect)), (2) the amount
of each Note, (4) the amount of any principal or interest due and payable or
paid, and (3) any other payment received by the Purchasers from the Issuer and
its application to the Obligations.

(c) Registered Obligations. Notwithstanding anything to the contrary contained
in this Agreement, the Notes are registered obligations, the right, title and
interest of the Purchasers and their assignees in and to such Notes shall be
transferable only upon notation of such transfer in the Register and no
assignment thereof shall be effective until recorded therein. This Section 2.11
and Section 10.2 shall be construed so that the Notes are at all times
maintained in “registered form” within the meaning of Sections 163(f), 871(h)(2)
and 881(c)(2) of the Code and any related regulations (and any successor
provisions).

(d) Prima Facie Evidence. The entries made in the Register and in the accounts
maintained pursuant to clauses (a) and (b) above shall, to the extent permitted
by applicable Requirements of Law, be prima facie evidence of the existence and
amounts of the obligations recorded therein; provided, however, that no error in
such account and no failure of any Purchaser or Issuer to maintain any such
account shall affect the obligations of any Loan Party to repay the Notes in
accordance with their terms. In addition, the Loan Parties and the Purchasers
shall treat each Person whose name is recorded in the Register as a Purchaser
for all purposes of this Agreement. Information contained in the Register with
respect to any Purchaser shall be available for access by the Issuer and such
Purchaser at any reasonable time and from time to time upon reasonable prior
notice. No Purchaser shall, in such capacity, have access to or be otherwise
permitted to review any information in the Register other than information with
respect to such Purchaser.

Section 2.12. Reserved.

Section 2.13. Reserved.

 

34



--------------------------------------------------------------------------------

Section 2.14. Taxes.

(a) Payments Free and Clear of Taxes. Except as required by Requirements of Law
or as otherwise provided in this Section 2.14, each payment by any Loan Party
under any Loan Document shall be made free and clear of all present or future
taxes, levies, imposts, deductions or withholdings and all liabilities with
respect thereto (and without deduction for any of them) (collectively, the
“Taxes”) other than for (i) taxes measured by net income (including branch
profits taxes) and franchise taxes imposed in lieu of net income taxes, in each
case imposed on any Credit Party as a result of a present or former connection
between such Credit Party and the jurisdiction of the Governmental Authority
imposing such tax or any political subdivision or taxing authority thereof or
therein (other than such connection arising solely from any Credit Party having
executed, delivered or performed its obligations or received a payment under, or
enforced, any Loan Document), (ii) taxes that are directly attributable to the
failure (other than as a result of a change in any Requirement of Law) by any
Credit Party to deliver the documentation required to be delivered pursuant to
clause (f) below, (iii) withholding taxes to the extent that the obligation to
withhold amounts existed under Requirements of Law in effect on the date that
such Credit Party became a “Credit Party” under this Agreement in the capacity
under which such Credit Party makes a claim under Section 2.14(b) (or on the
date such Credit Party designates a new lending office), except in each case to
the extent such Credit Party is a direct or indirect assignee (other than
pursuant to Section 2.15 (Substitution of Purchasers)) of any other Credit Party
that was entitled, at the time the assignment of such other Credit Party became
effective (or at the time of designation of the new lending office) to receive
additional amounts under Section 2.14(b) and (iv) interest, penalties or other
liabilities with respect to amounts described in the foregoing clauses
(i) through (iii) (such excluded Taxes, the “Excluded Taxes”).

(b) Gross-Up. If any Taxes shall be required by law to be deducted from or in
respect of any amount payable under any Loan Document to any Credit Party (i) in
the case of Non-Excluded Taxes such amount shall be increased as necessary to
ensure that, after all required deductions for Taxes are made (including
deductions applicable to any increases to any amount under this Section 2.14),
such Credit Party receives the amount it would have received had no such
deductions been made, (ii) the relevant Loan Party shall make such deductions,
(iii) the relevant Loan Party shall timely pay the full amount deducted to the
relevant taxing authority or other authority in accordance with applicable
Requirements of Law and (iv) within 30 days after such payment is made, the
relevant Loan Party shall deliver to the relevant Purchaser an original or
certified copy of a receipt, or other evidence reasonably satisfactory to the
relevant Purchaser evidencing such payment.

(c) Other Taxes. In addition, the Issuer agrees to pay, and authorizes the
Purchasers to pay in its name, any stamp, documentary, excise or property tax,
charges or similar levies imposed by any applicable Requirement of Law or
Governmental Authority and all Liabilities with respect thereto (including by
reason of any delay in payment thereof), in each case arising from the
execution, delivery or registration of, or otherwise with respect to, any Loan
Document or any transaction contemplated therein (collectively, “Other Taxes”).
Within 30 days after the date of any payment of Other Taxes by any Loan Party,
the Issuer shall furnish to the Purchasers the original or a certified copy of a
receipt, or other evidence reasonably satisfactory to the Required Purchasers
evidencing payment thereof.

 

35



--------------------------------------------------------------------------------

(d) Indemnification. The Issuer shall reimburse and indemnify, within 30 days
after receipt of demand therefor, each Credit Party for all Non-Excluded Taxes
and Other Taxes (including any Non-Excluded Taxes and Other Taxes imposed by any
jurisdiction on amounts payable under this Section 2.14) paid by such Credit
Party and any Liabilities arising therefrom or with respect thereto, whether or
not such Taxes or Other Taxes were correctly or legally asserted. A certificate
of the Credit Party claiming any compensation under this clause (d), setting
forth the amounts to be paid thereunder and delivered to the Issuer, shall be
conclusive, binding and final for all purposes, absent manifest error. In
determining such amount, such Credit Party may use any reasonable averaging and
attribution methods.

(e) Mitigation. Any Purchaser claiming any additional amounts payable pursuant
to this Section 2.14 shall use its reasonable efforts (consistent with its
internal policies and Requirements of Law) to change the jurisdiction of its
lending office or otherwise reasonably cooperate with Issuer if such a change or
cooperation would reduce any such additional amounts (or any similar amount that
may thereafter accrue) and would not, in the sole determination of such
Purchaser, be otherwise disadvantageous to such Purchaser.

(f) Tax Forms. (i) Each Non-U.S. Purchaser Party that, at any of the following
times, is entitled to an exemption from or reduction in United States
withholding tax, shall (w) on or prior to the date such Non-U.S. Purchaser Party
becomes a “Non-U.S. Purchaser Party” hereunder, (x) on or prior to the date on
which any such form or certification expires or becomes obsolete, (y) after the
occurrence of any event requiring a change in the most recent form or
certification previously delivered by it pursuant to this clause (i) and
(z) from time to time if requested by the Issuer (or, in the case of a
participant or SPV, the relevant Purchaser), provide the Issuer (or, in the case
of a participant or SPV, the relevant Purchaser) with two properly completed and
duly executed originals of each of the following, as applicable: (A) Forms
W-8ECI (claiming exemption from U.S. withholding tax because the income is
effectively connected with a U.S. trade or business), W-8BEN (claiming exemption
from, or a reduction of, U.S. withholding tax under an income tax treaty) or any
successor forms, (B) in the case of a Non-U.S. Purchaser Party claiming
exemption under Sections 871(h) or 881(c) of the Code, Form W-8BEN (claiming
exemption from U.S. withholding tax under the portfolio interest exemption) or
any successor form and a certificate in form and substance acceptable to the
relevant Purchaser that such Non-U.S. Purchaser Party is not (1) a “bank” within
the meaning of Section 881(c)(3)(A) of the Code, (2) a “10 percent shareholder”
of the Issuer within the meaning of Section 881(c)(3)(B) of the Code or (3) a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code
or (C) any other applicable document prescribed by the IRS certifying as to the
entitlement of such Non-U.S. Purchaser Party to such exemption from United
States withholding tax or reduced rate with respect to all payments to be made
to such Non-U.S. Purchaser Party under the Loan Documents. Unless the Issuer,
and, in the case of a participant or an SPV, a Purchaser, have received forms or
other documents satisfactory to them indicating that payments under any Loan
Document to or for a Non-U.S. Purchaser Party are not subject to United States
withholding tax or are subject to such tax at a rate reduced by an

 

36



--------------------------------------------------------------------------------

applicable tax treaty, the Loan Parties and the relevant Purchaser shall
withhold amounts required to be withheld by applicable Requirements of Law from
such payments at the applicable statutory rate.

(g) Each U.S. Purchaser Party shall (A) on or prior to the date such U.S.
Purchaser Party becomes a “U.S. Purchaser Party” hereunder, (B) on or prior to
the date on which any such form or certification expires or becomes obsolete,
(C) after the occurrence of any event requiring a change in the most recent form
or certification previously delivered by it pursuant to this clause (f) and
(D) from time to time if requested by the Issuer (or, in the case of a
participant or SPV, the relevant Purchaser), provide the Issuer (or, in the case
of a participant or SPV, the relevant Purchaser) with two completed originals of
Form W-9 (certifying that such U.S. Purchaser Party is entitled to an exemption
from U.S. backup withholding tax) or any successor form.

(h) Each Purchaser having sold a participation in any of its Obligations or
identified an SPV as such to the other Purchasers shall collect from such
participant or SPV the documents described in this clause (f) and provide them
to the Issuer.

Section 2.15. Substitution of Purchasers.

(a) Substitution Right. In the event that any Purchaser that is not an Affiliate
of a Purchaser (each, an “Affected Purchaser”), (i) makes a claim for payment
pursuant to Section 2.14(b) (Taxes) or (ii) does not consent to any amendment,
waiver or consent to any Loan Document for which the consent of the Required
Purchasers is obtained but that requires the consent of other Purchasers, the
Issuer may substitute for such Affected Purchaser any Purchaser or any Affiliate
or Approved Fund of any Purchaser or any other Person acceptable (which
acceptance shall not be unreasonably withheld or delayed) to the Required
Purchasers (in each case, a “Substitute Purchaser”).

(b) Procedure. To substitute such Affected Purchaser, the Issuer shall deliver a
notice to all Purchasers (including such Affected Purchaser). The effectiveness
of such substitution shall be subject to the delivery to the Purchasers by the
Substitute Purchaser of an assumption agreement in form and substance
satisfactory to the Required Purchasers whereby the Substitute Purchaser shall,
among other things, agree to be bound by the terms of the Loan Documents.

(c) Effectiveness. Upon satisfaction of the conditions set forth in clause
(b) above, the Purchasers shall record such substitution in the Register,
whereupon (i) the Affected Purchaser shall sell and be relieved of, and the
Substitute Purchaser shall purchase and assume, all rights and claims of such
Affected Purchaser under the Loan Documents, except that the Affected Purchaser
shall retain such rights expressly providing that they survive the repayment of
the Obligations, (ii) the Substitute Purchaser shall become a “Purchaser”
hereunder and (iii) the Affected Purchaser shall execute and deliver to the
Purchasers an Assignment to evidence such substitution and deliver any Note in
its possession; provided, however, that the failure of any Affected Purchaser to
execute any such Assignment or deliver any such Note shall not render such sale
and purchase (or the corresponding assignment) invalid.

 

37



--------------------------------------------------------------------------------

ARTICLE 3

CONDITIONS TO ISSUANCE OF NOTES

Section 3.1. Conditions Precedent to Issuance of Notes. The obligation of each
Purchaser to purchase or otherwise acquire a Purchaser Security on the Closing
Date is subject to the satisfaction or due waiver of each of the following
conditions precedent on or before December 15, 2009:

(a) Certain Documents. The Purchasers shall have received on or prior to the
Closing Date each of the following, each dated the Closing Date unless otherwise
agreed by the Required Purchasers, in form and substance satisfactory to the
Required Purchasers:

(i) this Agreement and the Notes, each duly executed by the Issuer;

(ii) the Guaranty, duly executed by each Guarantor;

(iii) copies of UCC, Intellectual Property and other appropriate search reports
and of all effective prior filings listed therein, together with evidence of the
termination of such prior filings and other documents, in each case as may be
reasonably requested by the Required Purchasers;

(iv) certificates representing the Granted Series E Preferred Shares, each duly
executed by the Issuer;

(v) duly executed favorable opinions of counsel to the Loan Parties together
with such other local counsel opinions as the Required Purchasers may reasonably
request, each addressed to the Purchasers and addressing such matters as the
Required Purchasers may reasonably request;

(vi) a copy of each Constituent Document of each Loan Party that is on file with
any Governmental Authority in any jurisdiction, certified as of a recent date by
such Governmental Authority, together with, if applicable, certificates
attesting to the good standing of such Loan Party in such jurisdiction and each
other jurisdiction where such Loan Party is qualified to do business as a
foreign entity or where such qualification is necessary (and, if appropriate in
any such jurisdiction, related tax certificates), except for such jurisdictions
where the failure to be so qualified would not have a Material Adverse Effect;

(vii) a certificate of the secretary or other officer of each Loan Party in
charge of maintaining books and records of such Loan Party certifying as to
(A) the names and signatures of each officer of such Loan Party authorized to
execute and deliver any Loan Document, (B) the Constituent Documents of such
Loan Party attached to such certificate are complete and correct copies of such
Constituent Documents as in effect on the date of such certification (or, for
any such Constituent Document delivered pursuant to clause (v) above, that there
have been no changes from such Constituent Document so delivered) and (C) the
resolutions of such Loan Party’s board of directors or other appropriate
governing body approving and authorizing the execution, delivery and performance
of each Loan Document to which such Loan Party is a party;

 

38



--------------------------------------------------------------------------------

(viii) a certificate of a Responsible Officer of the Issuer to the effect that
(A) each condition set forth in this Section 3.1 has been satisfied, (B) the
Issuer and its Subsidiaries on a consolidated basis are Solvent after giving
effect to the issuance of the Notes, the consummation of the Related
Transactions, the application of the proceeds thereof in accordance with Section
7.9 and the payment of all estimated legal, accounting and other fees and
expenses related hereto and thereto and (C) attached thereto are complete and
correct copies of the Acquisition Agreement, Senior Credit Documents, Senior
Subordinated Documents and Bridge Loan Documents;

(ix) insurance certificates in form and substance satisfactory to the Required
Purchasers demonstrating that the insurance policies required by Section 7.5 are
in full force and effect;

(x)(a) interim unaudited quarterly financial statements of the Issuer and the
Acquired Company and its subsidiaries for each Fiscal Quarter ended after
June 30, 2009 and 30 days before the Closing Date, and (b) to the extent
available, interim unaudited monthly financial statements of Issuer and the
Acquired Company and its subsidiaries for each month ended after the most recent
Fiscal Quarter for which financial statements were received by Purchasers
pursuant to clause (a) above;

(xi) Evidence of the election of one member of the Board of Directors of Issuer
who was nominated by Falcon and Sankaty;

(xii) Pro Forma Balance Sheet of the Issuer and its Subsidiaries as of
September 30, 2009, after giving effect to this Agreement and the Related
Transactions and (b) Issuer’s business plan which shall include a financial
forecast on a monthly basis for the first 12 months after the Closing Date, on a
quarterly basis through 2012 and on an annual basis thereafter through 2015
prepared by Issuer’s management;

(xiii) duly executed pay-off letters from the Existing Agents with respect to
each Existing Credit Agreement; and

(xiv) such other documents and information as any Purchaser through the Required
Purchasers may reasonably request.

(b) Fee and Expenses. There shall have been paid to the Purchasers all fees and
all reimbursements of costs or expenses, in each case due and payable under any
Loan Document on or before the Closing Date.

(c) Consents. Each Group Member shall have received all consents and
authorizations required pursuant to any material Contractual Obligation with any
other Person and shall have obtained all material Permits of, and effected all
notices to and filings with, any Governmental Authority, in each case, as may be
necessary in connection with the consummation of the transactions contemplated
in any Loan Document or Related Document (including the Related Transactions).

 

39



--------------------------------------------------------------------------------

(d) Representations and Warranties; No Defaults. Both before and after giving
effect to the issuance and transfer, as applicable, of the Purchaser Securities
on the Closing Date, (i) the representations and warranties set forth in any
Loan Document shall be true and correct on and as of such date and (ii) no
Default shall have occurred and be continuing.

(e) Acquisition Agreement. All documentation related to the Acquisition
Agreement shall have been completed in form and substance reasonably
satisfactory to Required Purchasers; all conditions precedent to the Acquisition
Agreement shall have been met (or waived with the consent of the Required
Purchasers, such consent not to be unreasonably withheld) and the Acquisition
under the Acquisition Agreement shall be consummated simultaneously with the
issuance and transfer, as applicable, of the Purchaser Securities contemplated
in this Agreement in accordance with the terms of the Acquisition Agreement
(without any amendment, modification or waiver of any of the provisions thereof
that would be adverse to the Purchasers without the consent of the Required
Purchasers) and all Requirements of Law.

(f) Capital Structure. The Required Purchasers shall have reviewed and approved
the terms of the Bridge Loan Documents, Senior Credit Documents and the Senior
Subordinated Documents as set forth in the junior capital commitment letter and
senior debt commitment letter, each as previously delivered to the Purchasers;
provided, however, the Required Purchasers reserve their right to approve
financial covenant cushions, negative covenant basket cushions and
cross-acceleration terms set forth therein in its reasonable discretion. The
other terms and conditions of and documentation for such Bridge Loan Documents,
Senior Credit Documents and the Senior Subordinated Documents (excluding all
Subordination Agreements) shall be reasonably satisfactory to Required
Purchasers. The Purchasers shall have received evidence that (i) the Cash Equity
Investment has been completed, (ii) the Issuer has received cash proceeds of at
least $50,000,000 under the Senior Credit Agreement, (iii) the Issuer has
received cash proceeds of at least $40,000,000 from the issuance of the Bridge
Notes, (iv) the Issuer has received cash proceeds of at least $50,000,000 from
the issuance of the Senior Subordinated Notes, (v) the Issuer has received cash
proceeds of at least $ 40,000,000 from the issuance of the Non-Convertible E
Preferred Shares, and (vi) the proceeds of all the foregoing have been applied
to the payment of consideration for the Acquisition and related transaction
costs.

(g) Absence of Litigation. Required Purchasers shall be satisfied that there
shall not exist any action, suit, investigation, litigation or proceeding
pending or threatened in any court or before any arbitrator or governmental
authority that has or could reasonably be expected to have a Material Adverse
Effect on Issuer, its Subsidiaries, the Related Transactions, this Agreement or
any of the other transactions contemplated hereby

(h) Outstanding Debts and Liens. Required Purchasers shall be satisfied in their
reasonable judgment that (i) existing debts and liens of Issuer, the Acquired
Company and their respective subsidiaries do not exceed an amount agreed upon
prior to the Closing Date and (ii) there shall not occur as a result of, and
after giving effect to, the issuance of the Notes contemplated by this Agreement
and the Related Transactions, a default (or any event which with the giving of
notice or lapse of time or both will be a default) under any of debt instruments
and other material agreements of the Issuer, the Acquired Company or their
respective Subsidiaries.

 

40



--------------------------------------------------------------------------------

(i) Minimum EBITDA; Maximum Leverage. Required Purchasers shall be satisfied,
based on financial statements (actual and pro forma), projections and other
evidence provided by the Issuer, or requested by Required Purchasers, that
(i) the Consolidated EBITDA of the Issuer and the Acquired Company for the four
Fiscal Quarter period ended September 30, 2009, shall be no less than
$32,000,000, (ii) the Consolidated Total Leverage Ratio of the Issuer on the
Closing Date, after giving effect to the issuance of the Notes hereunder and the
Related Transactions, shall not exceed 4.00 to 1.00 and (iii) the Consolidated
Senior Leverage Ratio of the Issuer on the Closing Date after giving effect to
the issuance of the Notes hereunder and the Related Transactions, shall not
exceed 1.25 to 1.00.

(j) Evidence of Solvency. Required Purchasers shall be satisfied, based on
financial statements (actual and pro forma), projections and other evidence
provided by the Issuer, or reasonably requested by Required Purchasers,
including a certificate of the Chief Financial Officer of the Issuer (but not
including an independent solvency analysis or opinion) that Issuer and its
Subsidiaries on a consolidated basis, after incurring the Indebtedness
contemplated by the Loan Documents, the Bridge Loan Documents, the Senior Credit
Documents and the Senior Subordinated Documents, will be Solvent.

(k) Revolving Credit Facility. On the Closing Date, after giving effect to the
Related Transactions, the Revolving Credit Outstandings shall be equal to -$0-.

(l) Subordination Agreements. The Required Purchasers shall have reviewed,
approved and executed, in their sole and absolute discretion, the Bridge
Intercreditor Agreement, the Senior Subordinated Subordination Agreement and the
Junior Subordinated Subordination Agreement.

(m) Material Adverse Effect. Required Purchasers shall be satisfied that since
July 31, 2009 with respect to the Acquired Company and its Subsidiaries, and
since August 31, 2009 with respect to the Issuer and its Subsidiaries, there
have been no events, circumstances, developments or other changes in facts that
would, in the aggregate, have a Material Adverse Effect.

(n) Related Transactions. The Required Purchasers shall be satisfied that,
subject only to the issuing of the Notes and the use of proceeds thereof, the
granting of the Granted Series E Preferred Shares and consummation of the
Related Transactions, (A) as certified to the Purchasers by a Responsible
Officer of the Issuer, all conditions precedent to the consummation of the
Acquisition will have been satisfied or duly waived with the consent of the
Required Purchasers and the Acquisition will have been simultaneously
consummated in accordance with the Acquisition Agreement and (B) all obligations
under the Existing Credit Agreements will have been simultaneously repaid in
full, as evidenced by payoff letters duly executed and delivered by the Issuer
and the Existing Agents.

 

41



--------------------------------------------------------------------------------

ARTICLE 4

REPRESENTATIONS AND WARRANTIES

To induce the Purchasers to enter into the Loan Documents, the Issuer (and, to
the extent set forth in any other Loan Document, each other Loan Party)
represents and warrants to each of them each of the following; provided,
however, that all references to a “Subsidiary” or “Subsidiaries” in this
Article 4 shall exclude all Subsidiaries which are Strategic Ventures:

Section 4.1. Corporate Existence; Compliance with Law. Each Group Member (a) is
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, (b) is duly qualified to do business as a
foreign entity and in good standing under the laws of each jurisdiction where
such qualification is necessary, except where the failure to be so qualified or
in good standing would not, in the aggregate, have a Material Adverse Effect,
(c) has all requisite power and authority and the legal right to own, pledge,
mortgage and operate its property, to lease or sublease any material property it
operates under lease or sublease and to conduct its business as now or currently
proposed to be conducted, (d) is in compliance with its Constituent Documents,
(e) without limitation of any other provisions of this Agreement, is in
compliance with all applicable Requirements of Law except where the failure to
be in compliance would not have a Material Adverse Effect and (f) without
limitation of any other provisions of this Agreement, has all necessary Permits
from or by, has made all necessary filings with, and has given all necessary
notices to, each Governmental Authority having jurisdiction, to the extent
required for such ownership, lease, sublease, operation, occupation or conduct
of business, except where the failure to obtain such Permits, make such filings
or give such notices would not, in the aggregate, have a Material Adverse
Effect.

Section 4.2. Loan and Related Documents.

(a) Power and Authority. The execution, delivery and performance by each Loan
Party of the Loan Documents and Related Documents to which it is a party and the
consummation of the Related Transactions and other transactions contemplated
therein (i) are within such Loan Party’s corporate or similar powers and, at the
time of execution thereof, have been duly authorized by all necessary corporate
and similar action (including, if applicable, consent of holders of its
Securities), (ii) do not (A) contravene such Loan Party’s Constituent Documents,
(B) violate any applicable material Requirement of Law, (C) conflict with,
contravene, constitute a default or breach under, or result in or permit the
termination or acceleration of, any Contractual Obligation of any Loan Party or
any of its Subsidiaries (including other Related Documents or Loan Documents)
other than those that would not, in the aggregate, have a Material Adverse
Effect and are not created or caused by, or a conflict, breach, default or
termination or acceleration event under, any Loan Document or (D) result in the
imposition of any Lien (other than a Permitted Lien) upon any property of any
Loan Party or any of its Subsidiaries and (iii) do not require any Permit of, or
filing with, any Governmental Authority or any consent of, or notice to, any
Person, other than (A) those listed on Schedule 4.2 and that have been, or will
be prior to the Closing Date, obtained or made, copies of which have been, or
will be prior to the Closing Date, delivered to the Purchasers, and each of
which on the Closing Date will be in full force and effect and (B) with respect
to the Acquisition, those that, if not obtained, would not, in the aggregate,
have a Material Adverse Effect.

 

42



--------------------------------------------------------------------------------

(b) Due Execution and Delivery. From and after its delivery to the Purchasers,
each Loan Document and Related Document has been duly executed and delivered to
the other parties thereto by each Loan Party party thereto, is the legal, valid
and binding obligation of such Loan Party and is enforceable against such Loan
Party in accordance with its terms.

(c) Related Documents. Each representation and warranty of the Loan Parties in
each Related Document (other than the Acquisition Agreement) is true and correct
in all material respects and no default, or event that, with the giving of
notice or lapse of time or both, would constitute a default, has occurred
thereunder. As of the Closing Date, all applicable waiting periods in connection
with the Acquisition have expired or have been terminated without any action
being taken by any Governmental Authority (including any requisite waiting
period (and any extension thereof) under the Hart-Scott-Rodino Antitrust
Improvements Act of 1976).

Section 4.3. Capitalization.

(a) As of the date hereof, and after giving effect to the filing of the
Certificates of Designation pursuant to the Series E Preferred Purchase
Agreement, the authorized capital stock of the Issuer consists of 100,000,000
shares of Common Stock, par value $0.01 per share, and 5,000,000 shares of
preferred stock, par value $0.01 per share, of which 300,000 shares are
designated Series D Preferred Stock and 98,275 shares are designated Series E
Preferred Stock. As of the date hereof, and after giving effect to the filing of
the Certificates of Designation pursuant to the Series E Preferred Purchase
Agreement, there are 33,727,272 outstanding shares of Common Stock, no
outstanding shares of Series D Preferred Stock, 98,275 outstanding shares of
Series E Preferred Stock, 3,169,292 shares of Common Stock are available for
issuance upon the exercise of outstanding stock options, warrants, or other
convertible rights and 1,822,267 shares of Common Stock are reserved for
issuance under the Issuer’s 2000 Stock Incentive Plan. As of the date hereof,
and after giving effect to the filing of the Certificates of Designation under
the Series E Preferred Purchase Agreement, the Issuer has no other shares of
capital stock authorized, issued or outstanding. Except for the shares of Series
C Preferred Stock held by the purchasers under the Series E Preferred Purchase
Agreement as set forth in the schedules thereto, there are no other shares of
Series C Preferred Stock outstanding.

(b) As of the date hereof, except as set forth on the SEC Reports (as such term
is defined in the Series E Preferred Purchase Agreement), Schedule 4.3(b) or as
described in Section 4.3(a); except as may be granted or required by the Series
E Preferred Purchase Agreement and the other transaction documents identified in
the Series E Preferred Purchase Agreement; and except for the obligation to
issue 4,275 shares of Series E Preferred Stock under this Agreement, (i) there
are no outstanding options, warrants, scrip, rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities or rights
convertible into or exercisable or exchangeable for, any shares of capital stock
of the Issuer, or arrangements by which the Issuer is or may become bound to
issue additional shares of capital stock, nor are any such issuances or
arrangements contemplated; (ii) there are no agreements or arrangements under
which the Issuer is or may become obligated to register the sale of any of its
securities under the Securities Act; (iii) the Issuer has no obligation
(contingent or otherwise) to purchase, redeem or otherwise acquire any of its
equity securities or any

 

43



--------------------------------------------------------------------------------

interests therein or to pay any dividend or make any distribution in respect
thereof; and (iv) the Issuer has not reserved any shares of capital stock for
issuance pursuant to any stock option plan or similar arrangement.

Section 4.4. Ownership of Group Members. Set forth on Schedule 4.4 is a complete
and accurate list showing, as of the Closing Date, for each Group Member and
each Subsidiary of any Group Member and each joint venture of any of them, its
jurisdiction of organization, the number of shares of each class of Stock
authorized (if applicable), the number outstanding on the Closing Date and the
number and percentage of the outstanding shares of each such class owned
(directly or indirectly) by the Issuer. All outstanding Stock of each Group
Member has been validly issued, is fully paid and non-assessable (to the extent
applicable) and is owned beneficially and of record by a Group Member free and
clear of all Liens other than the security interests created by the Senior
Credit Documents and, in the case of joint ventures, Permitted Liens. There are
no Stock Equivalents with respect to the Stock of any Group Member or any
Subsidiary of any Group Member or any joint venture of any of them and, as of
the Closing Date, except as set forth on Schedule 4.3. There are no Contractual
Obligations or other understandings to which any Group Member, any Subsidiary of
any Group Member or any joint venture of any of them is a party with respect to
(including any restriction on) the issuance, voting, Sale or pledge of any Stock
or Stock Equivalent of any Group Member or any such Subsidiary.

Section 4.5. Financial Statements.

(a) Each of (i) the audited Consolidated balance sheet of the Issuer and the
Acquired Company as at December 31, 2008 and the related Consolidated statements
of operations, changes in stockholders’ or stockholder’s equity, and cash flows
of the Issuer and the Acquired Company for the Fiscal Year then ended, certified
by PricewaterhouseCoopers LLP in the case of the Issuer and KPMG in the case of
the Acquired Company, and (ii) subject to the absence of footnote disclosure and
normal recurring year-end audit adjustments, the unaudited Consolidated balance
sheets of the Issuer and the Acquired Company as at September 30, 2009 and the
related Consolidated statements of operations, changes in stockholders’ or
stockholder’s equity and cash flows of the Issuer and the Acquired Company for
the 9 months then ended, copies of each of which have been furnished to the
Purchasers, fairly present in all material respects the Consolidated financial
position, results of operations and cash flow each of the Issuers and its
Subsidiaries and of the Acquired Company and its Subsidiaries as at the dates
indicated and for the periods indicated in accordance with GAAP.

(b) On the Closing Date, (i) none of the Acquired Company or its Subsidiaries,
or the Issuer or its Subsidiaries, has any material liability or other
obligation (including Indebtedness, Guaranty Obligations, contingent liabilities
and liabilities for taxes, long-term leases and unusual forward or long-term
commitments) that is not reflected in the Financial Statements referred to in
clause (a) above or in the notes thereto and not otherwise permitted by Section
8.1 of this Agreement and (ii) since the date of the unaudited Financial
Statements referenced in clause (a)(ii) above, there has been no Sale of any
material property of the Acquired Company and its Subsidiaries, or the Issuer or
its Subsidiaries, and no purchase or other acquisition of any material property,
other than the Acquisition.

 

44



--------------------------------------------------------------------------------

(c) The Initial Projections have been prepared by the Issuer in light of the
past operations of the business of the Issuer and its Subsidiaries and the
Acquired Company and its Subsidiaries and reflect projections for the 5 year
period beginning on September 30, 2009 on a monthly basis for the first year, on
a quarterly basis for the second year and on a year-by-year basis thereafter. As
of the Closing Date, the Initial Projections are based upon estimates and
assumptions stated therein, all of which the Issuer believes to be reasonable
and fair in light of conditions and facts known to the Issuer as of the Closing
Date and reflect the good faith, reasonable and fair estimates by the Issuer of
the future Consolidated financial performance of the Issuer and the other
information projected therein for the periods set forth therein; provided,
however, that the Initial Projections are not to be viewed as factual and that
actual results during the periods covered thereby may differ from the results
set forth in the Initial Projections by a material amount.

(d) The unaudited Consolidated balance sheet of the Issuer (the “Pro Forma
Balance Sheet”) delivered to the Purchasers prior to the date hereof, has been
prepared as of September 30, 2009 and reflects as of such date, on a Pro Forma
Basis for the Related Transactions and the other transactions contemplated
herein to occur on the Closing Date, the Consolidated financial condition of the
Issuer, and the assumptions expressed therein are reasonable based on the
information available to the Issuer at such date and on the Closing Date,
subject to final purchase accounting adjustments.

Section 4.6. Material Adverse Effect. Since July 31, 2009 with respect to the
Acquired Company and its subsidiaries and since August 31, 2009 with respect to
the Issuer and its Subsidiaries, there have been no events, circumstances,
developments or other changes in facts that would, in the aggregate, have a
Material Adverse Effect.

Section 4.7. Solvency. Both before and after giving effect to (a) the issuance
of the Notes, (b) the disbursement of the proceeds of the Notes, (c) the
consummation of the Related Transactions and (d) the payment and accrual of all
transaction costs in connection with the foregoing, the Issuer and its
Subsidiaries on a consolidated basis are Solvent.

Section 4.8. Litigation. There are no pending (or, to the knowledge of any Group
Member, threatened) actions, investigations, suits, proceedings, audits, claims,
demands, orders or disputes affecting the Issuer or any of its Subsidiaries
with, by or before any Governmental Authority that (i) could reasonably be
expected to have a Material Adverse Effect or (ii) as of the Closing Date, could
reasonably be expected to have a Material Adverse Effect or result in liability,
loss or damage to any Group Member in excess of $500,000.

Section 4.9. Taxes. Except as set forth on Schedule 4.9, all federal, and, to
the best of the Issuer’s knowledge, state, local and foreign income and
franchise and other material tax returns, reports and statements (collectively,
the “Tax Returns”) required to be filed by any Tax Affiliate have been filed
with the appropriate Governmental Authorities in all jurisdictions in which such
Tax Returns are required to be filed, all such Tax Returns are true and correct
in all material respects, and, to the best of the Issuer’s knowledge, all
material Taxes reflected therein or otherwise due and payable have been paid
prior to the date on which any Liability may be added thereto for non-payment
thereof except for those contested in good faith by appropriate proceedings
diligently conducted and for which adequate reserves are maintained on the books
of the appropriate Tax Affiliate in accordance with GAAP. Except as set forth on
Schedule 4.9, as of the Closing Date, no Tax Return is under audit or
examination by any Governmental Authority

 

45



--------------------------------------------------------------------------------

and no written notice of such an audit or examination or any written assertion
of any claim for Taxes has been given or made by any Governmental Authority.
Proper and accurate amounts have been withheld by each Tax Affiliate from their
respective employees for all periods in material compliance with the tax, social
security and unemployment withholding provisions of applicable Requirements of
Law and such withholdings have been timely paid to the respective Governmental
Authorities. No Tax Affiliate has participated in a “listed transaction” within
the meaning of Treasury Regulation Section 1.6011-4 or has been a member of an
affiliated, combined or unitary group other than the group of which a Tax
Affiliate is the common parent.

Section 4.10. Margin Regulations. The Issuer is not engaged in the business of
extending credit for the purpose of, and no proceeds of any Note or other
extensions of credit hereunder will be used for the purpose of, buying or
carrying margin stock (within the meaning of Regulation U of the Federal Reserve
Board) or extending credit to others for the purpose of purchasing or carrying
any such margin stock, in each case in contravention of Regulation T, U or X of
the Federal Reserve Board.

Section 4.11. No Burdensome Obligations; No Defaults. No Group Member is a party
to any Contractual Obligation, no Group Member has Constituent Documents
containing obligations, and, to the knowledge of any Group Member, there are no
applicable Requirements of Law, in each case the compliance with which would
have, in the aggregate, a Material Adverse Effect. No Group Member (and, to the
knowledge of each Group Member, no other party thereto) is in default under or
with respect to any Contractual Obligation of any Group Member, other than those
that would not, in the aggregate, have a Material Adverse Effect.

Section 4.12. Investment Company Act. No Group Member is an “investment company”
or an “affiliated person” of, or “promoter” or “principal underwriter” for, an
“investment company”, as such terms are defined in the Investment Company Act of
1940.

Section 4.13. Labor Matters. There are no strikes, work stoppages, slowdowns or
lockouts existing, pending (or, to the knowledge of any Group Member,
threatened) against or involving any Group Member, except, for those that would
not, in the aggregate, have a Material Adverse Effect. Except as set forth on
Schedule 4.13, as of the Closing Date, (a) there is no collective bargaining or
similar agreement with any union, labor organization, works council or similar
representative covering any employee of any Group Member, (b) no petition for
certification or election of any such representative is existing or pending with
respect to any employee of any Group Member and (c) no such representative has
sought certification or recognition with respect to any employee of any Group
Member.

Section 4.14. ERISA. Schedule 4.14 sets forth, as of the Closing Date, a
complete and correct list of, and that separately identifies, (a) all Title IV
Plans, (b) all Multiemployer Plans and (c) all material Benefit Plans. Each
Benefit Plan, and each trust thereunder, intended to qualify for tax exempt
status under Section 401 or 501 of the Code or other Requirements of Law so
qualifies. Except for those that would not, in the aggregate, have a Material
Adverse Effect, (x) each Benefit Plan is in compliance with applicable
provisions of ERISA, the Code and other Requirements of Law, (y) there are no
existing or pending (or to the knowledge of any Group Member, threatened) claims
(other than routine claims for benefits in the normal course), sanctions,
actions, lawsuits or other proceedings or investigation involving any Benefit
Plan to which any Group Member incurs or otherwise has or could have an
obligation or any Liability and (z) to the knowledge of any Group Member, no
ERISA Event is reasonably expected to occur. On the Closing Date, no ERISA Event
has occurred in connection with which obligations

 

46



--------------------------------------------------------------------------------

and liabilities (contingent or otherwise) remain outstanding. No ERISA Affiliate
would have any Withdrawal Liability as a result of a complete withdrawal from
any Multiemployer Plan on the date this representation is made.

Section 4.15. Environmental Matters. Except as set forth on Schedule 4.15,
(a) the operations of each Group Member are and have been in compliance with all
applicable Environmental Laws, including obtaining, maintaining and complying
with all Permits required by any applicable Environmental Law, other than
non-compliances that, in the aggregate, would not have a reasonable likelihood
of resulting in Material Environmental Liabilities, (b) no Group Member is party
to, and no Group Member and no real property currently (or to the knowledge of
any Group Member previously) owned, leased, subleased, operated or otherwise
occupied by or for any Group Member is subject to or the subject of, any
Contractual Obligation or any pending (or, to the knowledge of any Group Member,
threatened) order, action, investigation, suit, proceeding, audit, claim,
demand, dispute or notice of violation or of potential liability or similar
notice under or pursuant to any Environmental Law other than those that, in the
aggregate, are not reasonably likely to result in Material Environmental
Liabilities, (c) no Lien in favor of any Governmental Authority securing, in
whole or in part, Environmental Liabilities has attached to any property of any
Group Member and, to the knowledge of any Group Member, no facts, circumstances
or conditions exist that could reasonably be expected to result in any such Lien
attaching to any such property, (d) no Group Member has caused or suffered to
occur a Release of Hazardous Materials at, to or from any real property of any
Group Member and each such real property is free of contamination by any
Hazardous Materials except for such Release or contamination that could not
reasonably be expected to result, in the aggregate, in Material Environmental
Liabilities, (e) no Group Member (i) is or has been engaged in, or has permitted
any current or former tenant to engage in, operations, or (ii) has received
written notice of any facts, circumstances or conditions, including receipt of
any information request or notice of potential responsibility under CERCLA or
similar Environmental Laws, that, in the aggregate, would have a reasonable
likelihood of resulting in Material Environmental Liabilities and (f) each Group
Member has made available to the Purchasers copies of all existing environmental
reports, reviews and audits and all documents pertaining to actual or potential
Environmental Liabilities, in each case to the extent such reports, reviews,
audits and documents are in their possession, custody or control. None of the
matters disclosed on Schedule 4.15, individually or in the aggregate, is
reasonably likely to have a Material Adverse Effect.

Section 4.16. Intellectual Property. Each Group Member owns or licenses all
Intellectual Property that is necessary for the operations of its businesses. To
the knowledge of each Group Member, (a) the conduct and operations of the
businesses of each Group Member does not infringe, misappropriate, dilute,
violate or otherwise impair any Intellectual Property owned by any other Person
and (b) no other Person has contested any right, title or interest of any Group
Member in, or relating to, any Intellectual Property, other than, in each case,
as cannot reasonably be expected to affect the Loan Documents and the
transactions contemplated therein and would not, in the aggregate, have a
Material Adverse Effect. In addition, (x) there are no pending (or, to the
knowledge of any Group Member, threatened) actions, investigations, suits,
proceedings, audits, claims, demands, orders or disputes affecting any Group
Member with respect to, (y) no judgment or order regarding any such claim has
been rendered by any competent Governmental Authority, no settlement agreement
or similar Contractual Obligation has been entered into by any Group Member,
with respect to and (z) no Group Member knows or has any reason to know of any
valid basis for any claim based on, any such infringement, misappropriation,
dilution, violation or impairment or contest, other than, in each case, as
cannot reasonably be expected to affect the Loan Documents and the transactions
contemplated therein and would not, in the aggregate, have a Material Adverse
Effect.

 

47



--------------------------------------------------------------------------------

Section 4.17. Title; Real Property.

(a) Each Group Member has good and marketable fee simple title to all owned real
property and valid leasehold interests in all material leased real property, and
owns all personal property, in each case that is purported to be owned or leased
by it, including those reflected on the most recent Financial Statements
delivered by the Issuer, and none of such property is subject to any Lien except
Permitted Liens.

(b) Set forth on Schedule 4.17 is, as of the Closing Date, (i) a complete and
accurate list of all real property owned in fee simple by any Group Member or in
which any Group Member owns a leasehold interest setting forth, for each such
real property, the current street address (including, where applicable, county,
state and other relevant jurisdictions), the record owner thereof and, where
applicable, each lessee and sublessee thereof, (ii) any lease, sublease, license
or sublicense of such real property by any Group Member and (iii) for each such
owned real property that shall be subject to a mortgage in favor of the Senior
Credit Agent or that is otherwise material to the business of any Group Member,
each Contractual Obligation by any Group Member, whether contingent or
otherwise, to Sell such real property.

Section 4.18. Full Disclosure. The information prepared or furnished by or on
behalf of any Group Member in connection with any Loan Document or Related
Document (including the information contained in any Financial Statement or
Disclosure Document) or the consummation of any Related Transaction or any other
transaction contemplated therein, taken as a whole, does not contain any untrue
statement of a material fact or omit to state a material fact necessary to make
the statements contained therein, in light of the circumstances when made, not
materially misleading; provided, however, that projections contained therein are
not to be viewed as factual and that actual results during the periods covered
thereby may differ from the results set forth in such projections by a material
amount. All projections that are part of such information and all Projections
delivered subsequent to the Closing Date are and will be based upon good faith
estimates and stated assumptions believed to be reasonable and fair as of the
date made in light of conditions and facts then known and, as of such date,
reflect good faith, reasonable and fair estimates of the information projected
for the periods set forth therein; and provided further that such information
does not address general economic, industry, regulatory or financial conditions.

Section 4.19. Patriot Act. No Group Member (and, to the knowledge of each Group
Member, no joint venture or subsidiary thereof) is in violation in any material
respects of any United States Requirements of Law relating to terrorism,
sanctions or money laundering (the “Anti-Terrorism Laws”), including the United
States Executive Order No. 13224 on Terrorist Financing (the “Anti-Terrorism
Order”) and the Patriot Act.

Section 4.20. Educational Permits.

(a) Schedule 4.20 sets forth a complete listing of all Educational Permits held
by and necessary to the operation of the Issuer’s business, in effect on the
Closing Date, the Educational Body that issued such Educational Permit and the
periods in which each Educational Permit is or was in full force and effect and
the period, if any, when

 

48



--------------------------------------------------------------------------------

each was subject to conditions, limitations or restrictions. Notwithstanding the
foregoing, the listing set forth on Schedule 4.20 does not include
(x) correspondence relevant to each approval of individual educational programs
that have been issued by any Educational Bodies and (y) any permits held by
individuals providing recruiting and enrollment services on behalf of any of the
schools.

(b) Each Group Member currently holds, (x) all material Educational Permits
required under all laws, rules, regulations, and binding standards of any
Educational Body to whose jurisdiction each Group Member is subject and (y) all
requisite material Educational Permits for each educational program each Group
Member has offered and for each campus, location or facility at which (in the
case of any residential courses or programs) or from which or through which (in
the case of courses or programs offered by telecommunications, including the
internet, and traditional correspondence methods) the Group Members have offered
all or any portion of an educational program.

(c) Each material Educational Permit is in full force and effect in accordance
with its terms.

(d) As of the Closing Date, each Group Member has timely notified in all
material respects, and obtained all required approvals from, all applicable
Educational Bodies for each substantive change in any Group Member’s operations,
including any additional of new educational programs or changes in ownership or
control, and have timely submitted in all material respects (x) all reports
required to be submitted to and (y) their responses to all requests for
information from, such Educational Bodies.

Section 4.21. Privacy Statements. The Issuer (a) complies in all respects with
the Privacy Statements as applicable to any given set of Personal Information
collected from individuals; (b) complies in all respects with applicable privacy
laws, rules and regulations regarding the collection, retention, use and
disclosure of Personal Information; and (c) takes reasonable measures to protect
and maintain the confidential nature of the Personal Information provided by
individuals, in accordance with the terms of the applicable Privacy Statements,
except in the case of each of clauses (a), (b) and (c) where the failure to
comply or to take such measures could not reasonably be expected to result in a
Material Adverse Effect.

Section 4.22. Insurance.

The properties of each Group Member are insured with financially sound and
reputable insurance companies which are not Affiliates of the Group Members, in
such amounts, with such deductibles and covering such risks (including, without
limitation, workmen’s compensation, public liability, business interruption and
property damage insurance) as are customarily carried by companies engaged in
similar businesses and owning similar properties in localities where the Group
Members operate. Schedule 4.21 sets forth a description of all insurance
maintained by or on behalf of the Group Members as of the Closing Date. Each
insurance policy listed on Schedule 4.21 is in full force and effect and all
premiums in respect thereof that are due and payable have been paid.

 

49



--------------------------------------------------------------------------------

Section 4.23. No Child Left Behind.

As of the Closing Date, no Group Member is in violation in any material respect
of any applicable laws, rules, regulations, executive orders, or codes with
respect to No Child Left Behind Act or Title I of the Elementary and Secondary
Education Act of 1965.

ARTICLE 5

FINANCIAL COVENANTS

The Issuer (and, to the extent set forth in any other Loan Document, each other
Loan Party) agrees with the Purchasers to each of the following, as long as any
Obligation (other than Contingent Indemnification Obligations) remains
outstanding:

Section 5.1. Maximum Consolidated Total Leverage.

From and after the occurrence of the Financial Covenant Triggering Date, Issuer
shall not have on the last day of each Fiscal Quarter a Consolidated Total
Leverage Ratio of greater than 6.00 to 1.00.

Section 5.2. Reserved.

Section 5.3. Reserved.

Section 5.4. Reserved.

Section 5.5. Reserved.

ARTICLE 6

REPORTING COVENANTS

The Issuer (and, to the extent set forth in any other Loan Document, each other
Loan Party) agrees with the Purchasers to each of the following, as long as any
Obligation (other than Contingent Indemnification Obligations) remains
outstanding:

Section 6.1. Financial Statements. The Issuer shall deliver to the Purchasers
each of the following:

(a) Monthly Reports. As soon as available, and in any event within 45 days after
the end of each fiscal month, the Consolidated unaudited balance sheet of the
Issuer as of the close of such fiscal month and related Consolidated statements
of operations and cash flow for such fiscal month and that portion of the Fiscal
Year ending as of the close of such fiscal month, setting forth in comparative
form the figures for the corresponding periods in the prior Fiscal Year, in each
case certified by a Responsible Officer of the Issuer as fairly presenting in
all material respects the Consolidated financial position, results of operations
and cash flow of the Issuer as at the dates indicated and for the periods
indicated in accordance with GAAP (subject to the absence of footnote disclosure
and normal year-end audit adjustments).

(b) Quarterly Reports. As soon as available, and in any event within 45 days
after the end of Fiscal Quarter, the Consolidated unaudited balance sheet of the
Issuer as of the close of such Fiscal Quarter and related Consolidated
statements of operations and cash flow for such Fiscal Quarter and that portion
of the Fiscal Year

 

50



--------------------------------------------------------------------------------

ending as of the close of such Fiscal Quarter, setting forth in comparative form
the figures for the corresponding periods in the prior Fiscal Year and the
figures contained in the latest Projections, in each case certified by a
Responsible Officer of the Issuer as fairly presenting in all material respects
the Consolidated financial position, results of operations and cash flow of the
Issuer as at the dates indicated and for the periods indicated in accordance
with GAAP (subject to the absence of footnote disclosure and normal year-end
audit adjustments).

(c) Annual Reports. As soon as available, and in any event within 90 days after
the end of each Fiscal Year, the Consolidated balance sheet of the Issuer as of
the end of such year and related Consolidated statements of operations, changes
in stockholders’ equity and cash flow for such Fiscal Year, each prepared in
accordance with GAAP, together with a certification by the Group Members’
Accountants that such Consolidated Financial Statements fairly present in all
material respects the Consolidated financial position, results of operations and
cash flow of the Issuer as at the dates indicated and for the periods indicated
therein in accordance with GAAP without qualification as to the scope of the
audit or as to going concern and without any other similar qualification.

(d) Compliance Certificate. Together with each delivery of any Financial
Statement pursuant to clause (b) or (c) above, a Compliance Certificate duly
executed by a Responsible Officer of the Issuer that, among other things, (i) if
applicable, shows in reasonable detail the calculations used in determining the
financial covenant set forth in Article 5 and, if delivered together with any
Financial Statement pursuant to clause (c) above, the calculations used in
determining Excess Cash Flow, (ii) demonstrates compliance with each financial
covenant contained in Article 5 that is tested at least on a quarterly basis,
(iii) states that no Default is continuing as of the date of delivery of such
Compliance Certificate or, if a Default is continuing, states the nature thereof
and the action that the Issuer proposes to take with respect thereto, (iv) sets
forth all Maintenance Capital Expenditures and Growth Capital Expenditures made
during such period, (v) sets forth in reasonable detail all Strategic Ventures’
expenditures and terms on a cumulative basis entered into during such period and
(vi) sets forth the roll-forward balance of Excluded Stock Issuances for such
period and the expenditures and terms thereof on a cumulative basis.

(e) Corporate Chart. As part of the Compliance Certificate delivered pursuant to
clause (d) above, each in form and substance satisfactory to the Required
Purchasers, a certificate by a Responsible Officer of the Issuer that (i) the
Corporate Chart attached thereto (or the last Corporate Chart delivered pursuant
to this clause (e)) is correct and complete as of the date of such Compliance
Certificate; provided that such Corporate Chart shall not be required to be
delivered more than once during any Fiscal Year, and (ii) complete and correct
copies of all documents modifying any term of any Constituent Document of any
Group Member or any Subsidiary or joint venture thereof on or prior to the date
of delivery of such Compliance Certificate have been delivered to the Purchasers
or are attached to such certificate.

(f) Additional Projections. As soon as available and in any event not later than
30 days after the end of each Fiscal Year, any significant revisions to, (i) the
annual business plan of the Group Members for the Fiscal Year next succeeding
such Fiscal Year and (ii) forecasts prepared by management of the Issuer (A) for
each Fiscal Quarter

 

51



--------------------------------------------------------------------------------

in such next succeeding Fiscal Year and (B) for each other succeeding Fiscal
Year through the Fiscal Year containing the Maturity Date, in each case
including in such forecasts (x) a projected year-end Consolidated balance sheet,
income statement and statement of cash flows, (y) a statement of all of the
material assumptions on which such forecasts are based and (z) substantially the
same type of financial information as that contained in the Initial Projections.

(g) Management Discussion and Analysis. Together with each delivery of any
Compliance Certificate pursuant to clause (d) above, a discussion and analysis
of the financial condition and results of operations of the Group Members for
the portion of the Fiscal Year then elapsed and discussing the reasons for any
significant variations from the Projections for such period and the figures for
the corresponding period in the previous Fiscal Year.

(h) Intercompany Loan Balances. Together with each delivery of any Compliance
Certificate pursuant to clause (d) above, a summary of the outstanding balances
of all intercompany Indebtedness as of the last day of the Fiscal Quarter
covered by such Financial Statement, certified as complete and correct by a
Responsible Officer of the Issuer as part of the Compliance Certificate
delivered in connection with such Financial Statements.

(i) Audit Reports and Management Letters. Together with each delivery of any
Financial Statement for any Fiscal Year pursuant to clause (c) above, copies of
each management letter and audit report received by any Group Member from any
independent registered certified public accountant (including the Group Members’
Accountants) in connection with such Financial Statements or any audit thereof,
each certified to be complete and correct copies by a Responsible Officer of the
Issuer as part of the Compliance Certificate delivered in connection with such
Financial Statements.

(j) Insurance. Together with each delivery of any Financial Statement for any
Fiscal Year pursuant to clause (c) above, each in form and substance
satisfactory to the Required Purchasers and certified as complete and correct by
a Responsible Officer of the Issuer as part of the Compliance Certificate
delivered in connection with such Financial Statements, a summary of all
material insurance coverage maintained as of the date thereof by any Group
Member, together with such other related documents and information as the
Required Purchasers may reasonably require.

Section 6.2. Other Events. The Issuer shall give the Purchasers notice of each
of the following (which may be made by telephone if promptly confirmed in
writing) promptly after any Responsible officer of any Group Member knows or has
reason to know of it: (a)(i) any Default and (ii) any event that would have a
Material Adverse Effect, specifying, in each case, the nature and anticipated
effect thereof and any action proposed to be taken in connection therewith,
(b) any event (other than any event involving loss or damage to property)
reasonably expected to result in a mandatory payment of the Obligations under
the Senior Subordinated Note Purchase Agreement pursuant to Section 2.6 thereof,
stating the material terms and conditions of such transaction and estimating the
Net Cash Proceeds (as such term is defined in the Senior Subordinated Note
Purchase Agreement) thereof, (c) the commencement of, or any material
developments in, any action, investigation, suit, proceeding, audit, claim,
demand, order or dispute with, by or before any Governmental Authority affecting
any Group Member or any property of any Group Member that (i) seeks injunctive
or similar relief, (ii) in the reasonable

 

52



--------------------------------------------------------------------------------

judgment of the Issuer, exposes any Group Member to liability in an aggregate
amount in excess of $287,500 or (iii) if adversely determined would have a
Material Adverse Effect, (d) the acquisition of any fee interest in any material
real property or the entering into of any material lease and (e) any Change in
Control or Liquidation Event reasonably expected to result in a mandatory
redemption of the Notes pursuant to Section 2.6(c) hereof.

Section 6.3. Copies of Notices and Reports. The Issuer shall promptly deliver to
the Purchasers, to the extent not otherwise delivered pursuant to any other
provision hereunder, copies of each of the following: (a) all reports that
Issuer transmits to its security holders generally, (b) all documents that any
Group Member files with the Securities and Exchange Commission, the National
Association of Securities Dealers, Inc., any securities exchange or any
Governmental Authority exercising similar functions, (c) all material documents
transmitted or received pursuant to, or in connection with, any Related
Documents (including all amendments, waivers, consent letters, or modifications
to any Senior Credit Documents, the Acquisition Agreement and any documents
related to the Non-Convertible E Preferred Shares, and all material notices or
requests provided by or to any Loan Party in connection with any Related
Documents) and (d) any material document transmitted or received pursuant to, or
in connection with, any Contractual Obligation governing Indebtedness of any
Group Member.

Section 6.4. Taxes. The Issuer shall give the Purchasers notice of each of the
following (which may be made by telephone if promptly confirmed in writing)
promptly after any Responsible Officer of any Group Member knows or has reason
to know of it: (a) the creation, or filing with the IRS or any other
Governmental Authority, of any Contractual Obligation or other document
extending, or having the effect of extending, the period for assessment or
collection of any taxes with respect to any Tax Affiliate and (b) the creation
of any Contractual Obligation of any Tax Affiliate, or the receipt of any
request directed to any Tax Affiliate, to make any adjustment under
Section 481(a) of the Code, by reason of a change in accounting method or
otherwise, which, in either case, would have a Material Adverse Effect.

Section 6.5. Labor Matters. The Issuer shall give the Purchasers notice of each
of the following (which may be made by telephone if promptly confirmed in
writing), promptly after, and in any event within 30 days after any Responsible
Officer of any Group Member knows or has reason to know of it: (a) the
commencement of any material labor dispute to which any Group Member is or may
become a party, including any strikes, lockouts or other disputes relating to
any of such Person’s plants and other facilities and (b) the incurrence by any
Group Member of any Worker Adjustment and Retraining Notification Act or related
or similar liability incurred with respect to the closing of any plant or other
facility of any such Person (other than, in the case of this clause (b), those
that would not, in the aggregate, have a Material Adverse Effect).

Section 6.6. ERISA Matters. The Issuer shall give the Required Purchasers (a) on
or prior to any filing by any ERISA Affiliate of any notice of intent to
terminate any Title IV Plan, a copy of such notice and (b) promptly, and in any
event within 10 days, after any Responsible Officer of any ERISA Affiliate knows
or has reason to know that a request for a minimum funding waiver under
Section 412 of the Code has been filed with respect to any Title IV Plan or
Multiemployer Plan, a notice (which may be made by telephone if promptly
confirmed in writing) describing such waiver request and any action that any
ERISA Affiliate proposes to take with respect thereto, together with a copy of
any notice filed with the PBGC or the IRS pertaining thereto.

 

53



--------------------------------------------------------------------------------

Section 6.7. Environmental Matters.

(a) The Issuer shall provide the Purchasers notice of each of the following
promptly after any Responsible Officer of any Group Member knows of it (and,
upon reasonable request of the Purchasers, documents and information in
connection therewith): (i)(A) unpermitted Releases, (B) the receipt by any Group
Member of any notice of violation of or potential liability or similar notice
under, or the existence of any condition that could reasonably be expected to
result in violations of or liabilities under, any Environmental Law or (C) the
commencement of, or any material change to, any action, investigation, suit,
proceeding, audit, claim, demand, dispute alleging a violation of or liability
under any Environmental Law, that, for each of clauses (A), (B) and (C) above
(and, in the case of clause (C), if adversely determined), in the aggregate for
each such clause, could reasonably be expected to result in Environmental
Liabilities in excess of $287,500, (ii) the receipt by any Group Member of
notification that any property of any Group Member is subject to any Lien in
favor of any Governmental Authority securing, in whole or in part, Environmental
Liabilities and (iii) any proposed acquisition or lease of real property (except
as part of any Permitted Acquisition) if such acquisition or lease would have a
reasonable likelihood of resulting in aggregate Environmental Liabilities in
excess of $287,500.

(b) Upon request of the Required Purchasers, the Issuer shall provide the
Purchasers a report containing an update as to the status of any environmental,
health or safety compliance, hazard or liability issue identified in any
document delivered to any Credit Party pursuant to any Loan Document or as to
any condition reasonably believed by the Required Purchasers to result in
material Environmental Liabilities.

Section 6.8. Other Information. The Issuer shall provide each Purchaser with
such other documents and information with respect to the business, property,
condition (financial or otherwise), legal, financial or corporate or similar
affairs or operations of any Group Member as such Purchaser may from time to
time reasonably request.

ARTICLE 7

AFFIRMATIVE COVENANTS

The Issuer (and, to the extent set forth in any other Loan Document, each other
Loan Party) agrees with the Purchasers to each of the following, as long as any
Obligation (other than Contingent Indemnification Obligations) remains
outstanding:

Section 7.1. Maintenance of Corporate Existence. Each Group Member shall
(a) preserve and maintain its legal existence, except in the consummation of
transactions expressly permitted by Section 8.3 and Section 8.6, (b) preserve
and maintain its rights (charter and statutory), privileges franchises and
Permits necessary or desirable in the conduct of its business, except, in the
case of this clause (b), where the failure to do so would not, in the aggregate,
have a Material Adverse Effect and as otherwise provided in clause (c) hereof,
and (c) preserve and maintain its accreditation by the Distance Education and
Training Council except, in the case of this clause (c), where the failure to do
so would not be reasonably likely to have a Material Adverse Effect.

 

54



--------------------------------------------------------------------------------

Section 7.2. Compliance with Laws, Etc.

Each Group Member shall comply (i) with all applicable Requirements of Law,
Contractual Obligations and Permits (including, but not limited to, the Trade
Regulation Rule of the Federal Trade Commission entitled Disclosure Requirements
and Prohibitions Concerning Franchising and Business Opportunity Ventures and
those relating to public health and safety and the protection of the
environment), except for such failures to comply that would not, in the
aggregate, have a Material Adverse Effect and as otherwise provided in clause
(ii) hereof, and (ii) in all material respects with the No Child Left Behind Act
and Title I of the Elementary and Secondary Education Act of 1965.

Section 7.3. Payment of Obligations. Each Group Member shall:

(a) pay or discharge before they become delinquent (a) all material claims,
taxes, assessments, charges and levies imposed by any Governmental Authority and
(b) all other lawful claims that if unpaid would, by the operation of applicable
Requirements of Law, become a Lien upon any property of any Group Member,
except, in each case, for those whose amount or validity is being contested in
good faith by proper proceedings diligently conducted and for which adequate
reserves are maintained on the books of the appropriate Group Member in
accordance with GAAP; and

(b) make all payments and otherwise perform all obligations in respect of all
leases of real property to which any Loan Party or any of its Subsidiaries is a
party, keep such leases in full force and effect and not allow such leases to
lapse or be terminated or any rights to renew such leases to be forfeited or
cancelled, notify the Purchasers of any default by any party with respect to
such leases and cooperate with the Purchasers in all respects to cure any such
default, and cause each of its Subsidiaries to do so, except, in any case, where
the failure to do so, either individually or in the aggregate, could not be
reasonably likely to have a Material Adverse Effect.

Section 7.4. Maintenance of Property. (a) Each Group Member shall maintain and
preserve (a) in good working order and condition all of its property necessary
in the conduct of its business and (b) all rights, permits, licenses, approvals
and privileges (including all Permits) necessary, used or useful, whether
because of its ownership, lease, sublease or other operation or occupation of
property or other conduct of its business, and shall make all necessary or
appropriate filings with, and give all required notices to, Government
Authorities, except for such failures to maintain and preserve the items set
forth in clauses (a) and (b) above that would not, in the aggregate, have a
Material Adverse Effect.

Section 7.5. Insurance. Each Group Member shall (a) maintain or cause to be
maintained in full force and effect all policies of insurance of any kind with
respect to the property and businesses of the Group Members (including policies
of life, fire, theft, product liability, public liability, Flood Insurance,
property damage, other casualty, employee fidelity, workers’ compensation,
business interruption and employee health and welfare insurance) with
financially sound and reputable insurance companies or associations (in each
case that are not Affiliates of the Issuer) of a nature and providing such
coverage as is sufficient and as is customarily carried by businesses of the
size and character of the business of the Group Members and (b) cause all such
insurance relating to any property or business of any Loan Party to name the
Purchasers as additional insured and to provide that no cancellation, material
addition in amount or material change in coverage shall be effective until after
45 days’ notice thereof to the

 

55



--------------------------------------------------------------------------------

Purchasers Notwithstanding the requirement in subsection (a) above, Federal
Flood Insurance shall not be required for (x) real property not located in a
Special Flood Hazard Area, or (y) real property located in a Special Flood
Hazard Area in a community that does not participate in the National Flood
Insurance Program.

Section 7.6. Reserved.

Section 7.7. Access to Books and Property. Each Group Member shall permit the
Purchasers and any Related Person of any of them, twice each Fiscal Year (or
during the continuance of an Event of Default as often as reasonably requested),
at any reasonable time during normal business hours and with reasonable advance
notice (except that, during the continuance of an Event of Default, no such
notice shall be required) to (a) visit and inspect the property of each Group
Member and examine and make copies of and abstracts from, the corporate (and
similar), financial, operating and other books and records of each Group Member,
(b) discuss the affairs, finances and accounts of each Group Member with any
officer or director of any Group Member and (c) communicate, with the Issuer’s
participation with any registered certified public accountants (including the
Group Members’ Accountants) of any Group Member. Each Group Member shall
authorize their respective registered certified public accountants (including
the Group Members’ Accountants) to communicate directly with the Purchasers and
their Related Persons.

Section 7.8. Reserved.

Section 7.9. Use of Proceeds. The proceeds of the Notes shall be used by the
Issuer (and, to the extent distributed to them by the Issuer, each other Group
Member) solely (a) to consummate the Related Transactions (including the payment
of a portion of the consideration) and for the payment of related transaction
costs, fees and expenses, (b) for the payment of transaction costs, fees and
expenses incurred in connection with the Loan Documents and the transactions
contemplated therein, (c) for the repayment of all amounts owing under the
Existing Credit Agreements and other indebtedness (other than indebtedness to be
permitted to remain by the Required Purchasers in their sole discretion), and
(d) for working capital and general corporate and similar purposes.

Section 7.10. Additional Guaranties.

(a) To the extent not delivered to the Purchasers on or before the Closing Date
(including in respect of Persons that become Subsidiaries of any Loan Party
after the Closing Date but excluding Excluded Foreign Subsidiaries and Strategic
Ventures), each Group Member shall, promptly do each of the following, unless
otherwise agreed by the Required Purchasers:

(b) deliver to the Purchasers such modifications to the terms of the Loan
Documents (or, to the extent applicable as determined by the Required
Purchasers, such other documents), in each case in form and substance reasonably
satisfactory to the Required Purchasers and as the Required Purchasers deem
necessary or advisable in order to ensure the following:

(A) each Subsidiary of any Loan Party that has entered into Guaranty Obligations
with respect to any Indebtedness of the Issuer and

 

56



--------------------------------------------------------------------------------

(B) each Wholly Owned Subsidiary of any Loan Party shall guaranty, as primary
obligor and not as surety, the payment of the Obligations of the Issuer;
provided, however, that, unless the Issuer and the Required Purchasers otherwise
agree, in no event shall any Excluded Foreign Subsidiary or any Strategic
Venture be required to guaranty the payment of any Obligation;

(c) to take all other actions necessary or advisable to ensure the validity or
continuing validity of any guaranty for any Obligation; and

(d) deliver to the Purchasers legal opinions relating to the matters described
in this Section 7.10, which opinions shall be as reasonably required by, and in
form and substance and from counsel reasonably satisfactory to, the Required
Purchasers.

Section 7.11. Post Closing. Within fifteen (15) days of the Closing Date, the
Issuer shall deliver to the Purchasers evidence satisfactory to the Required
Purchasers that the requirements of Section 7.5 in respect of endorsements have
been satisfied.

Section 7.12. Board Observer.

(a) The Issuer shall allow one representative (a “Board Observer”) jointly
designated by Sankaty Advisors LLC (“Sankaty Advisors” and together with its
Affiliates, “Sankaty”) and Falcon Strategic Partners III, LP (“Falcon Partners”
and together with its Affiliates, “Falcon”) to attend and participate in all
meetings and other activities of the governing body (each governing body
referred to herein as a “Board of Directors” and its members referred to as
“Directors”) of Issuer and each of its Subsidiaries, including all committees
and sub-committees thereof ; provided that such Board Observer shall have no
voting rights. The Issuer shall (i) give Sankaty Advisors and Falcon Partners
notice of all such meetings, at the same time as furnished to the directors,
managers, or partners, as applicable, of the applicable Board of Directors,
(ii) provide to the Board Observer, whether at or in anticipation of a meeting,
an action by written consent or otherwise, all notices, documents and
information furnished to the Directors at the same time furnished to such
Directors, (iii) notify Sankaty Advisors and Falcon Partners of, and permit the
Board Observer to participate by telephone in, all emergency meetings of each
Board of Directors and all committees and sub-committees thereof, (iv) provide
the Board Observer with copies of the minutes of all such meetings at the time
such minutes are furnished to the Directors and all committees and
sub-committees thereof, (v) cause regularly-scheduled meetings of the Board of
Directors of the Issuer to be held no less frequently than quarterly with at
least one such meeting in each Fiscal Year to be held in person and
(vi) reimburse Sankaty and Falcon for all reasonable out of pocket expenses
incurred by the Board Observer in connection with such person’s attendance at
any meetings of each Board of Directors and all committees and sub-committees
thereof.

(b) Notwithstanding the foregoing, if at any time Sankaty or Falcon shall hold
less than 25% of the aggregate principal amount of the Notes and Senior
Subordinated Notes it held on the Closing Date, such party shall no longer have
the right to designate a Board Observer but the other party shall retain such
right so long as it holds 25% or more of the aggregate principal amount of the
Notes and Senior Subordinated Notes it held on the Closing Date. The rights
provided in this Section 7.12 shall in no event be transferable by the
Purchasers to any other party.

 

57



--------------------------------------------------------------------------------

(c) Notwithstanding the foregoing, Issuer and any applicable Subsidiary,
reserves the right upon the advice of Issuer’s legal counsel to (i) withhold
portions of information from the Board Observer, in its capacity as such and/or
(ii) exclude the Board Observer from portions of any meeting if access to such
information or attendance at such meeting by the Board Observer would require
restriction due to confidentiality or conflict of interest concerns, or if
access to such information or attendance at such meeting by the Board Observer
would adversely affect the attorney-client privilege between Issuer, and any
applicable Subsidiary, and its legal counsel.

(d) If, at any time Falcon shall hold less than 25% of the aggregate principal
amount of the Notes and the Senior Subordinated Notes it held on the Closing
Date, and Sankaty shall hold then more than 25% of the aggregate principal
amount of the Notes and Senior Subordinated Notes it held on the Closing Date,
then (i) Sankaty shall be entitled to designate either one director of the Board
of Directors of the Issuer pursuant to Article II Section 3(c) of the Issuer’s
bylaws or one Board Observer pursuant to this Section 7.12 and (ii) Falcon
shall, in accordance with and subject to the terms of the Series E Preferred
Stock Purchase Agreement dated as of the date hereof by and among Falcon and the
other parties thereto, be entitled to appoint an observer to the Board of
Directors. At any other time, for the avoidance of doubt and notwithstanding
anything in the organizational documents of Issuer or any shareholder or other
agreement among equity holders of Issuer, Sankaty and Falcon shall not
collectively have the right to more than one Board Observer and one director of
the Board of Directors of Issuer.

Notwithstanding anything to the contrary contained in this Section 7.12, the
Board Observer rights granted pursuant to the first paragraph of this Section
7.12 are not intended to supplement the Board Observer rights provided for in
the Senior Subordinated Documents to the extent the Senior Subordinated
Documents remain outstanding. To the extent the obligations and commitments
thereunder have been terminated and the Senior Subordinated Documents are no
longer in existence, all Board Observer rights shall be exercised pursuant to
this Section 7.12.

Section 7.13. Modification of Senior Credit Documents. If any covenant
(including any financial covenant) or event of default (or any related
definitions) in any Senior Credit Document and/or Senior Subordinated Document
shall be amended, modified or otherwise revised, in each case, such that it is
more restrictive than such provisions were as of the Closing Date, or if any
amendment or modification to any Senior Credit Document and/or Senior
Subordinated Document adds a covenant or event of default to any Senior Credit
Document and/or Senior Subordinated Document, the Issuer acknowledges and agrees
that this Agreement and/or the other Loan Documents, as applicable, shall be, if
not expressly prohibited by the Subordination Agreement, automatically amended
or modified to affect similar amendments or modifications with respect to this
Agreement and/or such other Loan Documents, without the need for any further
action or consent by Issuer or any other Person. In furtherance of the
foregoing, the Issuer shall, if not expressly prohibited by the Subordination
Agreement, permit the Purchasers to document each such amendment or modification
to this Agreement or such other Loan Document or insert a corresponding new
covenant or event of default in this Agreement or such other Loan Document,
without any need for any further action or consent by the Issuer or any other
Person.

 

58



--------------------------------------------------------------------------------

Section 7.14. Right of First Offer.

(a) If any Group Member contemplates undertaking a Covered Debt Financing (as
hereinafter defined), then, not less than 15 days prior to the proposed date of
incurrence of such Covered Debt Financing, the Issuer shall provide written
notice (a “Covered Debt Financing Notice”) thereof to Sankaty Advisors and
Falcon Partners, and shall deliver promptly to Sankaty Advisors and Falcon
Partners such information concerning the Covered Debt Financing as they may
reasonably request. As used herein, “Covered Debt Financing” means privately
placed junior Indebtedness and junior debt-like securities (including, without
limitation, private offerings of non-convertible preferred equity securities
with debt-like features); for the avoidance of doubt, a Covered Debt Financing
shall not include high-yield type securities offerings or common stock
offerings.

(b) For a period of 15 days (the “Exclusivity Period”) after receipt by Sankaty
Advisors and Falcon Partners of a Covered Debt Financing Notice, Sankaty
Advisors and Falcon Partners shall have the exclusive option, but not the
obligation, to propose the material terms and conditions (the “Proposed Terms”)
under which they Sankaty and Falcon would be willing to provide such Covered
Debt Financing by delivering written notice (a “Proposed Terms Notice”) thereof
to the Issuer, setting forth such Proposed Terms. Failure by Sankaty Advisors
and Falcon Partners to deliver a Proposed Terms Notice within the applicable
Exclusivity Period shall be deemed an election by Sankaty and Falcon not to
provide the Covered Debt Financing. If the Sankaty Advisors and Falcon Partners
deliver a Proposed Terms Notice to the Issuer, the Group Members may not then
undertake any Covered Debt Financing with any other party except on economic
terms that are more favorable to the Group Members than the Proposed Terms. For
the avoidance of doubt, nothing in this Section 7.14 shall be deemed to obligate
the applicable Group Member to accept any Proposed Terms.

(c) Notwithstanding the foregoing, if at any time Sankaty or Falcon shall hold
less than 25% of the aggregate principal amount of the Notes and Senior
Subordinated Notes it held on the Closing Date, such party shall no longer have
the rights provided in this Section 7.14, but the other party shall retain such
rights provided in this Section 7.14 so long as it shall hold 25% or more of the
aggregate principal amount of the Notes and Senior Subordinated Notes it held on
the Closing Date. The rights provided in this Section 7.14 shall in no event be
transferable by the Purchasers to any other party.

Section 7.15. Incorporation of Series E Preferred Stock Covenants. The covenants
and agreements set forth in Sections 7.1, 7.2, 7.4, 7.5, and 7.6 of the Series E
Preferred Purchase Agreement as in effect on the date hereof are hereby
incorporated into this Agreement by reference, the Issuer hereby makes such
covenants to, and agreements with, the Purchasers, and each of the Purchasers
shall be entitled to the benefit of, and to enforce, such covenants and
agreements as if such Purchaser was a Purchaser pursuant to the Series E
Preferred Purchase Agreement and the Granted Series E Preferred Shares were “New
Preferred Stock” granted thereunder.

 

59



--------------------------------------------------------------------------------

ARTICLE 8

NEGATIVE COVENANTS

The Issuer (and, to the extent set forth in any other Loan Document, each other
Loan Party) agrees with the Purchasers to each of the following, as long as any
Obligation (other than Contingent Indemnification Obligations) remains
outstanding:

Section 8.1. Indebtedness. No Group Member shall, directly or indirectly, incur
or otherwise remain liable with respect to or responsible for, any Indebtedness
except for the following:

(a) the Obligations;

(b) Indebtedness existing on the date hereof and set forth on Schedule 8.1,
together with any Permitted Refinancing of any Indebtedness permitted hereunder
in reliance upon this clause (b) and Guaranty Obligations of the Loan Parties
with respect to such Indebtedness of the Loan Parties;

(c) Indebtedness consisting of Capitalized Lease Obligations (other than with
respect to a lease entered into as part of a Sale and Leaseback Transaction) and
purchase money Indebtedness, in each case incurred by any Group Member to
finance the acquisition, repair, improvement or construction of fixed or capital
assets of such Group Member, together with any Permitted Refinancing of any
Indebtedness permitted hereunder in reliance upon this clause (c) and Guaranty
Obligations of the Loan Parties with respect to such Indebtedness of the Loan
Parties; provided, however, that (i) the aggregate outstanding principal amount
of all such Indebtedness does not exceed $575,000 at any time and (ii) the
principal amount of such Indebtedness does not exceed the lower of the cost or
fair market value of the property so acquired or built or of such repairs or
improvements financed, whether directly or through a Permitted Refinancing, with
such Indebtedness (each measured at the time such acquisition, repair,
improvement or construction is made);

(d) Capitalized Lease Obligations arising under Sale and Leaseback Transactions
permitted hereunder in reliance upon Section 8.3(b)(ii);

(e) intercompany loans owing to any Group Member and constituting Permitted
Investments (under and as defined in the Senior Subordinated Note Purchase
Agreement) of such Group Member;

(f) obligations under Hedging Agreements entered into for the sole purpose of
hedging in the normal course of business and consistent with industry practices
(and not for speculative or similar purposes);

(g) Guaranty Obligations of any Loan Party with respect to Indebtedness of any
Loan Party to the extent such Indebtedness is otherwise permitted herein (other
than Indebtedness permitted hereunder in reliance upon clause (b) or (c) above,
for which Guaranty Obligations may be permitted to the extent set forth in such
clauses);

(h) Indebtedness of the Issuer owing under the Senior Credit Documents;
provided, however, that the aggregate outstanding principal amount of all such
Indebtedness shall not exceed the maximum amount permitted by the Senior
Subordinated Subordination Agreement;

 

60



--------------------------------------------------------------------------------

(i) Indebtedness of the Issuer owing under the Bridge Loan Documents; provided,
however, that the aggregate outstanding principal amount of all such
Indebtedness shall not exceed the maximum amount permitted by the Bridge
Intercreditor Agreement;

(j) Indebtedness of the Issuer owing under the Senior Subordinated Notes;
provided, however, that the aggregate outstanding principal amount of all such
Indebtedness shall not exceed the maximum amount permitted by the Junior
Subordinated Subordination Agreement;

(k) Indebtedness of the Canadian Subsidiaries in an amount not to exceed
$1,150,000;

(l) obligations under letters of credit, in an amount not to exceed $1,725,000
in the aggregate (prior to the Financial Covenant Triggering Date, subject to
the limitations in Section 8.3(e) of the Senior Subordinated Note Purchase
Agreement if used to support a Strategic Venture);

(m) Indebtedness of a Person whose assets or Stock is acquired by any Loan Party
in a Permitted Acquisition, provided that such Indebtedness (i) is either
purchase money indebtedness or a Capital Lease with respect to equipment or
mortgage financing with respect to real property, (ii) was in existence prior to
the date of such Permitted Acquisition, (iii) was not incurred in connection
with, or in contemplation of, such Permitted Acquisition, and (iv) does not
exceed $575,000 in the aggregate at any one time outstanding;

(n) unsecured Indebtedness owing to sellers of assets or Stock to a Loan Party
that is incurred by the applicable Loan Party in connection with the
consummation of one or more Permitted Acquisitions so long as (i) the aggregate
principal amount for all such unsecured Indebtedness does not exceed $1,150,000
at any one time outstanding, (ii) is subordinated to the Obligations on terms
and conditions reasonably acceptable to the Required Purchasers, (iii) such
unsecured Indebtedness does not mature prior to the date that is 12 months after
the Maturity Date, and (iv) the only interest that accrues with respect to such
Indebtedness is payable in kind; and

(o) any unsecured Indebtedness of any Group Member; provided, however, that
(i) the aggregate outstanding principal amount of all such unsecured
Indebtedness shall not exceed $3,450,000 at any time and (ii) any such unsecured
Indebtedness in the form of a guaranty or other credit support of any Strategic
Venture shall, prior to the Financial Covenant Triggering Date, be subject to
the limitations in Section 8.3(e) of the Senior Subordinated Note Purchase
Agreement.

Notwithstanding the foregoing, (i) no Loan Party shall create or incur any
Indebtedness (other than the Obligations and the Bridge Notes) which is
subordinated or junior in right of payment to any Indebtedness of the Loan
Parties under the Senior Subordinated Documents, unless such Indebtedness is
also subordinated or junior in right of payment, in the same manner and to the
same extent, to the Obligations, and (ii) no Loan Party shall have outstanding,
create or

 

61



--------------------------------------------------------------------------------

incur any Indebtedness owing to any other Loan Party or any Affiliate or
employee of any Loan Party unless such Indebtedness is expressly subordinated to
the Notes and other Obligations in a manner and on terms satisfactory to the
Required Purchasers.

Section 8.2. Liens. No Group Member shall incur, maintain or otherwise suffer to
exist any Lien upon or with respect to any of its property, whether now owned or
hereafter acquired, or assign any right to receive income or profits, except for
the following:

(a) Liens created pursuant to any Senior Credit Document;

(b) Customary Permitted Liens of Group Members;

(c) Liens existing on the date hereof and set forth on Schedule 8.2;

(d) Liens on the property of the Issuer or any of its Subsidiaries securing
Indebtedness permitted hereunder in reliance upon Section 8.1(c); provided,
however, that (i) such Liens exist prior to the acquisition of, or attach
substantially simultaneously with, or within 90 days after, the acquisition,
repair, improvement or construction of, such property financed, whether directly
or through a Permitted Refinancing, by such Indebtedness and (ii) such Liens do
not extend to any property of any Group Member other than the property (and
proceeds thereof) acquired or built, or the improvements or repairs, financed,
whether directly or through a Permitted Refinancing, by such Indebtedness;

(e) Liens on the property of the Issuer or any of its Subsidiaries securing the
Permitted Refinancing of any Indebtedness secured by any Lien on such property
permitted hereunder in reliance upon clause (c) or (d) above or this clause
(e) without any change in the property subject to such Liens;

(f) Liens on any property of the Issuer or any of its Subsidiaries securing the
Bridge Notes to the extent permitted by the Bridge Intercreditor Agreement;

(g) Liens with respect to cash collateral deposited to secure Indebtedness
permitted under Section 8.1(l) and Liens securing Indebtedness permitted under
Section 8.1(m)(i); and

(h) Liens on any property of the Issuer or any of its Subsidiaries securing any
of their Indebtedness or their other liabilities; provided, however, that the
aggregate outstanding principal amount of all such Indebtedness and other
liabilities shall not exceed $350,000 at any time.

Section 8.3. Asset Sales. No Group Member shall Sell any of its property (other
than cash) or issue shares of its own Stock, except for the following:

(a) In each case to the extent entered into in the ordinary course of business
and made to a Person that is not an Affiliate of the Issuer, (i) Sales of Cash
Equivalents, inventory or property that has become obsolete or worn out and
(ii) non-exclusive licenses of Intellectual Property; provided, that, prior to
any Event of Default, each Group Member shall not be obligated to maintain,
preserve, prosecute, or seek to register or protect any Intellectual Property or
IP Ancillary Rights in the event the Group Member

 

62



--------------------------------------------------------------------------------

determines, in its reasonable business judgment, that the maintenance,
preservation, prosecution, registration or protection of such Intellectual
Property is no longer desirable or necessary in the conduct of its business;

(b) (i) a true lease or sublease of real property not constituting Indebtedness
and not entered into as part of a Sale and Leaseback Transaction and (ii) a Sale
of property pursuant to a Sale and Leaseback Transaction; provided, however,
that the aggregate fair market value (measured at the time of the applicable
Sale) of all property covered by any outstanding Sale and Leaseback Transaction
at any time shall not exceed $300,000;

(c) (i) any Sale of any property (other than their own Stock or Stock
Equivalents) by any Group Member to any other Group Member to the extent any
resulting Investment constitutes a Permitted Investment under and as defined in
the Senior Subordinated Note Purchase Agreement, (ii) any Restricted Payment by
any Group Member permitted pursuant to Section 8.4 and (iii) any distribution by
the Issuer of the proceeds of Restricted Payments from any other Group Member to
the extent permitted in Section 8.4;

(d) (i) any Sale or issuance by any Subsidiary of the Issuer of its own Stock to
any Group Member, provided, however, that the proportion of such Stock and of
each class of such Stock (both on an outstanding and fully-diluted basis) held
by the Loan Parties, taken as a whole, does not change as a result of such Sale
or issuance and (ii) to the extent necessary to satisfy any Requirement of Law
in the jurisdiction of incorporation of any Subsidiary of the Issuer, any Sale
or issuance by such Subsidiary of its own Stock constituting directors’
qualifying shares or nominal holdings;

(e) as long as no Default is continuing or would result therefrom, any Sale of
property (other than as part of a Sale and Leaseback Transaction and other than
any Sale or issuance of its own Stock or Stock Equivalents by the Issuer and
other than any Sale or issuance of its own Stock or Stock Equivalents by any
other Group Member to another Group Member) by, any Group Member for fair market
value payable in cash upon such sale; provided, however, that the aggregate
consideration received during any Fiscal Year for all such Sales shall not
exceed $1,650,000; and

(f) so long as no Default is continuing or would result therefrom, any issuance
by Issuer for cash consideration of its own Stock, constituting common stock or
if not common stock, Stock that is on terms and conditions and issued pursuant
to documentation, acceptable in all respects to the Required Purchasers, and
upon 10 days prior written notice of the Required Purchasers, all of the Net
Cash Proceeds of which are applied, substantially concurrently upon receipt to
(i) the prepayment of the Notes or the Bridge Notes, and any accrued and unpaid
interest, fees or expenses payable in connection therewith or (ii) (a) prior to
the Financial Covenant Triggering Date, in accordance with the prepayment
provisions of Section 2.6(b) of the Senior Subordinated Note Purchase Agreement
and (b) thereafter, to prepay the Notes or as otherwise agreed to by the
Required Purchasers.

Section 8.4. Restricted Payments. No Group Member shall directly or indirectly,
declare, order, pay, make or set apart any sum for any Restricted Payment except
for the following:

(a) Restricted Payments (A) by any Group Member that is a Loan Party to any Loan
Party and (B) by any Group Member that is not a Loan Party to any Group Member
and (ii) dividends and distributions by any Subsidiary of the Issuer that is not
a Loan Party to any holder of its Stock, to the extent made to all such holders
ratably according to their ownership interests in such Stock;

 

63



--------------------------------------------------------------------------------

(b) dividends and distributions declared and paid on the common Stock of any
Group Member ratably to the holders of such common Stock and payable only in
common Stock of such Group Member;

(c) distributions to allow the Issuer to pay for the repurchase, retirement or
other acquisition or retirement for value of its Stock by any former employee or
director of any Loan Party or any of its Subsidiaries pursuant to any employee
or director equity plan, employee or director stock option plan or any other
employee or director benefit plan or any agreement (including any stock
subscription or shareholder agreement) with any employee or director of the
Issuer or any of its Subsidiaries, in an amount not to exceed $1,150,000 in any
Fiscal Year so long as (i) both before and after giving effect to the payment of
such distribution (A) no Default exists or would result therefrom and (B) either
(i) prior to the Financial Covenant Triggering Date, such distribution is
permitted under the Senior Subordinated Documents or (ii) following the
Financial Covenant Triggering Date, the Loan Parties shall be in compliance on a
Pro Forma Basis with the financial covenant set forth in Section 5 hereof,
computed as of the most recent Fiscal Quarter end for which the Loan Parties
have delivered financial statements pursuant to Section 6.1(b); and

(d) noncash repurchases of the Stock of the Issuer deemed to occur upon exercise
of stock options if such Stock represents a portion of the exercise price of
such options.

Section 8.5. Acquisitions. No Group Member shall make, directly or indirectly,
any Proposed Acquisition other than a Permitted Acquisition.

Section 8.6. Reserved.

Section 8.7. Fundamental Changes. No Group Member shall (a) merge, consolidate
or amalgamate with any Person, (b) acquire all or substantially all of the Stock
or Stock Equivalents of any Person or (c) acquire any brand or all or
substantially all of the assets of any Person or all or substantially all of the
assets constituting any line of business, division, branch, operating division
or other unit operation of any Person, in each case except for the following:
(x) the consummation of any Permitted Acquisition, (y) the merger, consolidation
or amalgamation of any Subsidiary of the Issuer into any Loan Party and (z) the
merger, consolidation or amalgamation of any Group Member for the sole purpose,
and with the sole material effect, of changing its State of organization within
the United States; provided, however, that (A) in the case of any merger,
consolidation or amalgamation involving the Issuer, the Issuer shall be the
surviving Person and (B) in the case of any merger, consolidation or
amalgamation involving any other Loan Party, a Loan Party shall be the surviving
corporation.

Section 8.8. Reserved.

 

64



--------------------------------------------------------------------------------

Section 8.9. Transactions with Affiliates. No Group Member shall, except as
otherwise expressly permitted herein, enter into any other transaction directly
or indirectly with, or for the benefit of, any Affiliate of the Issuer that is
not a Loan Party (including Guaranty Obligations with respect to any obligation
of any such Affiliate), except for

(a) transactions in the ordinary course of business on a basis no less favorable
to such Group Member as would be obtained in a comparable arm’s length
transaction with a Person not an Affiliate of the Issuer,

(b) Restricted Payments, the proceeds of which, if received by Issuer, are used
as required by Section 8.4,

(c) reasonable salaries and other reasonable director or employee compensation
and indemnification to officers and directors of any Group Member,

(d) Guaranty Obligations of Loan Parties with respect to Indebtedness of other
Loan Parties permitted under Section 8.1,

(e) transactions between any Loan Party and any Strategic Venture permitted
under another Section of this Agreement, and

(f) the licensing of certain software of the Loan Parties and providing of
certain training and services to U.S. Skills LLC consistent with past practices,
provided no Default or Event of Default shall have occurred and be continuing
and such transactions with U.S. Skills LLC shall be comparable to arms’ length
transactions on commercially reasonable terms;

provided however that in no event shall a Group Member or any Subsidiary of a
Group Member perform or provide any management, consulting, administrative or
similar services to or for any Person other than another Group Member, a
Subsidiary of a Group Member or a customer who is not an Affiliate in the
ordinary course of business.

Section 8.10. Modification of Certain Documents. No Group Member shall waive or
otherwise modify any term of any Constituent Document of, or otherwise change
the capital structure of, any Group Member (including the terms of any of their
outstanding Stock or Stock Equivalents), in each case except for those
modifications and waivers that (x) do not elect, or permit the election, to
treat the Stock or Stock Equivalents of any limited liability company (or
similar entity) as certificated and (y) do not materially and adversely affect
the rights and privileges of any Group Member and do not materially adversely
affect the interests of any Credit Party under the Loan Documents; provided,
however, that consent of the Purchasers shall be required for any amendment to
section 14(b) of the bylaws of the Issuer; and, provided further that this
Section 8.10 shall not preclude any waiver or modification to any Constituent
Document that is necessary to effect an issuance of Stock in accordance with
Section 8.3(f).

Section 8.11. Acquisition of Senior Credit Facilities Indebtedness. No Group
Member or Affiliate thereof (which shall include, without limitation, for
purposes of this Section 8.11, Bain Capital and any of its Affiliates) (the
foregoing, each an “Affiliate Purchaser”), shall purchase, redeem, prepay,
tender for or otherwise acquire, directly or indirectly, any of the outstanding
Indebtedness under the Senior Credit Documents except (i) upon the full
repurchase or redemption of the Obligations in accordance with the other terms
of this Agreement, or the

 

65



--------------------------------------------------------------------------------

refinancing, repurchase or repayment of the Indebtedness under the Senior Credit
Documents in accordance with the Senior Subordinated Subordination Agreement and
(ii) up to 30% of the Indebtedness under the Senior Credit Documents outstanding
at any time pursuant to acquisition agreements and/or assignments which provide
that (x) such interest is without any voting rights of any kind (other than any
consent required for a vote contemplating the reduction of principal amount of
indebtedness, or the increase of commitments or funding obligations) under the
applicable Senior Credit Documents (including, without limitation, with respect
to amendments, waivers and the exercise of remedies) and (y) such Affiliate
Purchaser shall not be included in the determination of “Requisite Lenders” or
any similar standard for determining voting under any Senior Credit Document.
The Issuer will promptly cancel all Indebtedness under the Senior Credit
Documents acquired by the Issuer pursuant to any purchase, redemption,
prepayment or tender for the Indebtedness under the Senior Credit Documents
pursuant to any provision of this Agreement or otherwise and no Indebtedness
under the Senior Credit Documents may be issued in substitution or exchange for
any such Indebtedness under the Senior Credit Documents. For the avoidance of
doubt, neither this Section 8.11 nor any other provision of this Agreement or
any Loan Documents is intended to or shall prevent (x) the Issuer from making
any purchase, redemption, tender for, payment or prepayment of any Indebtedness
under the Senior Credit Documents (so long as the Issuer complies with the
immediately foregoing sentence) or (y) any Affiliate Purchaser from complying
with any of its obligations as a guarantor of Indebtedness under the Senior
Credit Documents.

ARTICLE 9

EVENTS OF DEFAULT

Section 9.1. Definition. Each of the following shall be an Event of Default:

(a) the Issuer shall fail to pay (i) any principal of any Note when the same
becomes due and payable or (ii) any interest on any Note, any fee under any Loan
Document or any other Obligation (other than those set forth in clause
(i) above) and, in the case of this clause (ii), such non-payment continues for
a period of 3 Business Days after the due date therefor; or

(b) any representation, warranty or certification made or deemed made by or on
behalf of any Loan Party in any Loan Document or by or on behalf of any Loan
Party (or any Responsible Officer thereof) in connection with any Loan Document
(including in any document delivered in connection with any Loan Document) shall
prove to have been incorrect in any material respect when made or deemed made;
or

(c) any Loan Party shall fail to comply with:

(i) any provision of Article 5 (Financial Covenant), Section 6.1 (Financial
Statements), Section 6.2(a)(i) (Other Events), Section 7.1(a) (Maintenance of
Corporate Existence), Section 7.9 (Use of Proceeds), Section 7.12 (Board
Observer), Section 7.14 (Right of First Offer) or Article 8 (Negative
Covenants), or

(ii) Section 6.3(c) (Copies of Notices and Reports with respect to Related
Documents), if such failure to comply shall remain unremedied for 5 days after
the earlier of (A) the date on which a Responsible Officer of the Issuer becomes
aware of such failure and (B) the date on which notice thereof shall have been
given to the Issuer by the Required Purchasers; or

 

66



--------------------------------------------------------------------------------

(iii) Section 7.7 (Access to Books and Records), if such failure to comply shall
remain unremedied for 3 days after the earlier of (A) the date on which a
Responsible Officer of the Issuer becomes aware of such failure and (B) the date
on which notice thereof shall have been given to the Issuer by the Required
Purchasers; or

(iv) any other provision of any Loan Document if, in the case of this clause
(iv), such failure shall remain unremedied for 30 days after the earlier of
(A) the date on which a Responsible Officer of the Issuer becomes aware of such
failure and (B) the date on which notice thereof shall have been given to the
Issuer by the Required Purchasers; or

(d) (i) any Group Member fails to perform or observe any condition or covenant,
or any other event shall occur or condition shall exist, under any agreement or
instrument relating to the Senior Credit Agreement, the Bridge Credit Agreement
or the Senior Subordinated Note Purchase Agreement and such failure, event or
condition causes any portion of the Indebtedness under such Senior Credit
Agreement, Bridge Credit Agreement or Senior Subordinated Note Purchase
Agreement to be declared to be due and payable prior to its stated maturity or
cash collateral in respect thereof to be demanded (other than as a result of
cash collateral requirements required under the Senior Credit Agreement during
any period when the Senior Debt has not been accelerated), or (ii) other than as
set forth in clause (i), (x) any Group Member shall fail to make any payment
when due (whether due because of scheduled maturity, required prepayment
provisions, acceleration, demand or otherwise) on any Indebtedness of any Group
Member (other than the Obligations or any Hedging Agreement) and, in each case,
such failure relates to Indebtedness having a principal amount of $5,000,000 or
more, (y) any other event shall occur or condition shall exist under any
Contractual Obligation relating to any such Indebtedness, if the effect of such
event or condition is to accelerate, or to permit the acceleration of, the
maturity of such Indebtedness or (z) any such Indebtedness shall become or be
declared to be due and payable, or be required to be prepaid, redeemed, defeased
or repurchased (other than by a regularly scheduled required prepayment), prior
to the stated maturity thereof; or;

(e) (i) any Group Member shall generally not pay its debts as such debts become
due, shall admit in writing its inability to pay its debts generally or shall
make a general assignment for the benefit of creditors, (ii) any proceeding
shall be instituted by or against any Group Member seeking to adjudicate it a
bankrupt or insolvent or seeking liquidation, winding up, reorganization,
arrangement, adjustment, protection, relief, composition of it or its debts or
any similar order, in each case under any Requirement of Law relating to
bankruptcy, insolvency or reorganization or relief of debtors or seeking the
entry of an order for relief or the appointment of a custodian, receiver,
trustee, conservator, liquidating agent, liquidator, other similar official or
other official with similar powers, in each case for it or for any substantial
part of its property and, in the case of any such proceedings instituted against
(but not by or with the consent of) any Group Member, either such proceedings
shall remain undismissed or unstayed for a period of 60 days or more or any
action sought in such proceedings shall occur or (iii) any Group Member shall
take any corporate or similar action or any other action to authorize any action
described in clause (i) or (ii) above; or

 

67



--------------------------------------------------------------------------------

(f) one or more judgments, orders or decrees (or other similar process) shall be
rendered against any Group Member (i)(A) in the case of money judgments, orders
and decrees, involving an aggregate amount (excluding amounts adequately covered
by insurance payable to any Group Member, to the extent the relevant insurer has
not denied coverage therefor) in excess of $575,000 or (B) otherwise, that would
have, in the aggregate, a Material Adverse Effect and (ii)(A) enforcement
proceedings shall have been commenced by any creditor upon any such judgment,
order or decree or (B) such judgment, order or decree shall not have been
vacated or discharged for a period of 30 consecutive days and there shall not be
in effect (by reason of a pending appeal or otherwise) any stay of enforcement
thereof; or

(g) except pursuant to a valid, binding and enforceable termination or release
permitted under the Loan Documents and executed by the Required Purchasers or as
otherwise expressly permitted under any Loan Document, (i) any provision of any
Loan Document shall, at any time after the delivery of such Loan Document, fail
to be valid and binding on, or enforceable against, any Loan Party party
thereto, or (ii) any Subordination Agreement shall, in whole or in part,
terminate or otherwise fail or cease to be valid and binding on, or enforceable
against, any holder of the Indebtedness with respect thereto (or any such holder
shall so state in writing), or any Group Member shall state in writing that any
of the events described in clause (i), (ii) or (iii) above shall have occurred;
or

(h) Reserved; or

(i) at any time there shall not be at least one member of each Board of
Directors who was nominated by Falcon and Sankaty (provided that (i) they have
elected to exercise such right to nominate a member of such Board of Directors
and [(ii) at least one of Falcon and Sankaty holds 25% or more of the aggregate
principal amount of the Notes and Senior Subordinated Notes it held on the
Closing Date).

Section 9.2. Remedies. During the continuance of any Event of Default, the
Required Purchasers may, in each case by notice to the Issuer and in addition to
any other right or remedy provided under any Loan Document or by any applicable
Requirement of Law, declare immediately due and payable all or part of any
Obligation (including any accrued but unpaid interest thereon and any applicable
Prepayment Premium), whereupon the same shall become immediately due and
payable, without presentment, demand, protest or further notice or other
requirements of any kind, all of which are hereby expressly waived by the Issuer
(and, to the extent provided in any other Loan Document, other Loan Parties);
provided, however, that, effective immediately upon the occurrence of the Events
of Default specified in Section 9.1(e)(ii), each Obligation (including in each
case any accrued all accrued but unpaid interest thereon and any applicable
Redemption Amount) shall automatically become and be due and payable, without
presentment, demand, protest or further notice or other requirement of any kind,
all of which are hereby expressly waived by the Issuer (and, to the extent
provided in any other Loan Document, any other Loan Party).

 

68



--------------------------------------------------------------------------------

ARTICLE 10

MISCELLANEOUS

Section 10.1. Amendments, Waivers, Etc.

(a) No amendment or waiver of any provision of any Loan Document and no consent
to any departure by any Loan Party therefrom shall be effective unless the same
shall be in writing and signed by the Required Purchasers and the Issuer;
provided, however, that no amendment, consent or waiver shall, unless in writing
and signed by each Purchaser directly affected thereby, in addition to any other
Person the signature of which is otherwise required pursuant to any Loan
Document, do any of the following:

(i) waive any condition specified in Section 3.1, except any condition referring
to any other provision of any Loan Document;

(ii) reserved;

(iii) reduce (including through release, forgiveness, assignment or otherwise)
(A) the principal amount of, the interest rate on, or any obligation of the
Issuer to repay (whether or not on a fixed date), any outstanding Note owing to
such Purchaser, or (B) any fee or accrued interest payable to such Purchaser;
provided, however, that this clause (iii) does not apply to (x) any change to
any provision increasing any interest rate or fee during the continuance of an
Event of Default or to any payment of any such increase or (y) any modification
to any financial covenant set forth in Article 5 or in any definition set forth
therein or principally used therein;

(iv) waive or postpone any scheduled maturity date or other scheduled date fixed
for the payment, in whole or in part, of principal of or interest on any Note or
fee owing to such Purchaser; provided, however, that this clause (iv) does not
apply to any change to mandatory redemption, including those required under
Section 2.6, or to the application of any payment, including as set forth in
Section 2.9;

(v) release any Guarantor from its guaranty of any obligations of the Issuer;

(vi) reduce or increase the proportion of Purchasers required for the Purchasers
(or any subset thereof) to take any action hereunder or change the definition of
the terms “Required Purchasers”, “Pro Rata Share” or “Pro Rata Outstandings”; or

(vii) amend Section 10.9 (Sharing of Payments) or this Section 10.1;

and provided, further, that no amendment, waiver or consent shall affect the
rights or duties under any Loan Document of, or any payment to, any SPV that has
been granted an option pursuant to Section 10.2(f) unless in writing and signed
by such SPV in addition to any signature otherwise required and (z) the consent
of the Issuer shall not be required to change any order of priority set forth in
Section 2.9 other than Section 2.9(a).

 

69



--------------------------------------------------------------------------------

(b) Each waiver or consent under any Loan Document shall be effective only in
the specific instance and for the specific purpose for which it was given. No
notice to or demand on any Loan Party shall entitle any Loan Party to any notice
or demand in the same, similar or other circumstances. No failure on the part of
any Credit Party to exercise, and no delay in exercising, any right hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right preclude any other or further exercise thereof or the exercise of
any other right.

Section 10.2. Assignments and Participations; Binding Effect.

(a) Binding Effect. This Agreement shall become effective when it shall have
been executed by the Issuer, the Guarantors and the Purchasers. Thereafter, it
shall be binding upon and inure to the benefit of, but only to the benefit of,
the Issuer and each Purchaser and, in each case, their respective successors and
permitted assigns. Except as expressly provided in any Loan Document the Issuer
shall not have the right to assign any rights or obligations hereunder or any
interest herein.

(b) Right to Assign. Each Purchaser may Sell to any Person such Purchaser’s
rights and obligations hereunder, including its rights and obligations with
respect to Purchaser Securities, without the consent of Issuer or any other
Person, so long as such Purchaser has not Sold more than 49% of the Notes it
held on the Closing Date (its “Minimum Hold”). In addition, any Purchaser may
Sell its rights and obligations hereunder (including all or a portion of its
rights and obligations with respect to Purchaser Securities) in excess of its
Minimum Hold to (i) any existing Purchaser, (ii) any Affiliate or Approved Fund
of any existing Purchaser or (iii) any other Person acceptable (which acceptance
shall not be unreasonably withheld or delayed) to the Required Purchasers and,
as long as no Event of Default is continuing, the Issuer; (i) each such Sale
must be ratable among the obligations owing to and owed by such Purchaser and
(ii) the aggregate outstanding principal amount (determined as of the effective
date of the applicable Assignment) of the Purchaser Securities subject to any
such Sale shall be in a minimum amount of $1,000,000, unless such Sale is made
to an existing Purchaser or an Affiliate or Approved Fund of any existing
Purchaser, is of the assignor’s (together with its Affiliates and Approved
Funds) entire interest in such Purchaser Securities or is made with the prior
consent of the Issuer and the Required Purchasers.

(c) Procedure. The parties to each Sale made in reliance on clause (b) above
(other than those described in clause (e) or (f) below) shall execute and
deliver to each other Purchaser a copy of an Assignment (by electronic or such
other means as each Purchaser shall direct) evidencing such Sale, together with
any existing Purchaser Security subject to such Sale (or any affidavit of loss
therefor acceptable to the Required Purchasers), and any tax forms required to
be delivered pursuant to Section 2.14(f). Upon receipt of all the foregoing, and
conditioned upon such receipt and, if such assignment is made in accordance with
Section 10.2(b)(iii), upon the Required Purchasers (and the Issuer, if
applicable) consenting to such Assignment, from and after the effective date
specified in such Assignment, the Purchasers shall record or cause to be
recorded in the Register the information contained in such Assignment.

(d) Effectiveness. Subject to the recording of an Assignment by the Purchasers
in the Register pursuant to Section 2.11(b), (i) the assignee thereunder shall
become a party hereto and, to the extent that rights and obligations under the
Loan

 

70



--------------------------------------------------------------------------------

Documents have been assigned to such assignee pursuant to such Assignment, shall
have the rights and obligations of a Purchaser, (ii) any applicable Purchaser
Security shall be transferred to such assignee through such entry and (iii) the
assignor thereunder shall, to the extent that rights and obligations under this
Agreement have been assigned by it pursuant to such Assignment, relinquish its
rights (except for those surviving the payment in full of the Obligations) and
be released from its obligations under the Loan Documents, other than those
relating to events or circumstances occurring prior to such assignment (and, in
the case of an Assignment covering all or the remaining portion of an assigning
Purchaser’s rights and obligations under the Loan Documents, such Purchaser
shall cease to be a party hereto except that each Purchaser agrees to remain
bound by Section 10.8 (Right of Setoff) and Section 10.9 (Sharing of Payments)).

(e) Grant of Security Interests. In addition to the other rights provided in
this Section 10.2, each Purchaser may grant a security interest in, or otherwise
assign as collateral, any of its rights under this Agreement, whether now owned
or hereafter acquired (including rights to payments of principal or interest on
the Notes), to (A) any federal reserve bank (pursuant to Regulation A of the
Federal Reserve Board) or (B) any holder of, or trustee for the benefit of the
holders of, such Purchaser’s Securities by notice to the other Purchasers;
provided, however, that no such holder or trustee, whether because of such grant
or assignment or any foreclosure thereon (unless such foreclosure is made
through an assignment in accordance with clause (b) above), shall be entitled to
any rights of such Purchaser hereunder and no such Purchaser shall be relieved
of any of its obligations hereunder.

(f) Participants and SPVs. In addition to the other rights provided in this
Section 10.2, each Purchaser may, (x) with notice to the other Purchasers, grant
to an SPV the option to purchase all or any part of any Note that such Purchaser
would otherwise be required to make hereunder (and the exercise of such option
by such SPV and the purchase of Notes pursuant thereto shall satisfy the
obligation of such Purchaser to purchase such Note hereunder) and such SPV may
assign to such Purchaser the right to receive payment with respect to any
Obligation and (y) without notice to or consent from any other Person, sell
participations to one or more Persons in or to all or a portion of its rights
and obligations under the Loan Documents; provided, however, that, whether as a
result of any term of any Loan Document or of such grant or participation,
(i) no such SPV or participant shall have a commitment, or be deemed to have
made an offer to commit, to purchase Notes hereunder, and, except as provided in
the applicable option agreement, none shall be liable for any obligation of such
Purchaser hereunder, (ii) such Purchaser’s rights and obligations, and the
rights and obligations of the Loan Parties and the Credit Parties towards such
Purchaser, under any Loan Document shall remain unchanged and each other party
hereto shall continue to deal solely with such Purchaser, which shall remain the
holder of the Obligations in the Register, except that (A) each such participant
and SPV shall be entitled to the benefit of Section 2.14 (Taxes), but only to
the extent such participant or SPV delivers the tax forms such Purchaser is
required to collect pursuant to Section 2.14(f) and then only to the extent of
any amount to which such Purchaser would be entitled in the absence of any such
grant or participation and (B) each such SPV may receive other payments that
would otherwise be made to such Purchaser with respect to Notes purchased by
such SPV to the extent provided in the applicable option agreement and set forth
in a notice provided to the other Purchasers by such SPV and such Purchaser,
provided, however, that in no case (including pursuant to

 

71



--------------------------------------------------------------------------------

clause (A) or (B) above) shall an SPV or participant have the right to enforce
any of the terms of any Loan Document, and (iii) the consent of such SPV or
participant shall not be required (either directly, as a restraint on such
Purchaser’s ability to consent hereunder or otherwise) for any amendments,
waivers or consents with respect to any Loan Document or to exercise or refrain
from exercising any powers or rights such Purchaser may have under or in respect
of the Loan Documents (including the right to enforce or direct enforcement of
the Obligations), with respect to amounts, or dates fixed for payment of
amounts, to which such participant or SPV would otherwise be entitled. No party
hereto shall institute (and each of Issuer shall cause each other Loan Party not
to institute) against any SPV grantee of an option pursuant to this clause
(f) any bankruptcy, reorganization, insolvency, liquidation or similar
proceeding, prior to the date that is one year and one day after the payment in
full of all outstanding commercial paper of such SPV; provided, however, that
each Purchaser having designated an SPV as such agrees to indemnify each
Indemnitee against any Liability that may be incurred by, or asserted against,
such Indemnitee as a result of failing to institute such proceeding (including a
failure to get reimbursed by such SPV for any such Liability). The agreement in
the preceding sentence shall survive the payment in full of the Obligations.

Section 10.3. Costs and Expenses. Any action taken by any Loan Party under or
with respect to any Loan Document, even if required under any Loan Document or
at the request of any Credit Party, shall be at the expense of such Loan Party,
and no Credit Party shall be required under any Loan Document to reimburse any
Loan Party or Group Member therefor except as expressly provided therein. In
addition, the Issuer agrees to pay or reimburse upon demand:

(a) each Purchaser for all reasonable out-of-pocket costs and expenses incurred
by it or any of its Related Persons in connection with the investigation,
development, preparation, negotiation, syndication, execution, interpretation or
administration of, any modification of any term of or termination of, any Loan
Document, any commitment or proposal letter therefor, any other document
prepared in connection therewith or the consummation and administration of any
transaction contemplated therein (including periodic audits in connection
therewith and environmental audits and assessments), in each case, including the
reasonable fees, charges and disbursements of up to a maximum of two counsel for
all Purchasers and such Related Persons, except that if there shall be a
conflict of interest, as determined by the Purchasers in their reasonable
discretion on advice of counsel, the Purchasers and the Related Persons may
engage and be reimbursed for additional counsel, and except that Purchasers and
the Related Persons may retain and be reimbursed for such special and/or local
counsel as they reasonably determine are necessary, and fees, charges and
disbursements of the auditors, appraisers, printers and other of their Related
Persons retained by or on behalf of any of them or any of their Related Persons
(for the avoidance of doubt, any such costs and expenses shall be payable by the
Issuer regardless of whether the transactions relating thereto are consummated
and regardless of whether any applicable document is executed by the Issuer or
any other Loan Party or any Credit Party),

(b) each Purchaser for all reasonable costs and expenses incurred by it or any
of its Related Persons in connection with internal audit reviews and field
examinations (which shall be reimbursed, in addition to the out-of-pocket costs
and expenses of such examiners, at the per diem rate per individual charged by
such Purchaser for its examiners) and

 

72



--------------------------------------------------------------------------------

(c) each Purchaser and its Related Persons for all costs and expenses incurred
in connection with

(i) any refinancing or, after the occurrence of an Event of Default,
restructuring of the credit arrangements provided hereunder in the nature of a
“work-out”,

(ii) the enforcement or preservation of any right or remedy under any Loan
Document, any Obligation, or any other related right or remedy or

(iii) the commencement, defense, conduct of, intervention in, or the taking of
any other action with respect to, any proceeding (including any bankruptcy or
insolvency proceeding) related to any Group Member, Loan Document, Obligation or
Related Transaction (or the response to and preparation for any subpoena or
request for document production relating thereto), including in each case fees,
charges and disbursements of up to a maximum of two counsel for all Purchasers
and Related Persons, except that if there shall be a conflict of interest, as
determined by the Purchasers in their reasonable discretion on advice of
counsel, the Purchasers and the Related Persons may engage and be reimbursed for
additional counsel, and except that Purchasers and the Related Persons may
retain and be reimbursed for such special and/or local counsel as they
reasonably determine are necessary;

No amount shall be payable under this Section 10.3 with respect to Taxes,
amounts with respect to which shall be payable solely and exclusively pursuant
to Section 2.14.

Section 10.4. Indemnities.

(a) The Issuer agrees to indemnify, hold harmless and defend each Purchaser and
each of its Related Persons (each such Person being an “Indemnitee”) from and
against all Liabilities (including brokerage commissions, fees and other
compensation) that may be imposed on, incurred by or asserted against any such
Indemnitee in any matter relating to or arising out of, in connection with or as
a result of

(i) any Loan Document, any Related Document, any Disclosure Document, any
Obligation (or the repayment thereof), the use or intended use of the proceeds
of any Note, any Related Transaction, or any securities filing of, or with
respect to, any Group Member,

(ii) any commitment letter, proposal letter or term sheet with any Person or any
Contractual Obligation, initial syndication, arrangement or understanding with
any broker, finder or consultant, in each case entered into by or on behalf of
the Acquired Company, any Group Member or any Affiliate of any of them in
connection with any of the foregoing,

(iii) any actual or prospective investigation, litigation or other proceeding,
whether or not brought by any such Indemnitee or any of its Related

 

73



--------------------------------------------------------------------------------

Persons, any holders of Securities or creditors (and including attorneys’ fees
in any case), whether or not any such Indemnitee, Related Person, holder or
creditor is a party thereto, and whether or not based on any securities or
commercial law or regulation or any other Requirement of Law or theory thereof,
including common law, equity, contract, tort or otherwise, or

(iv) any other act, event or transaction related, contemplated in or attendant
to any of the foregoing (collectively, the “Indemnified Matters”);

provided, however, that (A) the Issuer shall not have any liability under this
Section 10.4 to any Indemnitee with respect to any Indemnified Matter, and no
Indemnitee shall have any liability with respect to any Indemnified Matter other
than (to the extent otherwise liable), to the extent such liability has resulted
primarily from the gross negligence or willful misconduct of such Indemnitee, as
determined by a court of competent jurisdiction in a final non-appealable
judgment or order, (B) the Issuer shall be liable in each case for fees, charges
and disbursements of up to a maximum of two counsel for all Indemnitees, except
that if there shall be a conflict of interest, as determined by the Purchasers
in their reasonable discretion on advice of counsel, the Indemnitees may engage
and be reimbursed for additional counsel, and except that the Indemnitees may
retain and be reimbursed for such special and/or local counsel as they
reasonably determine are necessary and (C) the Issuer shall not be responsible
for indemnification of any Indemnitee hereunder in connection with any dispute
solely between or among Indemnitees. Furthermore, the Issuer waives and agrees
not to assert against any Indemnitee, and shall cause each other Loan Party to
waive and not assert against any Indemnitee, any right of contribution with
respect to any Liabilities that may be imposed on, incurred by or asserted
against any Related Person; provided, further, however, that no amount shall be
payable under this Section 10.4 with respect to Taxes, amounts with respect to
which shall be payable solely and exclusively pursuant to Section 2.14.

(b) Without limiting the foregoing, “Indemnified Matters” includes all
Environmental Liabilities, including those arising from, or otherwise involving,
any property of any Related Person or any actual, alleged or prospective damage
to property or natural resources or harm or injury alleged to have resulted from
any Release of Hazardous Materials on, upon or into such property or natural
resource or any property on or contiguous to any real property of any Related
Person, whether or not, with respect to any such Environmental Liabilities, any
Indemnitee is a mortgagee pursuant to any leasehold mortgage, a mortgagee in
possession, the successor-in-interest to any Related Person or the owner, lessee
or operator of any property of any Related Person through any foreclosure
action, in each case except to the extent such Environmental Liabilities (i) are
incurred solely following foreclosure by any Credit Party or following any
Credit Party having become the successor-in-interest to any Loan Party and
(ii) are attributable solely to acts of such Indemnitee.

Section 10.5. Survival. Any indemnification or other protection provided to any
Indemnitee pursuant to any Loan Document (including pursuant to Section 2.14
(Taxes), Section 10.3 (Costs and Expenses), Section 10.4 (Indemnities) or this
Section 10.5) and all representations and warranties made in any Loan Document
shall (A) survive the payment in full of other Obligations and (B) inure to the
benefit of any Person that at any time held a right thereunder (as an Indemnitee
or otherwise) and, thereafter, its successors and permitted assigns.

 

74



--------------------------------------------------------------------------------

Section 10.6. Limitation of Liability for Certain Damages. In no event shall any
Indemnitee be liable on any theory of liability for any special, indirect,
consequential or punitive damages (including any loss of profits, business or
anticipated savings). The Issuer hereby waives, releases and agrees (and shall
cause each other Loan Party to waive, release and agree) not to sue upon any
such claim for any special, indirect, consequential or punitive damages, whether
or not accrued and whether or not known or suspected to exist in its favor.

Section 10.7. Lender-Creditor Relationship. The relationship between the
Purchasers and the Loan Parties is solely that of lender and creditor. No Credit
Party has any fiduciary relationship or duty to any Loan Party arising out of or
in connection with, and there is no agency, tenancy or joint venture
relationship between the Credit Parties and the Loan Parties by virtue of, any
Loan Document or any transaction contemplated therein.

Section 10.8. Right of Setoff. Each Purchaser and each Affiliate (including each
branch office thereof) of any of them is hereby authorized, without notice or
demand (each of which is hereby waived by the Issuer), at any time and from time
to time during the continuance of any Event of Default and to the fullest extent
permitted by applicable Requirements of Law, to set off and apply any and all
deposits (whether general or special, time or demand, provisional or final) at
any time held and other Indebtedness, claims or other obligations at any time
owing by such Purchaser or any of its Affiliates to or for the credit or the
account of the Issuer against any Obligation of any Loan Party now or hereafter
existing, whether or not any demand was made under any Loan Document with
respect to such Obligation and even though such Obligation may be unmatured.
Each Purchaser agrees promptly to notify the Issuer and each other Purchaser
after any such setoff and application made by such Purchaser or its Affiliates;
provided, however, that the failure to give such notice shall not affect the
validity of such setoff and application. The rights under this Section 10.8 are
in addition to any other rights and remedies (including other rights of setoff)
that the Purchasers and their Affiliates and other Credit Parties may have.

Section 10.9. Sharing of Payments, Etc. If any Purchaser, directly or through an
Affiliate or branch office thereof, obtains any payment of any Obligation of any
Loan Party (whether voluntary, involuntary or through the exercise of any right
of setoff other than pursuant to Section 2.14 (Taxes) and Section 2.15
(Substitution of Purchasers) and such payment exceeds the amount such Purchaser
would have been entitled to receive if all payments had been distributed in
accordance with the provisions of the Loan Documents, such Purchaser shall
purchase for cash from other Credit Parties such participations in their
Obligations as necessary for such Purchaser to share such excess payment with
such Credit Parties to ensure such payment is applied as though it had been
applied in accordance with this Agreement (or, if such application would then be
at the discretion of the Issuer, applied to repay the Obligations in accordance
herewith); provided, however, that (a) if such payment is rescinded or otherwise
recovered from such Purchaser in whole or in part, such purchase shall be
rescinded and the purchase price therefor shall be returned to such Purchaser
without interest and (b) such Purchaser shall, to the fullest extent permitted
by applicable Requirements of Law, be able to exercise all its rights of payment
(including the right of setoff) with respect to such participation as fully as
if such Purchaser were the direct creditor of the Issuer in the amount of such
participation.

Section 10.10. Marshaling; Payments Set Aside. No Credit Party shall be under
any obligation to marshal any property in favor of any Loan Party or any other
party or against or in payment of any Obligation. To the extent that any Credit
Party receives a payment from the Issuer, from the exercise of its rights of
setoff, any enforcement action or otherwise, and such

 

75



--------------------------------------------------------------------------------

payment is subsequently, in whole or in part, invalidated, declared to be
fraudulent or preferential, set aside or required to be repaid to a trustee,
receiver or any other party, then to the extent of such recovery, the obligation
or part thereof originally intended to be satisfied, and all Liens, rights and
remedies therefor, shall be revived and continued in full force and effect as if
such payment had not occurred.

Section 10.11. Notices.

(a) Addresses. All notices, demands, requests, directions and other
communications required or expressly authorized to be made by this Agreement
shall, whether or not specified to be in writing but unless otherwise expressly
specified to be given by any other means, be given in writing and

(i) addressed to

 

If to the Issuer, to    The Princeton Review, Inc.    111 Speen Street,
Framingham, MA 01701    Attention: Neal S. Winneg    Tel: 508-663-5081    Fax:
508-663-5115 with copy to    Goodwin Procter LLP    Exchange Place, Boston, MA
02109    Attention: Edward Matson Sibble, Jr., Esq.    Tel: 617-570-1480    Fax:
617-523-1231

(ii) otherwise to the party to be notified at its address specified opposite its
name on Schedule II or on the signature page of any applicable Assignment.

(b) Effectiveness. All communications described in clause (a) above and all
other notices, demands, requests and other communications made in connection
with this Agreement shall be effective and be deemed to have been received
(i) if delivered by hand, upon personal delivery, (ii) if delivered by overnight
courier service, one Business Day after delivery to such courier service,
(iii) if delivered by mail, when deposited in the mails, and (iv) if delivered
by facsimile, upon sender’s receipt of confirmation of proper transmission.

Section 10.12. Reserved.

Section 10.13. Governing Law. This Agreement, each other Loan Document that does
not expressly set forth its applicable law, and the rights and obligations of
the parties hereto and thereto shall be governed by, and construed and
interpreted in accordance with, the law of the State of New York.

Section 10.14. Jurisdiction.

(a) Submission to Jurisdiction. Any legal action or proceeding with respect to
any Loan Document shall be brought exclusively in the courts of the State of

 

76



--------------------------------------------------------------------------------

New York located in the City of New York, Borough of Manhattan, or of the United
States of America for the Southern District of New York and, by execution and
delivery of this Agreement, the Issuer hereby accepts for itself and in respect
of its property, generally and unconditionally, the jurisdiction of the
aforesaid courts; provided that nothing in this Agreement shall limit the right
of a Purchaser to commence any proceeding in the federal or state courts of any
other jurisdiction to the extent Required Purchasers determines that such action
is necessary or appropriate to exercise its rights or remedies under the Loan
Documents. The parties hereto (and, to the extent set forth in any other Loan
Document, each other Loan Party) hereby irrevocably waive any objection,
including any objection to the laying of venue or based on the grounds of forum
non conveniens, that any of them may now or hereafter have to the bringing of
any such action or proceeding in such jurisdictions.

(b) Service of Process. The Issuer (and, to the extent set forth in any other
Loan Document, each other Loan Party) hereby irrevocably waives personal service
of any and all legal process, summons, notices and other documents and other
service of process of any kind and consents to such service in any suit, action
or proceeding brought in the United States of America with respect to or
otherwise arising out of or in connection with any Loan Document by any means
permitted by applicable Requirements of Law, including by the mailing thereof
(by registered or certified mail, postage prepaid) to the address of Issuer
specified in Section 10.11 (and shall be effective when such mailing shall be
effective, as provided therein). The Issuer (and, to the extent set forth in any
other Loan Document, each other Loan Party) agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.

(c) Non-Exclusive Jurisdiction. Nothing contained in this Section 10.14 shall
affect the right of any Purchaser to serve process in any other manner permitted
by applicable Requirements of Law or commence legal proceedings or otherwise
proceed against any Loan Party in any other jurisdiction.

Section 10.15. Waiver of Jury Trial. Each party hereto hereby irrevocably waives
trial by jury in any suit, action or proceeding with respect to, or directly or
indirectly arising out of, under or in connection with, any Loan Document or the
transactions contemplated therein or related thereto (whether founded in
contract, tort or any other theory). Each party hereto (A) certifies that no
other party and no Related Person of any other party has represented, expressly
or otherwise, that such other party would not, in the event of litigation, seek
to enforce the foregoing waiver and (B) acknowledges that it and the other
parties hereto have been induced to enter into the Loan Documents, as
applicable, by the mutual waivers and certifications in this Section 10.15.

Section 10.16. Severability. Any provision of any Loan Document being held
illegal, invalid or unenforceable in any jurisdiction shall not affect any part
of such provision not held illegal, invalid or unenforceable, any other
provision of any Loan Document or any part of such provision in any other
jurisdiction.

Section 10.17. Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties in separate counterparts, each
of which when so executed shall be deemed to be an original and all of which
taken together shall constitute one and the same agreement. Signature pages may
be detached from multiple separate counterparts and attached to a single
counterpart. Delivery of an executed signature page of this Agreement by
facsimile transmission or Electronic Transmission shall be as effective as
delivery of a manually executed counterpart hereof.

 

77



--------------------------------------------------------------------------------

Section 10.18. Entire Agreement. The Loan Documents embody the entire agreement
of the parties and supersede all prior agreements and understandings relating to
the subject matter thereof and any prior letter of interest, commitment letter,
fee letter, confidentiality and similar agreements involving any Loan Party, any
Purchaser or any of its Affiliates relating to a financing of substantially
similar form, purpose or effect. In the event of any conflict between the terms
of this Agreement and any other Loan Document, the terms of this Agreement shall
govern (unless such terms of such other Loan Documents are necessary to comply
with applicable Requirements of Law, in which case such terms shall govern to
the extent necessary to comply therewith).

Section 10.19. Use of Name. The Issuer agrees, and shall cause each other Loan
Party to agree, that it shall not, and none of its Affiliates shall, issue any
press release or other public disclosure (other than any document filed with any
Governmental Authority relating to a public offering of the Securities of any
Loan Party) using the name, logo or otherwise referring to any Credit Party or
of any of its Affiliates, the Loan Documents or any transaction contemplated
therein to which the Credit Parties are party without at least 2 Business Days’
prior notice to the applicable other Credit Party and without the prior consent
of such Credit Party except to the extent required to do so under applicable
Requirements of Law and then, only after consulting with such Credit Party prior
thereto.

Section 10.20. Non-Public Information; Confidentiality.

(a) Each Purchaser acknowledges and agrees that it may receive material
non-public information hereunder concerning the Loan Parties and their
Affiliates and Securities and agrees to use such information in compliance with
all relevant policies, procedures and Contractual Obligations and applicable
Requirements of Laws (including United States federal and state security laws
and regulations).

(b) Each Purchaser agrees to use all reasonable efforts to maintain, in
accordance with its customary practices, the confidentiality of information
obtained by it pursuant to any Loan Document and designated in writing by any
Loan Party as confidential, except that such information may be disclosed
(i) with the Issuer’s consent, (ii) to Related Persons of such Purchaser in
connection with the administration of the credits extended hereunder in each
case, that are advised of the confidential nature of such information and are
instructed to keep such information confidential, (iii) to the extent such
information presently is or hereafter becomes available to such Purchaser on a
non-confidential basis from a source other than any Loan Party, (iv) to the
extent disclosure is required by applicable Requirements of Law or other legal
process or requested or demanded by any Governmental Authority, (v) to the
extent necessary or customary for inclusion in league table measurements or in
any tombstone or other advertising materials (and the Loan Parties consent to
the publication of such tombstone or other advertising materials by any
Purchaser or any of its Related Persons), (vi) to the National Association of
Insurance Commissioners or any similar organization, any examiner or any
nationally recognized rating agency or otherwise to the extent consisting of
general portfolio information that does not identify Issuers, (vii) to current
or prospective assignees, SPVs grantees of any option described in Section
10.2(f) or participants, and to their respective Related Persons, in each case
to the extent such assignees, participants, counterparties or Related Persons
agree to be bound by provisions

 

78



--------------------------------------------------------------------------------

substantially similar to the provisions of this Section 10.20 and (viii) in
connection with the exercise of any remedy under any Loan Document. In the event
of any conflict between the terms of this Section 10.20 and those of any other
Contractual Obligation entered into with any Loan Party (whether or not a Loan
Document), the terms of this Section 10.20 shall govern.

(c) Each Purchaser subject to the USA Patriot Act of 2001 (31 U.S.C. 5318 et
seq.) hereby notifies the Issuer that, pursuant to Section 326 thereof, it is
required to obtain, verify and record information that identifies the Issuer,
including the name and address of the Issuer and other information allowing such
Purchaser to identify the Issuer in accordance with such act.

Section 10.21. Patriot Act Notice. Each Purchaser subject to the USA Patriot Act
of 2001 (31 U.S.C. 5318 et seq.) hereby notifies the Issuer that, pursuant to
Section 326 thereof, it is required to obtain, verify and record information
that identifies the Issuer, including the name and address of the Issuer and
other information allowing such Purchaser to identify the Issuer in accordance
with such act.

Section 10.22. Purchaser Representations and Warranties. Each Purchaser,
severally as to itself and not jointly, represents and warrants to the Issuer
that (i) it is acquiring the Granted Series E Preferred Shares for its own
account for investment and not with a view toward distribution in a manner which
would violate the Securities Act, (ii) by reason of the business and financial
experience of its management, has the capacity to protect its own interests in
connection with the transactions contemplated by this Agreement and the
transactions contemplated hereby, (iii) it is able to bear the economic risk of
an investment in the Granted Series E Preferred Shares and is able to sustain a
loss of all of its investment in the Granted Series E Preferred Shares without
economic hardship if such a loss should occur and (iv) it is an “accredited
investor” as that term is defined in Regulation D promulgated under the
Securities Act.

Section 10.23. Transfer Restrictions. Each Purchaser understands that the Issuer
may, as a condition to the transfer of any of the Granted Series E Preferred
Shares, require that the request for transfer be accompanied by an opinion of
counsel reasonably satisfactory to the Issuer, to the effect that the proposed
transfer does not result in a violation of the Securities Act, unless such
transfer is covered by an effective registration statement or by Rule 144 or
Rule 144A under the Securities Act; provided, however, that an opinion of
counsel shall not be required for a transfer by a Purchaser that is (A) a
partnership transferring to its partners or former partners in accordance with
partnership interests, (B) a corporation transferring to a wholly owned
subsidiary or a parent corporation that owns all of the capital stock of the
Purchaser, (C) a limited liability company transferring to its members or former
members in accordance with their interest in the limited liability company,
(D) an individual transferring to the Purchaser’s family member or trust for the
benefit of an individual Purchaser, or (E) transferring its Granted Series E
Preferred Shares to any Affiliate of the Purchaser, in the case of an
institutional investor, or other Person under common management with such
Purchaser; and provided, further, that the transferee in each case agrees to be
subject to the restrictions in this Section 8. It is understood that the
certificates evidencing the Granted Series E Preferred Shares may bear
substantially the following legends:

“THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933.
THEY MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE
OF A REGISTRATION STATEMENT IN EFFECT WITH RESPECT TO THE SECURITIES UNDER SUCH
ACT OR AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION
IS NOT REQUIRED OR UNLESS SOLD PURSUANT TO RULE 144 OR RULE 144A OF SUCH ACT.”

 

79



--------------------------------------------------------------------------------

Section 10.24. Unlegended Certificates. The Issuer shall be obligated to
promptly reissue unlegended certificates upon the request of any holder thereof
at such time as (i) a registration statement relating to the Securities (as
defined in the Series E Preferred Purchase Agreement) is effective, or (ii) the
holding period under Rule 144 or another applicable exemption from the
registration requirements of the Securities Act has been satisfied. The Issuer
is entitled to request from any holder requesting unlegended certificates under
(ii) above an opinion of counsel reasonably acceptable to the Company to the
effect that the securities proposed to be disposed of may lawfully be so
disposed of without registration, qualification or legend.

 

80



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

THE PRINCETON REVIEW, INC.

AS ISSUER

  By:  

/s/ Stephen C. Richards

  Name:   Stephen C. Richards   Title:   Chief Operating Officer and Chief    
Financial Officer

SIGNATURE PAGE TO THE PRINCETON REVIEW, INC. SECURITIES PURCHASE AGREEMENT



--------------------------------------------------------------------------------

PRINCETON REVIEW OPERATIONS, L.L.C. as GUARANTOR By:  

/s/ Stephen C. Richards

Name:   Stephen C. Richards Title:   President and Chief Operating Officer TEST
SERVICES, INC. as GUARANTOR By:  

/s/ Stephen C. Richards

Name:   Stephen C. Richards Title:   Vice President and Treasurer THE PRINCETON
REVIEW OF ORANGE COUNTY, LLC, as GUARANTOR By:  

/s/ Stephen C. Richards

Name:   Stephen C. Richards Title:   Vice President and Treasurer PENN FOSTER
EDUCATION GROUP, INC., as GUARANTOR By:  

/s/ Stephen C. Richards

Name:   Stephen C. Richards Title:   Vice President and Treasurer PENN FOSTER,
INC., as GUARANTOR By:  

/s/ Stephen C. Richards

Name:   Stephen C. Richards Title:   Chief Operating Officer and Treasurer

SIGNATURE PAGE TO THE PRINCETON REVIEW, INC. SECURITIES PURCHASE AGREEMENT



--------------------------------------------------------------------------------

PURCHASERS: SANKATY CREDIT OPPORTUNITIES IV, L.P., as PURCHASER By:  

/s/ Michael Ewald

Name:   Michael Ewald Title:   Managing Director

SIGNATURE PAGE TO THE PRINCETON REVIEW, INC. SECURITIES PURCHASE AGREEMENT



--------------------------------------------------------------------------------

FALCON STRATEGIC PARTNERS III, LP, as PURCHASER By:   Falcon Strategic
Investments III, LP, its general partner By:   Falcon Strategic Investments GP
III, LLC, its general partner By:  

/s/ John S. Schnabel

Name:   John S. Schnabel Title:   Director FALCON MEZZANINE PARTNERS II, LP, as
PURCHASER By:   Falcon Mezzanine Investments II, LLC, its general partner By:  

/s/ John S. Schnabel

Name:   John S. Schnabel Title:   Vice President FMP II CO-INVESTMENT, LLC, as
PURCHASER By:  

/s/ John S. Schnabel

Name:   John S. Schnabel Title:   Vice President

SIGNATURE PAGE TO THE PRINCETON REVIEW, INC. SECURITIES PURCHASE AGREEMENT